Exhibit 10.3

CENTRE POINT FUNDING, LLC,

as Issuer

BUDGET TRUCK RENTAL LLC

as Administrator

AVIS BUDGET CAR RENTAL, LLC

DEUTSCHE BANK SECURITIES, INC.,

as Administrative Agent

CERTAIN NON-CONDUIT PURCHASERS,

CERTAIN CP CONDUIT PURCHASERS,

CERTAIN FUNDING AGENTS,

CERTAIN APA BANKS

and

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,

as Trustee, Series 2012-1 Agent and Securities Intermediary

 

 

SERIES 2012-1 SUPPLEMENT

dated as of March 14, 2012

to

AMENDED AND RESTATED BASE INDENTURE

dated as of March 9, 2010

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

             Page  

ARTICLE I DESIGNATION

     1     

Section 1.1

 

Designation

     1   

ARTICLE II DEFINITIONS AND CONSTRUCTION

     3   

ARTICLE III PURCHASE AND SALE OF SERIES 2012-1 NOTES; INCREASES AND DECREASES OF
SERIES 2012-1 INVESTED AMOUNT

     29     

Section 3.1

 

Purchases of the Series 2012-1 Notes

     29     

Section 3.2

 

Delivery

     30     

Section 3.3

 

Procedure for Issuance of the Series 2012-1 Initial Invested Amount and for
Increasing the Series 2012-1 Invested Amount

     31     

Section 3.4

 

Sales by CP Conduit Purchasers of Series 2012-1 Notes to APA Banks

     33     

Section 3.5

 

Procedure for Decreasing the Series 2012-1 Invested Amount

     33     

Section 3.6

 

Interest; Fees

     34     

Section 3.7

 

Indemnification by CPF

     35     

Section 3.8

 

Funding Agents

     36     

Section 3.9

 

Partial Termination

     37   

ARTICLE IV SECURITY

     37     

Section 4.1

 

Grant of Security Interest

     37   

ARTICLE V SERIES 2012-1 ALLOCATIONS

     40     

Section 5.1

 

Establishment of Group I Collection Account, Series 2012-1 Collection Account,
Series 2012-1 Principal Subaccount and Series 2012-1 Accrued Interest Account

     40     

Section 5.2

 

Allocations with Respect to the Series 2012-1 Notes

     40     

Section 5.3

 

Payments to Noteholders

     43     

Section 5.4

 

Payment of Note Interest and Commitment Fees

     46     

Section 5.5

 

Payment of Note Principal

     47     

Section 5.6

 

Administrator’s Failure to Instruct the Trustee to Make a Deposit or Payment

     52     

Section 5.7

 

Series 2012-1 Reserve Account

     52     

Section 5.8

 

Series 2012-1 Letters of Credit and Series 2012-1 Cash Collateral Account

     55     

Section 5.9

 

Series 2012-1 Distribution Account

     60     

Section 5.10

 

Series 2012-1 Accounts Permitted Investments

     62     

Section 5.11

 

Series 2012-1 Demand Notes Constitute Additional Collateral for Series 2012-1
Notes

     62   

 

i



--------------------------------------------------------------------------------

 

Section 5.12

 

Series 2012-1 Interest Rate Hedges

     62   

ARTICLE VI AMORTIZATION EVENTS

     64   

ARTICLE VII CONDITIONS PRECEDENT

     66     

Section 7.1

 

Conditions Precedent to Effectiveness of Series Supplement

     66   

ARTICLE VIII CHANGE IN CIRCUMSTANCES

     69     

Section 8.1

 

Increased Costs

     69     

Section 8.2

 

Taxes

     71     

Section 8.3

 

Break Funding Payments

     74     

Section 8.4

 

Alternate Rate of Interest

     74     

Section 8.5

 

Mitigation Obligations

     75   

ARTICLE IX REPRESENTATIONS AND WARRANTIES, COVENANTS

     75     

Section 9.1

 

Representations and Warranties of CPF and the Administrator

     75     

Section 9.2

 

Covenants of CPF and the Administrator

     77     

Section 9.3

 

Covenants of CPF

     78     

Section 9.4

 

Covenant and Representation of ABCR

     79   

ARTICLE X THE ADMINISTRATIVE AGENT

     80     

Section 10.1

 

Appointment

     80     

Section 10.2

 

Delegation of Duties

     80     

Section 10.3

 

Exculpatory Provisions

     80     

Section 10.4

 

Reliance by Administrative Agent

     81     

Section 10.5

 

Notice of Administrator Default or Amortization Event or Potential Amortization
Event

     81     

Section 10.6

 

Non-Reliance on the Administrative Agent and Other Purchaser Groups

     82     

Section 10.7

 

Indemnification

     82     

Section 10.8

 

The Administrative Agent in Its Individual Capacity

     83     

Section 10.9

 

Resignation of Administrative Agent; Successor Administrative Agent

     83   

ARTICLE XI THE FUNDING AGENTS

     84     

Section 11.1

 

Appointment

     84     

Section 11.2

 

Delegation of Duties

     84     

Section 11.3

 

Exculpatory Provisions

     84     

Section 11.4

 

Reliance by Each Funding Agent

     85     

Section 11.5

 

Notice of Administrator Default or Amortization Event or Potential Amortization
Event

     85     

Section 11.6

 

Non-Reliance on Each Funding Agent and Other Purchaser Groups

     85   

 

ii



--------------------------------------------------------------------------------

 

Section 11.7

 

Indemnification

     86   

ARTICLE XII GENERAL

     86     

Section 12.1

 

Successors and Assigns

     86     

Section 12.2

 

Securities Law

     90     

Section 12.3

 

Adjustments; Set-off

     91     

Section 12.4

 

No Bankruptcy Petition

     92     

Section 12.5

 

Limited Recourse

     92     

Section 12.6

 

Costs and Expenses

     93     

Section 12.7

 

Exhibits

     93     

Section 12.8

 

Ratification of Base Indenture

     94     

Section 12.9

 

Counterparts

     94     

Section 12.10

 

Governing Law

     94     

Section 12.11

 

Amendments

     94     

Section 12.12

 

Discharge of Indenture

     95     

Section 12.13

 

Series 2012-1 Demand Notes

     95     

Section 12.14

 

Termination of Series Supplement

     95     

Section 12.15

 

Collateral Representations and Warranties of CPF

     95     

Section 12.16

 

No Waiver; Cumulative Remedies

     96     

Section 12.17

 

Waiver of Setoff

     96     

Section 12.18

 

Notices

     96     

Section 12.19

 

Collateral Covenants of the Trustee

     97   

SCHEDULES

Schedule I        CP Conduit Purchasers

EXHIBITS

 

Exhibit A:    Form of Variable Funding Note Exhibit B:    Form of Notice of
Increase Exhibit C:    Form of Lease Payment Deficit Notice Exhibit D:    Form
of Demand Notice Exhibit E:    Form of Transfer Supplement Exhibit F:    Form of
Purchaser Group Supplement Exhibit G:    Form of Series 2012-1 Demand Note
Exhibit H:    Form of Series 2012-1 Letter of Credit Exhibit I:    Form of
Monthly Noteholders Statement

APPENDIX

Appendix I:    Eligible Truck Models

 

iii



--------------------------------------------------------------------------------

SERIES 2012-1 SUPPLEMENT, dated as of March 14, 2012 (this “Series Supplement”),
among CENTRE POINT FUNDING, LLC, a special purpose limited liability company
established under the laws of Delaware (“CPF”), BUDGET TRUCK RENTAL LLC,
(“BTR”), a Delaware limited liability company, as administrator (the
“Administrator”), AVIS BUDGET CAR RENTAL, LLC, a Delaware limited liability
company (“ABCR”), in its individual capacity with respect to Section 9.4,
DEUTSCHE BANK SECURITIES, INC. (“DBSI”), in its capacity as administrative agent
for the Purchaser Groups (the “Administrative Agent”), the NON-CONDUIT
PURCHASERS from time to time party hereto, the CP CONDUIT PURCHASER GROUPS from
time to time party hereto, the FUNDING AGENTS for the CP Conduit Purchaser
Groups from time to time party hereto and THE BANK OF NEW YORK MELLON TRUST
COMPANY, N.A., a national banking association, as trustee (together with its
successors in trust thereunder as provided in the Base Indenture, the
“Trustee”), as agent for the benefit of the Series 2012-1 Noteholders (the
“Series 2012-1 Agent”) and in its capacity as “securities intermediary” (as
defined in Section 8-102 of the New York UCC) and a “bank” (as defined in
Section 9-102 of the New York UCC) (in such capacities, the “Securities
Intermediary”), to the Amended and Restated Base Indenture, dated as of March 9,
2010 (the “Base Indenture”), between CPF and the Trustee.

PRELIMINARY STATEMENT

WHEREAS, Sections 2.2 and 12.1 of the Base Indenture provide, among other
things, that CPF and the Trustee may at any time and from time to time enter
into a supplement to the Base Indenture for the purpose of authorizing the
issuance of one or more Series of Notes;

NOW, THEREFORE, the parties hereto agree as follows:

ARTICLE I

DESIGNATION

Section 1.1 Designation.

(a) There is hereby created a Series of Notes to be issued pursuant to the Base
Indenture and this Series Supplement and such Series of Notes shall be
designated generally as Variable Funding Rental Truck Asset Backed Notes, Series
2012-1.

(b) The proceeds from the initial sale of the Series 2012-1 Notes shall be
deposited in the Collection Account, for further credit to the Group I
Collection Account and shall be paid to CPF and used to pay a portion of the
purchase price, or to refinance the purchase, of the Group I CPF Trucks. The
proceeds of any Increase shall be deposited in the Collection Account, for
further credit to the Group I Collection Account and shall be released to CPF as
and to the extent set forth in Section 5.2(b).

(c) The Series 2012-1 Notes will have collateral that is segregated as Group I
Collateral by the Administrator and the Trustee and solely for the benefit of
the Series 2012-1 Noteholders and any other future Series of Notes that is
designated in the Series Supplement for

 

1



--------------------------------------------------------------------------------

such future Series of Notes as sharing in such Group I Collateral (all as more
fully described in the Base Indenture). The Series 2012-1 Notes are hereby
designated as a “Group I Series of Notes”. CPF may from time to time issue
additional segregated Series of Notes (the Series 2012-1 Notes and any such
additional Series, each, a “Group I Series of Notes” and, collectively, the
“Group I Series of Notes”) that the related Series Supplements shall indicate
are entitled to share, together with the Series 2012-1 Notes and any other Group
I Series of Notes, in the Group I Collateral, the Collateral and any other
collateral designated as security for the Series 2012-1 Notes and such other
Group I Series of Notes under the Base Indenture, this Series Supplement and the
Series Supplement related to such other Group I Series of Notes. Accordingly,
unless the context otherwise requires, all references in this Series Supplement
to “all” Series of Notes (and all references in this Series Supplement to terms
defined in the Base Indenture that contain references to “all” Series of Notes)
shall refer to all Group I Series of Notes.

(d) If, notwithstanding the foregoing provisions of this Section 1.1, the Series
2012-1 Notes are determined by any court to be secured by collateral, other than
the Group I Collateral, the Collateral and any other collateral designated as
security for the Series 2012-1 Notes (and, as applicable, any other Group I
Series of Notes) under the Base Indenture, this Series Supplement, any other
supplement to the Base Indenture relating to the issuance of any other Group I
Series of Notes, any other Series 2012-1 Related Document or any other
Applicable Related Document for any other Group I Series of Notes (such
collateral other than as specified, the “Non-Group I Collateral”), then the
interest of the Series 2012-1 Noteholders in such Non-Group I Collateral shall
be subordinate in all respects to the interests of the Noteholders of the Series
of Notes to which such Non-Group I Collateral was pledged by the terms of the
Base Indenture or any other Applicable Related Document for such Series of
Notes. The following shall govern the interpretation and construction of the
provisions of this Series Supplement: (i) this Section 1.1(d) is intended to
constitute a subordination agreement under New York law and for purposes of
Section 510(a) of the Bankruptcy Code, (ii) the subordination provided for in
this Section 1.1(d) is intended to and shall be deemed to constitute a “complete
subordination” under New York law, and, as such, shall be applicable whether or
not CPF or any Series 2012-1 Noteholder is a debtor in a case (a “bankruptcy
case”) under the Bankruptcy Code (or any amended or successor version thereof),
(iii) (A) any reference to the Series 2012-1 Notes shall include all obligations
of CPF now or hereafter existing under each of such Series 2012-1 Notes, whether
for principal, interest, fees, expenses or otherwise, and (B) without limiting
the generality of the foregoing, “interest” owing on the Series 2012-1 Notes
shall expressly include any and all interest accruing after the commencement of
any bankruptcy case or other insolvency proceeding where CPF is the debtor,
notwithstanding any provision or rule of law (including, without limitation, 11
U.S.C. §§ 502, 506(b) (1994) (or any amended or successor version thereof)) that
might restrict the rights of any holder of an interest in the Series 2012-1
Notes, as against CPF or any one else, to collect such interest, (iv) “payments”
prohibited under the subordination provisions of this Section 1.1(d) shall
include any distributions of any type, whether cash, other debt instruments, or
any equity instruments, regardless of the source thereof, and (v) the holder of
any interest in the Series 2012-1 Notes retains such holder’s right, under 11
U.S.C. § 1126 (1994) (or any amended or successor version thereof), to vote to
accept or reject any plan of reorganization proposed for CPF in any subsequent
bankruptcy of CPF; provided, that, regardless of any such vote or of the
exercise of any other rights such holder (or its agents) may have under the
Bankruptcy Code, and without limiting the generality of the other clauses of
this Section 1.1(d), any distributions that such holder is to receive on account
of such holder’s

 

2



--------------------------------------------------------------------------------

interest in the Series 2012-1 Notes under any such plan of reorganization, from
CPF, from any collateral, from any guarantor, or from any other source shall be
subordinated in right of payment as set forth herein and in the Base Indenture
and shall instead be distributed in the order of priority set forth herein and
in the Base Indenture.

ARTICLE II

DEFINITIONS AND CONSTRUCTION

(a) All capitalized terms not otherwise defined herein are defined in the
Definitions List attached to the Base Indenture as Schedule I thereto. All
capitalized terms defined in this Series Supplement that are also defined in
such Definitions List shall, unless the context otherwise requires, have the
meanings set forth in this Series Supplement. All Article, Section or Subsection
references herein shall refer to Articles, Sections or Subsections of this
Series Supplement, except as otherwise provided herein. Unless otherwise stated
herein, as the context otherwise requires or if such term is otherwise defined
in the Base Indenture, each capitalized term used or defined herein shall relate
only to the Series 2012-1 Notes and not to any other Series of Notes issued by
CPF. In addition, with respect to the Series 2012-1 Notes, (i) references in the
Base Indenture to (A) the “Applicable Administration Agreement” shall be deemed
to refer to the Group I Administration Agreement, (B) the “Applicable Collateral
Agreements” shall be deemed to refer to the Group I Collateral Agreements,
(C) the “Applicable CPF Lease” shall be deemed to refer to the Group I CPF
Lease, (D) the “Applicable CPF Trucks” shall be deemed to refer to the Group I
CPF Trucks, (E) the “Applicable Related Documents” shall be deemed to refer to
the Series 2012-1 Related Documents, (F) the “Applicable Nominee Agreement”
shall be deemed to refer to the Group I Nominee Agreement, (G) the “Applicable
Nominee Lienholder” shall be deemed to refer to the Group I Nominee Lienholder
and (H) the “Group Collection Account” shall be deemed to refer to the Group I
Collection Account, (ii) when the foregoing terms are embedded in a defined term
within the Base Indenture, they shall be deemed to refer to the corresponding
concept described in clauses (A) through (H), as applicable, except in each case
as otherwise specified in this Series Supplement or as the context may otherwise
require, and (iii) any references to Notes of a Series in the Base Indenture
shall be deemed to refer only to Notes of any Group I Series of Notes.

(b) The following words and phrases shall have the following meanings with
respect to the Series 2012-1 Notes and the definitions of such terms are
applicable to the singular as well as the plural form of such terms and to the
masculine as well as the feminine and neuter genders of such terms:

“ABCR” means Avis Budget Car Rental, LLC, a Delaware limited liability company,
and its successors, acting in its capacity as Guarantor.

“Accrued Amounts” means, as on any Distribution Date, the sum of (i) accrued and
unpaid interest on the Series 2012-1 Notes (including, for the avoidance of
doubt, accrued and unpaid Monthly Funding Costs) as of such Distribution Date,
(ii) any accrued and unpaid Commitment Fees as of such Distribution Date,
(iii) any Article VIII Costs payable on such Distribution Date and (iv) the
product of (A) the Series 2012-1 Percentage as of the beginning of the Series
2012-1 Interest Period ending on such Distribution Date and (B) any Carrying
Charges payable on such Distribution Date.

 

3



--------------------------------------------------------------------------------

“Acquiring APA Bank” is defined in Section 12.1(c).

“Acquiring Purchaser Group” is defined in Section 12.1(e).

“Adjusted LIBO Rate” means, (a) with respect to each day during each Eurodollar
Period, pertaining to a portion of the Purchaser Group Invested Amount with
respect to any CP Conduit Purchaser Group allocated to a Eurodollar Tranche, an
interest rate per annum (rounded upwards, if necessary, to the nearest 1/16th of
1%) equal to the LIBO Rate for such Eurodollar Period multiplied by the
Statutory Reserve Rate and (b) for all other purposes, an interest rate per
annum (rounded upwards, if necessary, to the nearest 1/16th of 1%) equal to the
LIBO Rate for the related Series 2012-1 Interest Period multiplied by the
Statutory Reserve Rate.

“Administrative Agent” is defined in the recitals hereto.

“Administrator” is defined in the recitals hereto.

“Affected Party” means any Non-Conduit Purchaser, any CP Conduit Purchaser and
any Program Support Provider with respect to such CP Conduit Purchaser.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1/2 of 1% and (c) the LIBO Rate, if available,
that would be in effect with respect to a Eurodollar Period commencing on the
immediately prior Distribution Date. Any change in the Alternate Base Rate due
to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective from and including the effective day of such change in the Prime Rate
or the Federal Funds Effective Rate, respectively.

“APA Bank” means, with respect to a CP Conduit Purchaser, each bank set forth
opposite the name of such CP Conduit Purchaser on Schedule I or in the Purchaser
Group Supplement pursuant to which such CP Conduit Purchaser became a party to
this Supplement and any assignee thereof, to the extent such assignee has
assumed all or a portion of the Commitments of an APA Bank pursuant to a
Transfer Supplement entered into in accordance with Section 12.1(c).

“APA Bank Funded Amount” means, with respect to any CP Conduit Purchaser Group
for any day, the excess, if any, of the Purchaser Group Invested Amount with
respect to such CP Conduit Purchaser Group over the CP Conduit Funded Amount
with respect to such CP Conduit Purchaser Group for such day.

“APA Bank Percentage” means, with respect to any APA Bank, the percentage set
forth opposite the name of such APA Bank on Schedule I.

“Applicable Margin” is defined in the Fee Letter.

 

4



--------------------------------------------------------------------------------

“Article VIII Costs” means any amounts due pursuant to Article VIII and any
interest accrued on such amounts pursuant to Section 5.4.

“Asset Purchase Agreement” means, with respect to any CP Conduit Purchaser, the
asset purchase agreement, liquidity agreement or other agreement among such CP
Conduit Purchaser, the Funding Agent with respect to such CP Conduit Purchaser
and the APA Bank with respect to such CP Conduit Purchaser, as amended, modified
or supplemented from time to time.

“Available APA Bank Funding Amount” means, with respect to any CP Conduit
Purchaser Group for any Business Day, the sum of (i) the portion of such CP
Conduit Purchaser Group’s Commitment Percentage of the Series 2012-1 Initial
Invested Amount not to be funded by such CP Conduit Purchaser Group by issuing
Commercial Paper if such Business Day is the Series 2012-1 Closing Date,
(ii) the portion of the APA Bank Funded Amount with respect to such CP Conduit
Purchaser Group not allocated to a Eurodollar Tranche on such Business Day,
(iii) the portion of the APA Bank Funded Amount with respect to such CP Conduit
Purchaser Group allocated to any Eurodollar Tranche the Eurodollar Period in
respect of which expires on such Business Day and (iv) the portion of such CP
Conduit Purchaser Group’s Purchaser Group Increase Amount for such Business Day
not to be funded by such CP Conduit Purchaser Group by issuing Commercial Paper.

“Available CP Funding Amount” means, with respect to any CP Conduit Purchaser
Group for any Business Day, the sum of (i) the portion of such CP Conduit
Purchaser Group’s Commitment Percentage of the Series 2012-1 Initial Invested
Amount to be funded by such CP Conduit Purchaser Group by issuing Commercial
Paper if such Business Day is the Series 2012-1 Closing Date, and (ii) the
portion of such CP Conduit Purchaser Group’s Purchaser Group Increase Amount for
such Business Day to be funded by such CP Conduit Purchaser Group by issuing
Commercial Paper.

“Benefited Purchaser Group” is defined in Section 12.3.

“Board” means the Board of Governors of the Federal Reserve System or any
successor thereto.

“BTR” is defined in the recitals hereto.

“Business Day” means any day other than (a) a Saturday or a Sunday or (b) a day
on which banking institutions in New York, New York or the city in which the
corporate trust office of the Trustee is located are authorized or obligated by
law or executive order to close.

“Certificate of Lease Deficit Demand” means a certificate in the form of Annex A
to the Series 2012-1 Letters of Credit.

“Certificate of Termination Date Demand” means a certificate in the form of
Annex D to the Series 2012-1 Letters of Credit.

“Certificate of Termination Demand” means a certificate in the form of Annex C
to the Series 2012-1 Letters of Credit.

 

5



--------------------------------------------------------------------------------

“Certificate of Unpaid Demand Note Demand” means a certificate in the form of
Annex B to the Series 2012-1 Letters of Credit.

“Change in Law” means (a) any law, rule or regulation or any change therein or
in the interpretation or application thereof (whether or not having the force of
law), in each case, adopted, issued or occurring after the Series 2012-1 Closing
Date or (b) any request, guideline or directive (whether or not having the force
of law) from any government or political subdivision or agency, authority,
bureau, central bank, commission, department or instrumentality thereof, or any
court, tribunal, grand jury or arbitrator, or any accounting board or authority
(whether or not part of government) which is responsible for the establishment
or interpretation of national or international accounting principles, in each
case, whether foreign or domestic (each an “Official Body”) charged with the
administration, interpretation or application thereof, or the compliance with
any request or directive of any Official Body (whether or not having the force
of law) made, issued or occurring after the Series 2012-1 Closing Date; provided
that, for the purposes of this definition, (i) the Dodd-Frank Wall Street Reform
and Consumer Protection Act adopted by the U.S. Congress on July 12, 2010,
(ii) the revised Basel Accord prepared by the Basel Committee on Banking
Supervision as set out in the publication entitled: “International Convergence
of Capital Measurements and Capital Standards: a Revised Framework,” as updated
from time to time, and (iii) any rules, regulations, guidance, interpretations
or directives relating thereto or issued in connection therewith (whether or not
having the force of law) are deemed to have been made, issued or adopted after
the Series 2012-1 Closing Date, regardless of the date actually made, issued or
adopted.

“Claim” is defined in Section 3.7.

“Commercial Paper” means, with respect to any CP Conduit Purchaser, the
promissory notes issued by, or for the benefit of, such CP Conduit Purchaser in
the commercial paper market.

“Commitment” means, with respect to (a) the APA Banks included in any CP Conduit
Purchaser Group, the obligation of such APA Banks to purchase a Series 2012-1
Note on the Series 2012-1 Closing Date and, thereafter, subject to certain
conditions, increase the Purchaser Group Invested Amount with respect to such CP
Conduit Purchaser Group, in each case, in an amount up to the Maximum Purchaser
Group Invested Amount with respect to such CP Conduit Purchaser Group or (b) any
Non-Conduit Purchaser Group, the obligation of the related Non-Conduit Purchaser
to purchase a Series 2012-1 Note on the Series 2012-1 Closing Date and,
thereafter, subject to certain conditions, increase the Purchaser Group Invested
Amount with respect to such Non-Conduit Purchaser Group, in each case, in an
amount up to the Maximum Purchaser Group Invested Amount with respect to such
Non-Conduit Purchaser Group.

“Commitment Fee” is defined in Section 3.6(d).

“Commitment Fee Rate” is defined in the Fee Letter.

“Commitment Percentage” means, on any date of determination, with respect to any
Purchaser Group, the ratio, expressed as a percentage, which such Purchaser
Group’s Maximum Purchaser Group Invested Amount bears to the Series 2012-1
Maximum Invested Amount on such date.

 

6



--------------------------------------------------------------------------------

“Company Indemnified Person” is defined in Section 3.7.

“Conduit Assignee” means, with respect to any CP Conduit Purchaser, any
commercial paper conduit administered by the Funding Agent with respect to such
CP Conduit Purchaser and designated by such Funding Agent to accept an
assignment from such CP Conduit Purchaser of the Purchaser Group Invested Amount
or a portion thereof with respect to such CP Conduit Purchaser pursuant to
Section 12.1(b).

“CP Conduit Funded Amount” means, with respect to any CP Conduit Purchaser Group
for any day, the portion of the Purchaser Group Invested Amount with respect to
such CP Conduit Purchaser Group funded by such CP Conduit Purchaser Group
through the issuance of Commercial Paper outstanding on such day.

“CP Conduit Purchaser” means each commercial paper conduit listed on Schedule I
or party to a Purchaser Group Supplement pursuant to which such commercial paper
conduit became a party to this Supplement.

“CP Conduit Purchaser Group” means, collectively, a CP Conduit Purchaser and the
APA Banks with respect to such CP Conduit Purchaser.

“CRD” means European Union Directive 2006/48/EC, as amended, and together with
any official guidance provided by the Committee of European Banking Supervisors
or the European Banking Authority, from time to time.

“Credit Agreement” means the Amended and Restated Credit Agreement, dated as of
May 3, 2011, among Avis Budget Holdings, LLC, ABCR, as Borrower, the subsidiary
borrowers referred to therein, the several lenders referred to therein, JPMorgan
Chase, as Administrative Agent, Deutsche Bank Securities Inc., as Syndication
Agent, each of Bank of America, N.A., Credit Agricole Corporate & Investment
Bank, Citicorp USA, Inc. Barclays Bank plc and The Royal Bank of Scotland plc,
as Co-Documentation Agents, as amended, restated, modified, supplemented or
waived from time to time in accordance with its terms.

“DBSI” is defined in the recitals hereto.

“Decrease” is defined in Section 3.5.

“Demand Note Preference Payment Amount” means, as of any day, (i) the aggregate
amount of all proceeds of demands made on the Series 2012-1 Demand Notes
pursuant to Section 5.5(c)(iii) or 5.5(d)(ii) that were deposited into the
Series 2012-1 Distribution Account and paid to the Series 2012-1 Noteholders
during the one-year period ending on such day; provided, however, that if an
Event of Bankruptcy (or the occurrence of an event described in clause (a) of
the definition thereof, without the lapse of a period of 60 consecutive days)
with respect to BRAC shall have occurred during such one-year period, the Demand
Note Preference Payment Amount as of such day shall equal the Demand Note
Preference Payment Amount as if it were calculated as of the date of such
occurrence minus (ii) the aggregate amount withdrawn

 

7



--------------------------------------------------------------------------------

from the Series 2012-1 Reserve Account or the Series 2012-1 Cash Collateral
Account and paid to a Non-Conduit Purchaser or a Funding Agent pursuant to
Section 5.7(e) on account of a Preference Amount.

“Demand Notice” is defined in Section 5.5(c)(iii).

“Disbursement” means any Lease Deficit Disbursement, any Unpaid Demand Note
Disbursement, any Termination Date Disbursement or any Termination Disbursement
under a Series 2012-1 Letter of Credit, or any combination thereof, as the
context may require.

“Discount” means with respect to any CP Conduit Purchaser, the amount of
interest or discount to accrue on or in respect of the Commercial Paper issued
by such CP Conduit Purchaser allocated, in whole or in part, by the Funding
Agent with respect to such CP Conduit Purchaser, to fund the purchase or
maintenance of the CP Conduit Funded Amount with respect to such CP Conduit
Purchaser (including, without limitation, any interest attributable to the
commissions of placement agents and dealers in respect of such Commercial Paper
and any costs associated with funding small or odd-lot amounts, to the extent
that such commissions or costs are allocated, in whole or in part, to such
Commercial Paper by such Funding Agent).

“Effective Date” is defined in Section 7.1.

“Eligibility Requirements” mean, with respect to any truck: (i) such truck was
manufactured by an Eligible Truck Manufacturer and is an Eligible Truck Model,
(ii) such truck was purchased by CPF directly from an Eligible Truck
Manufacturer or an Approved Seller or was contributed to CPF as a capital
contribution, and (iii) with respect to any truck purchased from an Eligible
Truck Manufacturer or Approved Seller, the Administrator has performed the
pre-delivery inspection, and for which appropriate liening, titling and filing
claims for damage in transit and other delivery claims have been completed.

“Eligible Assignee” means a financial institution having short-term debt ratings
of at least A-1 from Standard & Poor’s and P-1 from Moody’s.

“Eligible Truck” means a truck that (a) on the applicable date of determination
(i) is owned by CPF, free and clear of all Liens other than Permitted Liens,
(ii) is titled in the name of CPF, (iii) with respect to which the Group I
Nominee Lienholder or the Trustee is noted as the first lienholder on the
Certificate of Title therefor and the Administrator or its agent, as custodian
and agent for the Trucks for the benefit of the Group I Secured Parties, or the
Trustee, is in possession of such Certificate of Title, (iv) is listed on the
Eligible Truck Appendix, (v) is leased under the Group I CPF Lease for use by
BTR in its daily rental fleet operations in the United States, and (vi) is not
an Ineligible Truck; provided, however, that, with respect to any date of
determination on or before the fifty-sixth (56) day following the Vehicle Lease
Commencement Date of any Group I CPF Truck, the requirements of the foregoing
clauses (ii) and (iii) shall be deemed to be satisfied with respect to such
truck if (x) the Titling Procedures and the Titling Certification Requirements
for such truck have been satisfied on or prior to such date and (y) the sum of
the Net Book Values of any Group I CPF Trucks leased under the Group I CPF Lease
that are deemed to satisfy the requirements of the foregoing clauses (ii) and
(iii) by reason of this proviso on such date does not exceed 10% of the
aggregate Net Book Value of the Group I CPF Trucks as of such date; and
(b) satisfied the Eligibility Requirements at the time it was initially leased
under the Group I CPF Lease.

 

8



--------------------------------------------------------------------------------

“Eligible Truck Appendix” means Attachment A attached to the Group I CPF Lease;
provided, that the Eligible Truck Appendix may be amended or supplemented by CPF
in accordance with Section 12.11 of this Series Supplement.

“Eligible Truck Manufacturers” means General Motors Corporation, Ford Motor
Company, International Truck and Engine Corporation, Isuzu Motors Ltd. and any
other manufacturer approved in writing by the Requisite Group Investors of the
Group I Series of Notes and the Series 2012-1 Required Noteholders.

“Eligible Truck Model” means each of the truck models set forth on Appendix I of
this Series Supplement.

“Eurodollar Period” means, with respect to any Eurodollar Tranche and any CP
Conduit Purchaser Group:

(a) initially, the period commencing on the Series 2012-1 Closing Date, Increase
Date or a conversion date, as the case may be, with respect to such Eurodollar
Tranche and ending one month thereafter (or such other period which is
acceptable to the Funding Agent with respect to such CP Conduit Purchaser Group
and which in no event will be less than 7 days); and

(b) thereafter, each period commencing on the last day of the immediately
preceding Eurodollar Period applicable to such Eurodollar Tranche and ending one
month thereafter (or such other period which is acceptable to the Funding Agent
with respect to such CP Conduit Purchaser Group and which in no event will be
less than 7 days);

provided that all Eurodollar Periods must end on the next Distribution Date.

“Eurodollar Tranche” means, with respect to any CP Conduit Purchaser Group, a
portion of the APA Bank Funded Amount with respect to such CP Conduit Purchaser
Group allocated to a particular Eurodollar Period and an Adjusted LIBO Rate
determined by reference thereto.

“Excluded Taxes” means, with respect to the Administrative Agent, any
Non-Conduit Purchaser, any CP Conduit Purchaser, any APA Bank, any Funding
Agent, any Program Support Provider or any other recipient of any payment to be
made by or on account of any obligation of CPF hereunder, (a) income or
franchise Taxes imposed on (or measured by) its net income by the United States
of America or by any other Governmental Authority, in each case, as a result of
a present or former connection between the United States of America or the
jurisdiction of such Governmental Authority imposing such tax, as the case may
be, and the Administrative Agent, such Non-Conduit Purchaser, such CP Conduit
Purchaser, such APA Bank, such Funding Agent, such Program Support Provider or
any other such recipient (except a connection arising solely from the
Administrative Agent’s, such Non-Conduit Purchaser’s, such CP Conduit
Purchaser’s, such APA Bank’s, such Program Support Provider’s or such
recipient’s

 

9



--------------------------------------------------------------------------------

having executed, delivered or performed its obligations hereunder, receiving a
payment hereunder or enforcing the Series 2012-1 Notes); (b) any branch profits
Tax imposed by the United States of America or any similar tax imposed by any
other jurisdiction in which CPF is located (except any such branch profits or
similar Tax imposed as a result of a connection with the United States of
America or other jurisdiction as a result of a connection arising solely from
the Administrative Agent’s, such Non-Conduit Purchaser’s, such CP Conduit
Purchaser’s, such APA Bank’s, such Program Support Provider’s or such
recipient’s having executed, delivered or performed its obligations hereunder,
receiving a payment hereunder or enforcing the Series 2012-1 Notes); (c) any
Taxes imposed as a result of the Administrative Agent’s, such Non-Conduit
Purchaser’s, such CP Conduit Purchaser’s, such APA Bank’s, such Funding Agent’s,
such Program Support Provider’s or any other such recipient’s failure to comply
with the provisions of Section 8.2(e) or (g); and (d) any Taxes imposed under
FATCA.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof (whether temporary or final).

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day of such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Fee Letter” means the letter dated as of March 14, 2012, from CPF addressed to
the Administrative Agent, each Non-Conduit Purchaser and each of the CP Conduit
Purchasers, the Funding Agents and the APA Banks, setting forth certain fees
payable to the Purchaser Groups from time to time, as the same may be amended,
restated or otherwise modified from time to time.

“Floating Tranche” means, with respect to any CP Conduit Purchaser Group, the
portion of the APA Bank Funded Amount with respect to such CP Conduit Purchaser
Group not allocated to a Eurodollar Tranche.

“Funding Agent” means, with respect to each CP Conduit Purchaser and its CP
Conduit Purchaser Group, the agent bank set forth opposite the name of such CP
Conduit Purchaser on Schedule I or in the Purchaser Group Supplement pursuant to
which such CP Conduit Purchaser became a party to this Supplement.

“Group I Administration Agreement” means, with respect to the Series 2012-1
Notes, the Amended and Restated Administration Agreement (Group I), dated as of
March 9, 2010, by and among the Administrator, CPF and the Trustee, as amended,
modified or supplemented from time to time in accordance with its terms.

 

10



--------------------------------------------------------------------------------

“Group I Back-up Administrator” means Lord Securities Corporation.

“Group I Back-up Administration Agreement” means, with respect to the Series
2012-1 Notes, the Back-up Administration Agreement (Group I), dated as of
March 9, 2010, by and among the Administrator, CPF, the Group I Back-up
Administrator and the Trustee, as amended, modified or supplemented from time to
time in accordance with its terms.

“Group I Collateral” is defined in Section 4.1(a).

“Group I Collateral Agreements” means, with respect to the Series 2012-1 Notes,
the Group I CPF Lease, the Group I Nominee Agreement and the Group I
Administration Agreement.

“Group I Collection Account” is defined in Section 5.1(b).

“Group I Collection Account Control Agreement” means the agreement among CPF,
The Bank of New York Mellon Trust Company, N.A., as securities intermediary, and
the Trustee, dated as of March 9, 2010, relating to the Group I Collection
Account, as amended, modified or supplemented from time to time in accordance
with its terms.

“Group I CPF Agreements” is defined in Section 4.1(a)(i).

“Group I CPF Lease” means, with respect to the Series 2012-1 Notes, the Amended
and Restated Master Motor Vehicle Operating Lease Agreement (Group I), dated as
of March 9, 2010, among CPF, as lessor, BTR, as lessee, ABCR, as guarantor, and
BTR, as Administrator, as amended by Amendment No. 1 thereto, dated December 3,
2010 and Amendment No. 2 thereto, dated as of the Series 2012-1 Closing Date,
and as further amended, modified or supplemented from time to time in accordance
with its terms.

“Group I CPF Trucks” means, with respect to the Series 2012-1 Notes, any Truck
owned by CPF and listed on Attachment A to the Group I CPF Lease, as amended or
supplemented from time to time.

“Group I Disposition Agent” means Fiserv Automotive Solutions, Inc.

“Group I Disposition Agent Agreement” means, with respect to the Series 2012-1
Notes, the Disposition Agent Agreement (Group I) dated as of March 9, 2010, by
and among the Administrator, CPF, the Group I Back-up Administrator, the Group I
Disposition Agent and the Trustee, as amended, modified or supplemented from
time to time in accordance with its terms.

“Group I Eligible Trucks” means any Group I CPF Trucks that are Eligible Trucks.

“Group I Nominee Agreement” means, with respect to the Series 2012-1 Notes, a
Group I Nominee Lienholder agreement approved in writing by the Requisite Group
Investors of the Group I Series of Notes, among CPF, the Group I Nominee
Lienholder and the Trustee (and which may include additional parties thereto),
as amended, modified or supplemented from time to time in accordance with its
terms.

 

11



--------------------------------------------------------------------------------

“Group I Nominee Lienholder” means, with respect to the Series 2012-1 Notes, a
Person approved in writing by the Requisite Group Investors of the Group I
Series of Notes, in its capacity as nominee lienholder under the Group I Nominee
Agreement, and any successor Group I Nominee Lienholder thereunder.

“Group I Secured Parties” is defined in Section 4.1(a).

“Group I Series of Notes” is defined in Section 1.1(c).

“Increase” is defined in Section 3.3(a).

“Increase Amount” is defined in Section 3.3(a).

“Increase Date” is defined in Section 3.3(a).

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Ineligible Truck” means a Truck owned by CPF that, on the applicable date of
determination, (i) is over the Maximum Mileage Limit for such Truck, (ii) has
suffered a Casualty, (iii) with respect to Gasoline Trucks, is older than 96
months from the date of original invoicing and with respect to Diesel Trucks, is
older than 120 months from the date of original invoicing, (iv) with respect to
cargo vans, is older than 72 months from the date of original invoicing or
(v) is currently subject to a recall by the manufacturer.

“Interest Rate Hedge Counterparty” means CPF’s counterparty under a Series
2012-1 Interest Rate Hedge.

“Lease Deficit Disbursement” means an amount drawn under a Series 2012-1 Letter
of Credit pursuant to a Certificate of Lease Deficit Demand.

“LIBO Rate” means, (a) with respect to each day during each Eurodollar Period
pertaining to a Eurodollar Tranche, the rate appearing on Reuters Screen LIBOR01
Page (or on any successor or substitute page of such service, providing rate
quotations comparable to those currently provided on such page of such service,
as determined by the Administrative Agent from time to time in accordance with
its customary practices for purposes of providing quotations of interest rates
applicable to dollar deposits in the London interbank market) at approximately
11:00 a.m. (London time) on the second London Banking Day prior to the
commencement of such Eurodollar Period, as the rate for dollar deposits with a
maturity comparable to the Eurodollar Period applicable to such Eurodollar
Tranche or (b) with respect to each day during a Series 2012-1 Interest Period
the rate appearing on Reuters Screen LIBOR01 Page (or on any successor or
substitute page of such service, providing rate quotations comparable to those
currently provided on such page of such service, as determined by the
Administrative Agent or any Non-Conduit Purchaser from time to time in
accordance with its customary practices for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) for
a term of thirty (30) days at approximately 11:00 a.m. (London time) on such
day, or if such day is not a London Banking Day, the immediately preceding
London Banking Day.

 

12



--------------------------------------------------------------------------------

“LOC Pro Rata Share” means, with respect to any Series 2012-1 Letter of Credit
Provider as of any date, the fraction (expressed as a percentage) obtained by
dividing (A) the available amount under such Series 2012-1 Letter of Credit
Provider’s Series 2012-1 Letter of Credit as of such date by (B) an amount equal
to the aggregate available amount under all Series 2012-1 Letters of Credit as
of such date; provided that only for purposes of calculating the LOC Pro Rata
Share with respect to any Series 2012-1 Letter of Credit Provider as of any
date, if such Series 2012-1 Letter of Credit Provider has not complied with its
obligation to pay the Trustee the amount of any draw under its Series 2012-1
Letter of Credit made prior to such date, the available amount under such Series
2012-1 Letter of Credit Provider’s Series 2012-1 Letter of Credit as of such
date shall be treated as reduced (for calculation purposes only) by the amount
of such unpaid demand and shall not be reinstated for purposes of such
calculation unless and until the date as of which such Series 2012-1 Letter of
Credit Provider has paid such amount to the Trustee and been reimbursed by the
Lessee or ABCR, as the case may be, for such amount (provided that the foregoing
calculation shall not in any manner reduce the undersigned’s actual liability in
respect of any failure to pay any demand under its Series 2012-1 Letter of
Credit).

“London Banking Day” means any business day on which dealings in deposits in
United States dollars are transacted in the London interbank market.

“Maximum Mileage Limit” means (i) with respect to Gasoline Trucks other than
cargo vans, 185,000 miles, (ii) with respect to Diesel Trucks other than cargo
vans, 225,000 miles and (iii) with respect to any Truck that is a cargo van,
150,000 miles.

“Maximum Purchaser Group Invested Amount” means, (a) with respect to any CP
Conduit Purchaser Group, the amount set forth opposite the name of the CP
Conduit Purchaser included in such CP Conduit Purchaser Group on Schedule I or
in the Purchaser Group Supplement pursuant to which such CP Conduit Purchaser
Group became a party to this Supplement or (b) any Non-Conduit Purchaser Group,
the amount set forth opposite the name of such Non-Conduit Purchaser Group on
Schedule I or in the Purchaser Group Supplement pursuant to which such
Non-Conduit Purchaser Group became a party to this Supplement, in each case, as
such amount may be increased or reduced from time to time as provided in Article
III.

“Measurement Month” on any date, means collectively, each of the three periods
most closely preceding such date, each of which periods shall consist of one
calendar month, or the smallest number of consecutive calendar months, in which
(a) at least 100 of the Group I CPF Trucks were sold or (b) at least one twelfth
of the aggregate Termination Value of the Group I CPF Trucks as of the last day
of each such period were sold; provided that, no calendar month included in a
Measurement Month shall be included in any other Measurement Month.

“Measurement Month Average” means, with respect to any Measurement Month, the
percentage equivalent of a fraction, the numerator of which is the aggregate
amount of Disposition Proceeds of all Group I CPF Trucks sold during such
Measurement Month, and the denominator of which is the aggregate Termination
Value of such Group I CPF Trucks on the dates of their respective sales. For the
avoidance of doubt, (i) any Measurement Month Average calculation made after the
Series 2012-1 Closing Date shall be calculated based on the Termination Value
Curve Schedule attached to the Group I CPF Lease after giving effect to the

 

13



--------------------------------------------------------------------------------

amendments (including the inclusion of a new Termination Value Curve Schedule)
to the Group I CPF Lease on the Series 2012-1 Closing Date and (ii) any relevant
Measurement Month Average preceding the Series 2012-1 Closing Date shall be
recalculated using such new Termination Value Curve Schedule attached to the
Group I Lease after giving effect to the amendments (including the inclusion of
a new Termination Value Curve Schedule) to the Group I CPF Lease on the Series
2012-1 Closing Date.

“Monthly Funding Costs” means, with respect to each Series 2012-1 Interest
Period and

(a) any CP Conduit Purchaser Group, the sum of:

(i) for each day during such Series 2012-1 Interest Period, with respect to a CP
Conduit Purchaser, the aggregate amount of Discount accruing on or otherwise in
respect of the Commercial Paper issued by, or for the benefit of, such CP
Conduit Purchaser allocated, in whole or in part, by the Funding Agent with
respect to such CP Conduit Purchaser, to fund the purchase or maintenance of the
Funded Amount with respect to such CP Conduit Purchaser; plus

(ii) for each day during such Series 2012-1 Interest Period, the sum of:

(A) the product of (I) the portion of the APA Bank Funded Amount with respect to
such CP Conduit Purchaser Group allocated to the Floating Tranche with respect
to such CP Conduit Purchaser Group on such day times (II) the Alternate Base
Rate plus the Applicable Margin on such day, divided by (III) 365 (or 366, as
the case may be) plus

(B) the product of (I) the portion of the APA Bank Funded Amount with respect to
such CP Conduit Purchaser Group allocated to Eurodollar Tranches with respect to
such CP Conduit Purchaser Group on such day times (II) the weighted average
Adjusted LIBO Rate with respect to such Eurodollar Tranches plus the Applicable
Margin on such day in effect with respect thereto divided by (III) 360; plus

(iii) for each day during such Series 2012-1 Interest Period, the product of
(A) the CP Conduit Funded Amount with respect to such CP Conduit Purchaser Group
on such day times (B) the Program Fee Rate per annum divided by (C) 360; or

(b) any Non-Conduit Purchaser Group, the sum for each day during such Series
2012-1 Interest Period of the product of (i) the Purchaser Group Invested Amount
with respect to such Non-Conduit Purchaser Group on such day times (ii) the sum
of (A) the Adjusted LIBO Rate with respect to such day and (B) either (1) the
Program Fee Rate per annum or (2) in accordance with the terms of Section 3.6(f)
or on any date an Amortization Event has occurred and is continuing, the
Applicable Margin with respect to any Eurodollar Tranche on such day, as
applicable, divided by (C) 360; provided,

 

14



--------------------------------------------------------------------------------

however, that if (x) any Change in Law shall make it unlawful for any
Non-Conduit Purchaser Group to fund its Purchaser Group Invested Amount at the
Adjusted LIBO Rate, (y) any Non-Conduit Purchaser determines (which
determination shall be conclusive absent manifest error) that adequate and
reasonable means do not exist for ascertaining the Adjusted LIBO Rate or (z) any
Non-Conduit Purchaser determines that the Adjusted LIBO Rate will not adequately
and fairly reflect the cost to such Non-Conduit Purchaser of funding the
Purchaser Group Invested Amount with respect to its Related Purchaser Group, and
in each such case such Non-Conduit Purchaser Group shall have notified the
Administrative Agent in writing thereof (and not subsequently notified the
Administrative Agent such circumstances no longer exist), the amount of Monthly
Funding Costs for each day with respect to such Non-Conduit Purchaser Group will
be calculated using the sum of (1) the Alternate Base Rate and (2) the Program
Fee Rate or, if the Applicable Margin with respect to any Eurodollar Tranche
would otherwise be used in clause (ii) hereof, the Applicable Margin with
respect to any Floating Tranche, on such day in clause (ii) hereof (rather than
the sum of (1) the Adjusted LIBO Rate and (2) the Program Fee Rate or the
Applicable Margin with respect to any Eurodollar Tranche, as applicable).

“Monthly Principal Payment Amount” means (a) during the Series 2012-1 Revolving
Period, zero, (b) during the Series 2012-1 Controlled Amortization Period, the
Series 2012-1 Controlled Amortization Period Monthly Payment Amount, and
(c) during the Series 2012-1 Rapid Amortization Period, the Series 2012-1 Rapid
Amortization Period Monthly Payment Amount.

“Moody’s” means Moody’s Investors Service.

“Non-Conduit Purchaser” means each financial institution or other entity (other
than a commercial paper conduit, APA Bank or Funding Agent) listed on Schedule I
or party to a Purchaser Group Supplement pursuant to which such financial
institution or entity became a party to this Supplement.

“Non-Conduit Purchaser Group” means a Non-Conduit Purchaser.

“Non-Conduit Purchaser Participants” is defined in Section 12.1(f).

“Non-Group I Collateral” is defined in Section 1.1(d).

“Optional Termination Date” is defined in Section 3.10.

“Optional Termination Notice” is defined in Section 3.10.

“Other Taxes” means any and all current or future stamp or documentary Taxes or
other excise or property Taxes, charges or similar levies arising from any
payment made under this Supplement, the Base Indenture, or any Series 2012-1
Related Documents or from the execution, delivery or enforcement of, or
otherwise with respect to, this Series Supplement, the Base Indenture or any
Series 2012-1 Related Document.

 

15



--------------------------------------------------------------------------------

“Outstanding” means, with respect to the Series 2012-1 Notes, the Series 2012-1
Invested Amount shall not have been reduced to zero and all accrued interest and
other amounts owing on the Series 2012-1 Notes and to the Administrative Agent,
the Funding Agents, the CP Conduit Purchasers, the APA Banks and the Non-Conduit
Purchasers hereunder shall not have been paid in full.

“Participants” is defined in Section 12.1(d).

“Past Due Rent Payment” is defined in Section 5.2(c).

“Preference Amount” means any amount previously distributed to a member or
members of a Purchaser Group on or relating to a Series 2012-1 Note that is
recoverable or that has been recovered as a voidable preference by the trustee
in a bankruptcy proceeding of BRAC pursuant to the United States Bankruptcy Code
(11 U.S.C.), as amended from time to time, in accordance with a final
nonappealable order of a court having competent jurisdiction.

“Pre-Preference Period Demand Note Payments” means, as of any date of
determination, the aggregate amount of all proceeds of demands made on the
Series 2012-1 Demand Notes included in the Series 2012-1 Demand Note Payment
Amount as of the Series 2012-1 Letter of Credit Termination Date that were paid
by BRAC more than one year before such date of determination; provided, however,
that if an Event of Bankruptcy (or the occurrence of an event described in
clause (a) of the definition thereof, without the lapse of a period of 60
consecutive days) with respect to BRAC occurs during such one-year period,
(x) the Pre-Preference Period Demand Note Payments as of any date during the
period from and including the date of the occurrence of such Event of Bankruptcy
to and including the conclusion or dismissal of the proceedings giving rise to
such Event of Bankruptcy without continuing jurisdiction by the court in such
proceedings shall equal the Pre-Preference Period Demand Note Payments as of the
date of such occurrence and (y) the Pre-Preference Period Demand Note Payments
as of any date after the conclusion or dismissal of such proceedings shall equal
the Series 2012-1 Demand Note Payment Amount as of the date of the conclusion or
dismissal of such proceedings.

“Pricing Increase Notice” is defined in Section 3.6.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by the applicable Funding Agent or Non-Conduit Purchaser as its prime
rate in the United States, or if such Funding Agent or Non-Conduit Purchaser
does not have a prime rate, the prime rate of an Affiliate thereof designated by
such Funding Agent or Non-Conduit Purchaser; each change in the Prime Rate shall
be effective from and including the date such change is publicly announced as
being effective.

“Pro Rata Share” means, with respect to any Purchaser Group, on any date, the
ratio, expressed as a percentage, which the Purchaser Group Invested Amount with
respect to such Purchaser Group bears to the Series 2012-1 Invested Amount on
such date; provided that, for purposes of Section 5.5(e) and amounts payable to
Series 2012-1 Terminating Purchasers, “Pro Rata Share” means the ratio,
expressed as a percentage, which the principal amount of the Series 2012-1 Notes
held by each Series 2012-1 Terminating Purchaser bears to the principal amount
of the Series 2012-1 Notes held by all Series 2012-1 Terminating Purchasers.

 

16



--------------------------------------------------------------------------------

“Program Fee Rate” is defined in the Fee Letter.

“Program Support Provider” means, with respect to any CP Conduit Purchaser, the
APA Bank with respect to such CP Conduit Purchaser and any other or additional
Person now or hereafter extending credit, or having a commitment to extend
credit to or for the account of, or to make purchases from, such CP Conduit
Purchaser or issuing a letter of credit, surety bond or other instrument to
support any obligations arising under or in connection with such CP Conduit
Purchaser’s securitization program.

“Purchaser Group” means CP Conduit Purchaser Group or a Non-Conduit Purchaser
Group.

“Purchaser Group Increase Amount” means, with respect to any Purchaser Group,
for any Business Day during the Series 2012-1 Revolving Period, such Purchaser
Group’s Commitment Percentage of the Increase Amount, if any, on such Business
Day.

“Purchaser Group Invested Amount” means, with respect to any Purchaser Group,
(a) when used with respect to the Series 2012-1 Closing Date, such Purchaser
Group’s Commitment Percentage of the Series 2012-1 Initial Invested Amount and
(b) when used with respect to any other date, an amount equal to (i) the
Purchaser Group Invested Amount with respect to such Purchaser Group on the
immediately preceding Business Day plus (ii) the Purchaser Group Increase Amount
with respect to such Purchaser Group on such date minus (iii) the amount of
principal payments made to such Purchaser Group pursuant to Section 5.5(b) or
(e) on such date plus (iii) the amount of principal payments recovered from such
Purchaser Group by a trustee as a preference payment in a bankruptcy proceeding
of ABCR or otherwise.

“Purchaser Group Supplement” is defined in Section 12.1(e).

“Qualified Interest Rate Hedge Counterparty” means a bank or other financial
institution, which has a short-term senior and unsecured debt rating of at least
“A-1” and a long-term senior and unsecured rating of at least “A+”, in each
case, from S&P and a short-term senior and unsecured debt rating of “P-1” and a
long-term senior and unsecured rating of at least “A1”, in each case, from
Moody’s.

“Recipient” is defined in Section 8.2(e)(ii).

“Record Date” means, with respect to each Distribution Date, the immediately
preceding Business Day.

“Related Non-Conduit Purchaser” means, with respect to any Non-Conduit Purchaser
Group, the Non-Conduit Purchaser that constitutes such Non-Conduit Purchaser
Group.

“Related Purchaser Group” means, with respect to (a) any Funding Agent, the CP
Conduit Purchaser identified next to such Funding Agent on Schedule I and each
APA Bank

 

17



--------------------------------------------------------------------------------

identified on Schedule I next to such CP Conduit Purchaser or the CP Conduit
Purchaser and APA Bank party to the Purchaser Group Supplement pursuant to which
such Funding Agent became a party to this Supplement, (b) any CP Conduit
Purchaser, the CP Conduit Purchaser Group of which such CP Conduit Purchaser is
a member and (c) any Non-Conduit Purchaser, the Non-Conduit Purchaser Group that
such Non-Conduit Purchaser constitutes.

“Replacement Credit Agreement” means any credit agreement or similar facility
entered into by Avis Budget Holdings, LLC, ABCR and/or any affiliate of either
entity, that refinances or replaces the Credit Agreement, as such Replacement
Credit Agreement may be amended, restated, modified, supplemented or waived from
time to time in accordance with its terms.

“Retained Interest” means a material net economic interest, initially held in
the form of a first loss position represented by ABCR’s indirect ownership of
100% of the outstanding membership interests CPF and the associated indirect
rights to residual cash flow under Section 5.2(d), in an amount of not less than
5% of the Series 2012-1 Borrowing Base in accordance with the text of Article
122a of the CRD.

“Series Supplement” is defined in the recitals hereto.

“Series 2012-1 Accounts” means the Group I Collection Account, Series 2012-1
Collection Account, Series 2012-1 Principal Subaccount, Series 2012-1 Accrued
Interest Account, Series 2012-1 Reserve Account, Series 2012-1 Cash Collateral
Account and Series 2012-1 Distribution Account.

“Series 2012-1 Accrued Interest Account” is defined in Section 5.1(b).

“Series 2012-1 Adjusted Required Enhancement Percentage” means, as of any date
of determination, the greater of (a) the Series 2012-1 Required Enhancement
Percentage as of such date and (b) the sum of (i) Series 2012-1 Required
Enhancement Percentage as of such date plus (ii) an amount (not less than zero)
equal to 100% minus the Series 2012-1 Enhancement Adjustment Percentage with
respect to date.

“Series 2012-1 Agent” is defined in the recitals hereto.

“Series 2012-1 Amortization Period” means each of (i) the Series 2012-1
Controlled Amortization Period and (i) the Series 2012-1 Rapid Amortization
Period.

“Series 2012-1 Available Cash Collateral Account Amount” means, as of any date
of determination, the amount on deposit in the Series 2012-1 Cash Collateral
Account (after giving effect to any deposits thereto and withdrawals and
releases therefrom on such date).

“Series 2012-1 Available Reserve Account Amount” means, as of any date of
determination, the amount on deposit in the Series 2012-1 Reserve Account (after
giving effect to any deposits thereto and withdrawals and releases therefrom on
such date).

“Series 2012-1 Back-up Administration Fees” means, for any Distribution Date
during the Series 2012-1 Rapid Amortization Period on which there exists a
Series 2012-1 Lease

 

18



--------------------------------------------------------------------------------

Interest Payment Deficit, an amount equal to the product of (x) the fees due and
payable to the Group I Back-up Administrator pursuant to the terms of the Group
I Back-up Administration Agreement and (y) the Series 2012-1 Invested Percentage
(as used with respect to Principal Collections).

“Series 2012-1 Borrowing Base” means, as of any date of determination, the sum
of (a) the product of (i) the Borrowing Base with respect to the Group I Series
of Notes and (ii) the Series 2012-1 Borrowing Base Percentage as of such date
and (b) the amount on deposit in the Series 2012-1 Principal Subaccount as of
such date.

“Series 2012-1 Borrowing Base Percentage” means, as of any date of
determination, the percentage equivalent of a fraction, the numerator of which
is the sum of the Series 2012-1 Invested Amount and the Series 2012-1
Overcollateralization Amount as of the end of the immediately preceding Business
Day and the denominator of which is the sum of the numerators used to determine
invested percentages for allocations with respect to Principal Collections (for
all Group I Series of Notes and all classes of such Group I Series of Notes).

“Series 2012-1 Cash Collateral Account” is defined in Section 5.8(e).

“Series 2012-1 Cash Collateral Account Collateral” is defined in Section 5.8(a).

“Series 2012-1 Cash Collateral Account Surplus” means, with respect to any
Distribution Date, the lesser of (a) the Series 2012-1 Available Cash Collateral
Account Amount and (b) the lesser of (A) the excess, if any, of the Series
2012-1 Enhancement Amount over the Series 2012-1 Required Enhancement Amount
(after giving effect to any withdrawal from the Series 2012-1 Reserve Account on
such Distribution Date) on such Distribution Date and (B) the excess, if any, of
the Series 2012-1 Liquid Enhancement Amount over the Series 2012-1 Required
Liquid Enhancement Amount (after giving effect to any withdrawal from the Series
2012-1 Reserve Account on such Distribution Date) on such Distribution Date;
provided, however, that, on any date after the Series 2012-1 Letter of Credit
Termination Date, the Series 2012-1 Cash Collateral Account Surplus shall mean
the excess, if any, of (x) the Series 2012-1 Available Cash Collateral Account
Amount over (y) the Series 2012-1 Demand Note Payment Amount minus the
Pre-Preference Period Demand Note Payments as of such date.

“Series 2012-1 Cash Collateral Percentage” means, as of any date of
determination, the percentage equivalent of a fraction, the numerator of which
is the Series 2012-1 Available Cash Collateral Amount as of such date and the
denominator of which is the Series 2012-1 Letter of Credit Liquidity Amount as
of such date.

“Series 2012-1 Change in Control” means (a) Avis Budget Group, Inc. shall at any
time cease to own or control, directly or indirectly, greater than 50% of the
Voting Stock of ABCR, BRAC or BTR or (b) CPF is no longer indirectly wholly
owned by ABCR.

“Series 2012-1 Closing Date” is defined in Section 3.1(a).

“Series 2012-1 Closing Date Hedge” is defined in Section 5.12(a).

 

19



--------------------------------------------------------------------------------

“Series 2012-1 Collateral” means the Collateral, the Group I Collateral, each
Series 2012-1 Letter of Credit, each Series 2012-1 Demand Note, the Series
2012-1 Interest Rate Hedge Collateral, the Series 2012-1 Cash Collateral Account
Collateral, the Series 2012-1 Reserve Account Collateral and the Series 2012-1
Other Account Collateral.

“Series 2012-1 Collection Account” is defined in Section 5.1(b).

“Series 2012-1 Commitment Termination Date” means, initially, March 13, 2013;
provided that the Series 2012-1 Commitment Termination Date may be extended to
the 364th day (or, if the 364th day following a Series 2012-1 Commitment
Termination Date is not a Business Day, the immediately preceding Business Day)
following each Series 2012-1 Commitment Termination Date upon the written
agreement of the Series 2012-1 Noteholders.

“Series 2012-1 Controlled Amortization Amount” means, with respect to the Series
2012-1 Notes for any Distribution Date during the Series 2012-1 Controlled
Amortization Period, the lesser of (i) the result of (a) one-twelfth of the
Series 2012-1 Invested Amount as of the date of the commencement of the Series
2012-1 Controlled Amortization Period minus (b) the aggregate amount of any
voluntary Decreases effected on or after the Series 2012-1 Commitment
Termination Date pursuant to Section 3.5 of this Series Supplement and paid to
each Funding Agent with respect to a CP Conduit Purchaser Group and each
Non-Conduit Purchaser pursuant to Section 5.5(b) of this Series Supplement
during the Related Month and (ii) the Series 2012-1 Invested Amount; provided,
that, for purposes of calculating the amount in clause (i) above, (x) if the
aggregate amount of any voluntary Decreases effected on or after the Series
2012-1 Commitment Termination Date during a Related Month exceeds the Series
2012-1 Controlled Amortization Amount for the related Distribution Date, any
such excess shall be applied to decrease the amount in clause (i)(a) above for
the next succeeding Distribution Date (and, if any excess remains, for each
subsequent Distribution Date until such excess has been exhausted) and (y) any
amounts used to make principal payments in respect of the Series 2012-1 Notes on
any Distribution Date during the Series 2012-1 Controlled Amortization Period in
accordance with Section 5.2(b)(ii) in excess of the Series 2012-1 Controlled
Amortization Amount for such Distribution Date shall be applied to decrease the
amount in clause (i)(a) above for the next succeeding Distribution Date (and, if
any excess remains, for each subsequent Distribution Date until such excess has
been exhausted).

“Series 2012-1 Controlled Amortization Period” means the period commencing on
the Series 2012-1 Commitment Termination Date and continuing to the earlier of
(i) the commencement of the Series 2012-1 Rapid Amortization Period, and
(ii) the date on which the Series 2012-1 Notes are paid in full.

“Series 2012-1 Controlled Amortization Period Monthly Payment Amount” is defined
in Section 5.5(a)(i).

“Series 2012-1 Demand Note” means each demand note made by ABCR or BRAC,
substantially in the form of Exhibit G to this Series Supplement, as amended,
modified or restated from time to time.

 

20



--------------------------------------------------------------------------------

“Series 2012-1 Demand Note Payment Amount” means, as of the Series 2012-1 Letter
of Credit Termination Date, the aggregate amount of all proceeds of demands made
on the Series 2012-1 Demand Notes pursuant to Section 5.5(c)(iii) or 5.5(d)(ii)
that were deposited into the Series 2012-1 Distribution Account and paid to the
Series 2012-1 Noteholders during the one-year period ending on the Series 2012-1
Letter of Credit Termination Date; provided, however, that if an Event of
Bankruptcy (or the occurrence of an event described in clause (a) of the
definition thereof, without the lapse of a period of 60 consecutive days) with
respect to BRAC shall have occurred during such one-year period, the Series
2012-1 Demand Note Payment Amount as of the Series 2012-1 Letter of Credit
Termination Date shall equal the Series 2012-1 Demand Note Payment Amount as if
it were calculated as of the date of such occurrence.

“Series 2012-1 Deposit Date” is defined in Section 5.2.

“Series 2012-1 Disposition Agent Fees” means, for any Distribution Date during
the Series 2012-1 Rapid Amortization Period on which there exists a Series
2012-1 Lease Interest Payment Deficit, an amount equal to the product of (x) the
fees due and payable to the Group I Disposition Agent pursuant to the terms of
the Group I Disposition Agent Agreement and (y) the Series 2012-1 Invested
Percentage (as used with respect to Principal Collections).

“Series 2012-1 Distribution Account” is defined in Section 5.9(a).

“Series 2012-1 Eligible Letter of Credit Provider” means a person satisfactory
to ABCR and the Administrative Agent and having, at the time of the issuance of
the related Series 2012-1 Letter of Credit, a long-term senior unsecured debt
rating of at least “A” from S&P and a short-term senior unsecured debt rating of
at least “A-1” from S&P and a long-term senior unsecured debt rating of at least
“A1” from Moody’s and a short-term senior unsecured debt rating of “P-1” from
Moody’s that is a commercial bank having total assets in excess of $500,000,000.

“Series 2012-1 Enhancement” means the Series 2012-1 Cash Collateral Account
Collateral, the Series 2012-1 Letters of Credit, the Series 2012-1 Demand Notes
and the Series 2012-1 Overcollateralization Amount and the Series 2012-1 Reserve
Account Amount.

“Series 2012-1 Enhancement Adjustment Percentage” means, with respect to any
date of determination, the lowest of (w) the lowest of the three Measurement
Month Averages immediately preceding such date, (x) the Series 2012-1 Six Month
Enhancement Adjustment Percentage with respect to such date, (y) the Series
2012-1 Three Month Enhancement Adjustment Percentage with respect to such date
and (z) the Series 2012-1 Twelve Month Enhancement Adjustment Percentage with
respect to such date.

“Series 2012-1 Enhancement Amount” means, as of any date of determination, the
sum of (i) the Series 2012-1 Overcollateralization Amount as of such date,
(ii) the Series 2012-1 Letter of Credit Amount as of such date and (iii) the
Series 2012-1 Available Reserve Account Amount as of such date.

“Series 2012-1 Enhancement Deficiency” means, as of any date of determination,
the amount, if any, by which the Series 2012-1 Enhancement Amount as of such
date is less than the Series 2012-1 Required Enhancement Amount as of such date.

 

21



--------------------------------------------------------------------------------

“Series 2012-1 Initial Invested Amount” is defined in Section 3.3(a).

“Series 2012-1 Interest Period” means a period commencing on and including a
Distribution Date and ending on and including the day preceding the next
succeeding Distribution Date; provided, however, that the initial Series 2012-1
Interest Period shall commence on and include the Series 2012-1 Closing Date and
end on and include April 19, 2012.

“Series 2012-1 Interest Rate Hedge” has the meaning specified in
Section 5.12(a).

“Series 2012-1 Interest Rate Hedge Collateral” has the meaning specified in
Section 5.12(d).

“Series 2012-1 Interest Rate Hedge Payments” means any amounts payable by CPF to
an Interest Rate Hedge Counterparty from time to time in respect of a Series
2012-1 Interest Rate Hedge.

“Series 2012-1 Interest Rate Hedge Proceeds” means the amounts received by the
Trustee from an Interest Rate Hedge Counterparty from time to time in respect of
a Series 2012-1 Interest Rate Hedge (including amounts received from a guarantor
or from collateral).

“Series 2012-1 Invested Amount” means on any date of determination the sum of
the Purchaser Group Invested Amounts with respect to each of the Purchaser
Groups on such date.

“Series 2012-1 Invested Percentage” means as of any date of determination:

(a) when used with respect to Principal Collections, the percentage equivalent
(which percentage shall never exceed 100%) of a fraction the numerator of which
shall be equal to the sum of the Series 2012-1 Invested Amount and the Series
2012-1 Overcollateralization Amount, determined, (x) during the Series 2012-1
Revolving Period, as of the immediately preceding Business Day, (y) following
the commencement of the Series 2012-1 Amortization Period but prior to the
occurrence of an Amortization Event with respect to any other Group I Series of
Notes during such Series 2012-1 Amortization Period, as of the last day of the
Series 2012-1 Revolving Period and (z) following the commencement of the Series
2012-1 Amortization Period and after the occurrence of an Amortization Event
with respect to any other Group I Series of Notes during such Series 2012-1
Amortization Period, as of the Business Day immediately preceding the day on
which the last occurring Amortization Event with respect to any other Group I
Series of Notes is deemed to have occurred, and the denominator of which shall
be the greater as of the end of the immediately preceding Business Day of
(x) the Borrowing Base with respect to the Group I Series of Notes and (y) the
sum of the numerators used to determine Invested Percentages for allocations
with respect to Principal Collections (for all Group I Series of Notes and all
classes of such Group I Series of Notes); and

(b) when used with respect to Interest Collections, the percentage equivalent
(which percentage shall never exceed 100%) of a fraction the numerator of which
shall be

 

22



--------------------------------------------------------------------------------

the Accrued Amounts with respect to the Series 2012-1 Notes on such date of
determination, and the denominator of which shall be the aggregate Accrued
Amounts with respect to all Group I Series of Notes on such date of
determination.

“Series 2012-1 Lease Interest Payment Deficit” means on any Distribution Date an
amount equal to the excess, if any, of (a) the aggregate amount of Interest
Collections which pursuant to Section 5.2(a) would have been allocated to the
Series 2012-1 Accrued Interest Account if all payments of Monthly Base Rent
required to have been made under the Group I CPF Lease from and excluding the
preceding Distribution Date to and including such Distribution Date were made in
full over (b) the aggregate amount of Interest Collections which pursuant to
Section 5.2(a) have been allocated to the Series 2012-1 Accrued Interest Account
(excluding any amounts paid into the Series 2012-1 Accrued Interest Account
pursuant to the proviso in Section 5.2(a)(ii)) from and excluding the preceding
Distribution Date to and including such Distribution Date.

“Series 2012-1 Lease Payment Deficit” means either a Series 2012-1 Lease
Interest Payment Deficit or a Series 2012-1 Lease Principal Payment Deficit.

“Series 2012-1 Lease Principal Payment Carryover Deficit” means (a) for the
initial Distribution Date, zero and (b) for any other Distribution Date, the
excess of (x) the Series 2012-1 Lease Principal Payment Deficit, if any, on the
preceding Distribution Date over (y) the amount deposited in the Distribution
Account on such preceding Distribution Date pursuant to Section 5.5(c)(i) and
(ii) of this Series Supplement on account of such Series 2012-1 Lease Principal
Payment Deficit.

“Series 2012-1 Lease Principal Payment Deficit” means on any Distribution Date
the sum of (a) the Series 2012-1 Monthly Lease Principal Payment Deficit for
such Distribution Date and (b) the Series 2012-1 Lease Principal Payment
Carryover Deficit for such Distribution Date.

“Series 2012-1 Letter of Credit” means an irrevocable letter of credit, if any,
substantially in the form of Exhibit I to this Series Supplement issued by a
Series 2012-1 Eligible Letter of Credit Provider in favor of the Trustee for the
benefit of the Series 2012-1 Noteholders.

“Series 2012-1 Letter of Credit Amount” means, as of any date of determination,
the lesser of (a) the sum of (i) the aggregate amount available to be drawn on
such date under each Series 2012-1 Letter of Credit, as specified therein, and
(ii) if the Series 2012-1 Cash Collateral Account has been established and
funded pursuant to Section 5.8, the Series 2012-1 Available Cash Collateral
Account Amount on such date and (b) the aggregate outstanding principal amount
of the Series 2012-1 Demand Notes on such date.

“Series 2012-1 Letter of Credit Expiration Date” means, with respect to any
Series 2012-1 Letter of Credit, the expiration date set forth in such Series
2012-1 Letter of Credit, as such date may be extended in accordance with the
terms of such Series 2012-1 Letter of Credit.

“Series 2012-1 Letter of Credit Liquidity Amount” means, as of any date of
determination, the sum of (a) the aggregate amount available to be drawn on such
date under

 

23



--------------------------------------------------------------------------------

each Series 2012-1 Letter of Credit, as specified therein, and (b) if the Series
2012-1 Cash Collateral Account has been established and funded pursuant to
Section 5.8 of this Series Supplement, the Series 2012-1 Available Cash
Collateral Account Amount on such date.

“Series 2012-1 Letter of Credit Provider” means the issuer of a Series 2012-1
Letter of Credit.

“Series 2012-1 Letter of Credit Termination Date” means the first to occur of
(a) the date on which the Series 2012-1 Notes are fully paid and (b) the Series
2012-1 Termination Date.

“Series 2012-1 Limited Liquidation Event of Default” means, so long as such
event or condition continues, any event or condition of the type specified in
clauses (a) through (i) of Article VI.

“Series 2012-1 Liquid Enhancement Amount” means, as of any date of
determination, the sum of (i) the Series 2012-1 Letter of Credit Liquidity
Amount as of such date and (ii) the Series 2012-1 Available Reserve Account
Amount as of such date.

“Series 2012-1 Liquid Enhancement Deficiency” means, as of any date of
determination, the amount, if any, by which the Series 2012-1 Liquid Enhancement
Amount as of such date is less than the Series 2012-1 Required Liquid
Enhancement Amount as of such date.

“Series 2012-1 Maximum Invested Amount” means the sum of the Maximum Purchaser
Group Invested Amounts with respect to each of the Purchaser Groups; provided
that, for the avoidance of doubt, the Series 2012-1 Maximum Invested Amount
shall not exceed $200,000,000.

“Series 2012-1 Monthly Interest” means, with respect to any Series 2012-1
Interest Period, an amount equal to the product of (a) the average daily Series
2012-1 Invested Amount during such Series 2012-1 Interest Period, (b) the Series
2012-1 Note Rate for such Series 2012-1 Interest Period and (c) the number of
days in such Series 2012-1 Interest Rate Period divided by 360.

“Series 2012-1 Monthly Lease Principal Payment Deficit” means on any
Distribution Date an amount equal to the excess, if any, of (a) the aggregate
amount of Principal Collections which pursuant to Section 5.2(a) would have been
allocated to the Series 2012-1 Collection Account if all payments required to
have been made under the Group I CPF Lease from and excluding the preceding
Distribution Date to and including such Distribution Date were made in full over
(b) the aggregate amount of Principal Collections which pursuant to
Section 5.2(a) have been allocated to the Series 2012-1 Collection Account
(without giving effect to any amounts paid into the Series 2012-1 Accrued
Interest Account pursuant to the proviso in Section 5.2(a)(ii)) from and
excluding the preceding Distribution Date to and including such Distribution
Date.

“Series 2012-1 Note” means any one of the Series 2012-1 Variable Funding Rental
Truck Asset Backed Notes, executed by CPF and authenticated and delivered by or
on

 

24



--------------------------------------------------------------------------------

behalf of the Trustee, substantially in the form of Exhibit A. Definitive Series
2012-1 Notes shall have such insertions and deletions as are necessary to give
effect to the provisions of Section 2.19 of the Base Indenture.

“Series 2012-1 Note Rate” means for any Series 2012-1 Interest Period, the
interest rate equal to the product of (a) the percentage equivalent of a
fraction, the numerator of which is equal to the sum of the Monthly Funding
Costs with respect to each Purchaser Group for such Series 2012-1 Interest
Period and the denominator of which is equal to the average daily Series 2012-1
Invested Amount during such Series 2012-1 Interest Period and (b) a fraction,
the numerator of which is 360 and the denominator of which is the number of days
in such Series 2012-1 Interest Period; provided, however, that the Series 2012-1
Note Rate will in no event be higher than the maximum rate permitted by
applicable law.

“Series 2012-1 Noteholder” means a Person in whose name a Series 2012-1 Note is
registered in the Note Register.

“Series 2012-1 Other Account Collateral” is defined in Section 5.9(d).

“Series 2012-1 Overcollateralization Amount” means (i) as of any date on which
no Borrowing Base Deficiency exists with respect to the Group I Series of Notes,
the Series 2012-1 Required Overcollateralization Amount as of such date and
(ii) as of any date on which a Borrowing Base Deficiency exists with respect to
the Group I Series of Notes, the excess, if any, of (x) the Series 2012-1
Borrowing Base as of such date over (y) the Series 2012-1 Invested Amount as of
such date.

“Series 2012-1 Partial Commitment Termination” means that the Commitment of an
APA Bank included in a Purchaser Group is not extended on or before the 30th day
preceding a Series 2012-1 Commitment Termination Date and such Commitment is not
assumed by another APA Bank in accordance with Section 3.9 on or before the
applicable Series 2012-1 Commitment Termination Date.

“Series 2012-1 Partial Commitment Termination Percentage” means, with respect to
any Series 2012-1 Partial Commitment Termination, the percentage equivalent of a
fraction the numerator of which is the aggregate Commitment of the applicable
Series 2012-1 Terminating Purchasers and the denominator of which is the
aggregate Commitments of all APA Banks, prior to giving effect to such Series
2012-1 Partial Commitment Termination.

“Series 2012-1 Past Due Rent Payment” is defined in Section 5.2(c).

“Series 2012-1 Percentage” means, as of any date of determination, a fraction,
expressed as a percentage, the numerator of which is the Series 2012-1 Invested
Amount as of such date and the denominator of which is the sum of the Invested
Amount of each Series of Notes in each Group outstanding as of such date.

“Series 2012-1 Permanent Interest Rate Hedge” is defined in Section 5.12(a).

“Series 2012-1 Principal Deficit Amount” means, as of any date of determination,
the excess, if any, of (a) the Series 2012-1 Invested Amount as of such date
over (b) the excess of the Series 2012-1 Borrowing Base over the Series 2012-1
Required Overcollateralization Amount as of such date.

 

25



--------------------------------------------------------------------------------

“Series 2012-1 Principal Subaccount” is defined in Section 5.1(b).

“Series 2012-1 Rapid Amortization Period” means the period beginning on the
earlier to occur of (a) the close of business on the Business Day immediately
preceding the day on which an Amortization Event is deemed to have occurred with
respect to the Series 2012-1 Notes and (b) the close of business on the Business
Day immediately preceding the Optional Termination Date and ending upon the
earlier to occur of (i) the date on which the Series 2012-1 Notes are fully paid
and (ii) the termination of the Indenture.

“Series 2012-1 Rapid Amortization Period Monthly Payment Amount” is defined in
Section 5.5(a)(ii).

“Series 2012-1 Reimbursement Agreement” means any and each agreement providing
for the reimbursement of a Series 2012-1 Letter of Credit Provider for draws
under its Series 2012-1 Letter of Credit as the same may be amended,
supplemented, restated or otherwise modified from time to time.

“Series 2012-1 Related Documents” means, with respect to the Series 2012-1
Notes, the Base Indenture, this Series Supplement, the Series 2012-1 Notes, any
Group I Nominee Agreements, the Group I Administration Agreement, the Group I
Disposition Agent Agreement, the Group I Back-up Administration Agreement, the
Collection Account Control Agreement, the Group I Collection Account Control
Agreement, any agreements relating to the issuance or the purchase of any Series
2012-1 Notes, any Enhancement Agreements for the Series 2012-1 Enhancement, the
Group I CPF Lease and the Supplemental Documents relating to the Group I CPF
Lease.

“Series 2012-1 Required Borrowing Base” means, as of any date of determination,
the sum of (a) the Series 2012-1 Required Overcollateralization Amount as of
such date and (b) the Series 2012-1 Invested Amount as of such date.

“Series 2012-1 Required Enhancement Amount” means, as of any date of
determination, the product of (a) the Series 2012-1 Adjusted Required
Enhancement Percentage as of such date and (b) the Series 2012-1 Invested Amount
as of such date.

“Series 2012-1 Required Enhancement Percentage” means, as of any date of
determination, 50.0%.

“Series 2012-1 Required Liquid Enhancement Amount” means, as of any date of
determination, the greater of (a) the product of (i) the Series 2012-1 Required
Liquid Enhancement Percentage as of such date and (ii) the Series 2012-1
Invested Amount as of such date and (b) (i) during the Series 2012-1 Revolving
Period , zero and (ii) during the Series 2012-1 Controlled Amortization Period
or the Series 2012-1 Rapid Amortization Period, the lesser of (x) the Series
2012-1 Invested Amount and (y) $10 million.

 

26



--------------------------------------------------------------------------------

“Series 2012-1 Required Liquid Enhancement Percentage” means, as of any date of
determination, 13.75%.

“Series 2012-1 Required Noteholders” means Purchaser Groups having Purchaser
Group Invested Amounts, in the aggregate, exceeding 50% of the Series 2012-1
Invested Amount.

“Series 2012-1 Required Overcollateralization Amount” means, as of any date of
determination, the excess of (a) the Series 2012-1 Required Enhancement Amount
as of such date over (b) the sum of (i) the Series 2012-1 Letter of Credit
Amount as of such date and (ii) the Series 2012-1 Available Reserve Account
Amount as of such date.

“Series 2012-1 Required Reserve Account Amount” means, with respect to any
Distribution Date, an amount equal to the sum of (a) the greater of (i) the
excess, if any, of the Series 2012-1 Required Liquid Enhancement Amount on such
Distribution Date over the Series 2012-1 Liquid Enhancement Amount on such
Distribution Date (excluding therefrom the Series 2012-1 Available Reserve
Account Amount) and (ii) the excess, if any, of the Series 2012-1 Required
Enhancement Amount over the Series 2012-1 Enhancement Amount on such
Distribution Date (excluding therefrom the Series 2012-1 Available Reserve
Account Amount) plus (b) the Demand Note Preference Payment Amount.

“Series 2012-1 Reserve Account” is defined in Section 5.7(a).

“Series 2012-1 Reserve Account Collateral” is defined in Section 5.7(d).

“Series 2012-1 Reserve Account Surplus” means, with respect to any Distribution
Date, the excess, if any, of the Series 2012-1 Available Reserve Account Amount
over the Series 2012-1 Required Reserve Account Amount on such Distribution
Date.

“Series 2012-1 Revolving Period” means the period from and including the Series
2012-1 Closing Date to the earlier to occur of (a) the Series 2012-1 Commitment
Termination Date, and (b) the close of business on the Business Day immediately
preceding the day on which an Amortization Event is deemed to have occurred or
been declared with respect to the Series 2012-1 Notes.

“Series 2012-1 Shortfall” is defined in Section 5.3(f).

“Series 2012-1 Six Month Enhancement Adjustment Percentage” means, with respect
to any date, the percentage equivalent of a fraction, the numerator of which is
the aggregate amount of Disposition Proceeds of all Group I CPF Trucks sold
during the six calendar months immediately preceding such date, and the
denominator of which is the aggregate Termination Value of such Group I CPF
Trucks on the dates of their respective sales. For the avoidance of doubt, any
Series 2012-1 Six Month Enhancement Adjustment Percentage calculation made after
the Series 2012-1 Closing Date shall be calculated based on the Termination
Value Curve Schedule attached to the Group I CPF Lease after giving effect to
the amendments (including the inclusion of a new Termination Value Curve
Schedule) to the Group I CPF Lease on the Series 2012-1 Closing Date.

 

27



--------------------------------------------------------------------------------

“Series 2012-1 Terminating Purchaser” means, in the event of a Series 2012-1
Partial Commitment Termination, each APA Bank that is not extending its
commitment and the related CP Conduit Purchaser collectively.

“Series 2012-1 Termination Date” means the date that is twelve months following
the Series 2012-1 Commitment Termination Date.

“Series 2012-1 Three Month Enhancement Adjustment Percentage” means, with
respect to any date, the percentage equivalent of a fraction, the numerator of
which is the aggregate amount of Disposition Proceeds of all Group I CPF Trucks
sold during the three calendar months immediately preceding such date, and the
denominator of which is the aggregate Termination Value of such Group I CPF
Trucks on the dates of their respective sales. For the avoidance of doubt, any
Series 2012-1 Three Month Enhancement Adjustment Percentage calculation made
after the Series 2012-1 Closing Date shall be calculated based on the
Termination Value Curve Schedule attached to the Group I CPF Lease after giving
effect to the amendments (including the inclusion of a new Termination Value
Curve Schedule) to the Group I CPF Lease on the Series 2012-1 Closing Date.

“Series 2012-1 Trustee Fees” means, for any Distribution Date during the Series
2012-1 Rapid Amortization Period on which there exists a Series 2012-1 Lease
Interest Payment Deficit, a portion of the fees payable to the Trustee in an
amount equal to the product of (i) the Series 2012-1 Percentage as of the
beginning of the Series 2012-1 Interest Period ending on the day preceding such
Distribution Date and (ii) the fees owing to the Trustee under the Indenture.

“Series 2012-1 Twelve Month Enhancement Adjustment Percentage” means, with
respect to any date, the percentage equivalent of a fraction, the numerator of
which is the aggregate amount of Disposition Proceeds of all Group I CPF Trucks
sold during the twelve calendar months immediately preceding such date, and the
denominator of which is the aggregate Termination Value of such Group I CPF
Trucks on the dates of their respective sales. For the avoidance of doubt, any
Series 2012-1 Twelve Month Enhancement Adjustment Percentage calculation made
after the Series 2012-1 Closing Date shall be calculated based on the
Termination Value Curve Schedule attached to the Group I CPF Lease after giving
effect to the amendments (including the inclusion of a new Termination Value
Curve Schedule) to the Group I CPF Lease on the Series 2012-1 Closing Date.

“Series 2012-1 Unpaid Demand Amount” means, with respect to any single draw
pursuant to Section 5.5(c) or (e) on the Series 2012-1 Letters of Credit, the
aggregate amount required to be drawn by the Trustee on all Series 2012-1
Letters of Credit.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
(rounded up to the nearest 1/100th of 1%) established by the Board with respect
to the Adjusted LIBO Rate, for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to Regulation D. Eurodollar
Tranches shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements

 

28



--------------------------------------------------------------------------------

without benefit of or credit for proration, exemptions or offsets that may be
available from time to time under such Regulation D or comparable regulation.
The Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in the reserve percentage.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.

“Termination Date Disbursement” means an amount drawn under a Series 2012-1
Letter of Credit pursuant to a Certificate of Termination Date Demand.

“Termination Disbursement” means an amount drawn under a Series 2012-1 Letter of
Credit pursuant to a Certificate of Termination Demand.

“Transfer Supplement” is defined in Section 12.1(c).

“Transferee” is defined in Section 12.1(f).

“Trustee” is defined in the recitals hereto.

“Unpaid Demand Note Disbursement” means an amount drawn under a Series 2012-1
Letter of Credit pursuant to a Certificate of Unpaid Demand Note Demand.

“Up-Front Fee” is defined in the Up-Front Fee Letter.

“Up-Front Fee Letter” means that certain letter agreement dated as of March 14,
2012, from CPF addressed to the Administrative Agent, each Non-Conduit Purchaser
and each CP Conduit Purchaser, Funding Agent and APA Bank, setting forth the
up-front fee payable to the Purchaser Groups, as the same may be amended,
restated or otherwise modified from time to time.

“Voting Stock” of any Person means the common stock or membership interests of
such Person and any other security of, or ownership interest in, such Person
having ordinary voting power to elect a majority of the board of directors or a
majority of the managers (or other Persons serving similar functions) of such
Person.

ARTICLE III

PURCHASE AND SALE OF SERIES 2012-1 NOTES;

INCREASES AND DECREASES OF SERIES 2012-1 INVESTED AMOUNT

Section 3.1 Purchases of the Series 2012-1 Notes.

(a) Series 2012-1 Closing Date. Subject to the terms and conditions of this
Series Supplement, including delivery of notice in accordance with Section 3.3,
(i) each Non-Conduit Purchaser shall purchase and each CP Conduit Purchaser may,
in its sole discretion,

 

29



--------------------------------------------------------------------------------

purchase a Series 2012-1 Note in an amount equal to all or, in the case of a CP
Conduit Purchaser, a portion, of its Commitment Percentage of the Series 2012-1
Initial Invested Amount on any Business Day specified by CPF in such notice
provided pursuant to Section 3.3 (the “Series 2012-1 Closing Date”) and in the
case of a CP Conduit Purchaser, if such CP Conduit Purchaser shall have notified
the Administrative Agent and the Funding Agent with respect to such CP Conduit
Purchaser that it has elected not to fund a Series 2012-1 Note in an amount
equal to its Commitment Percentage of the Series 2012-1 Initial Invested Amount
on the Series 2012-1 Closing Date, each APA Bank with respect to such CP Conduit
Purchaser shall fund on the Series 2012-1 Closing Date its APA Bank Percentage
of that portion of such Series 2012-1 Note not to be funded by such CP Conduit
Purchaser and (ii) thereafter, (A) if a Non-Conduit Purchaser or a CP Conduit
Purchaser shall have purchased a Series 2012-1 Note, such Non-Conduit Purchaser
shall increase and such CP Conduit Purchaser may, in its sole discretion,
increase the outstanding principal amount of its Series 2012-1 Note during the
Series 2012-1 Revolving Period in accordance with the provisions of this Series
Supplement and (B) the APA Banks with respect to each CP Conduit Purchaser shall
increase their respective APA Bank Percentages of the outstanding principal
amount of the Series 2012-1 Note with respect to such CP Conduit Purchaser Group
during the Series 2012-1 Revolving Period in accordance with the provisions of
this Series Supplement. Payments by each Non-Conduit Purchaser Group shall be
made in immediately available funds on the Series 2012-1 Closing Date to the
Trustee for deposit into the Series 2012-1 Collection Account. Payments by each
CP Conduit Purchaser and/or the APA Banks with respect to such CP Conduit
Purchaser shall be made in immediately available funds on the Series 2012-1
Closing Date to the Funding Agent with respect to such CP Conduit Purchaser for
remittance to the Trustee for deposit into the Series 2012-1 Collection Account.

(b) Form of Series 2012-1 Notes. The Series 2012-1 Notes shall be issued in
fully registered form without interest coupons, substantially in the form set
forth in Exhibit A hereto.

Section 3.2 Delivery.

(a) On the Series 2012-1 Closing Date, CPF shall sign and shall direct the
Trustee in writing pursuant to Section 2.2 of the Base Indenture to duly
authenticate, and the Trustee, upon receiving such direction, shall so
authenticate a Series 2012-1 Note (i) in the case of a CP Conduit Purchaser
Group, in the name of the Funding Agent with respect to each CP Conduit
Purchaser Group in an amount equal to the Maximum Purchaser Group Invested
Amount with respect to such CP Conduit Purchaser Group and deliver such Series
2012-1 Note to such Funding Agent in accordance with such written directions or
(ii) in the case of a Non-Conduit Purchaser Group, in the name of the Related
Non-Conduit Purchaser in an amount equal to the Maximum Purchaser Group Invested
Amount with respect to such Related Non-Conduit Purchaser Group and deliver such
2012-1 Note to such Related Non-Conduit Purchaser in accordance with such
written directions.

(b) The Administrative Agent shall maintain a record of the actual Purchaser
Group Invested Amount outstanding with respect to each Purchaser Group and the
actual Series

 

30



--------------------------------------------------------------------------------

2012-1 Invested Amount outstanding on any date of determination, which, absent
manifest error, shall constitute prima facie evidence of the outstanding
Purchaser Group Invested Amounts and outstanding Series 2012-1 Invested Amount
from time to time. Upon a written request from the Trustee, the Administrative
Agent shall provide in writing the identity of the Purchaser Groups, the related
Funding Agents for each CP Conduit Purchaser Group, the Purchaser Group Invested
Amount for each Purchaser Group and the Pro Rata Share with respect to such
Purchaser Group to the Trustee.

Section 3.3 Procedure for Issuance of the Series 2012-1 Initial Invested Amount
and for Increasing the Series 2012-1 Invested Amount.

(a) Subject to Section 3.3(c), (i) on the Series 2012-1 Closing Date, each
Non-Conduit Purchaser shall purchase, and each CP Conduit Purchaser may agree,
in its sole discretion, to purchase, and the APA Banks with respect to such CP
Conduit Purchaser shall purchase, a Series 2012-1 Note in accordance with
Section 3.1; and (ii) on any Business Day during the Series 2012-1 Revolving
Period, (a) in the case of a Non-Conduit Purchaser Group, the related
Non-Conduit Purchaser hereby agrees, that the Non-Conduit Purchaser Group
Invested Amount with respect to such Purchaser Group may be increased by an
amount equal to the Commitment Percentage of the Increase Amount, (b) in the
case of a CP Conduit Purchaser Group, the CP Conduit Purchaser in such CP
Conduit Purchaser Group may agree, in its sole discretion, that the Purchaser
Group Invested Amount with respect to such Purchaser Group may be increased by
an amount equal to the Commitment Percentage with respect to such Purchaser
Group of the Increase Amount, or (c) in the case of a CP Conduit Purchaser
Group, each APA Bank in such CP Conduit Purchaser Group hereby agrees that the
Purchaser Group Invested Amount with respect to such Purchaser Group may be
increased by an amount equal to its APA Bank Percentage of the Commitment
Percentage with respect to such Purchaser Group of the Increase Amount (an
“Increase”), upon the request of CPF (each date upon which an Increase occurs
hereunder being referred to as the “Increase Date” applicable to such Increase);
provided, that CPF shall have given the Administrative Agent, each Funding Agent
and each Non-Conduit Purchaser (with a copy to the Trustee) irrevocable written
notice (effective upon receipt), by telecopy (receipt confirmed), substantially
in the form of Exhibit B hereto, of such request no later than 3:00 p.m. (New
York City time) on the second Business Day prior to the Series 2012-1 Closing
Date or such Increase Date, as the case may be. Such notice shall state (x) the
Series 2012-1 Closing Date or the Increase Date, as the case may be, and (y) the
initial aggregate principal amount of the Series 2012-1 Note (the “Series 2012-1
Initial Invested Amount”) or the proposed amount of the Increase (each, an
“Increase Amount”), as the case may be. The obligations of each Purchaser Group
to fund an Increase Amount is several and no Purchaser Group shall be
responsible for the failure of another Purchaser Group to fund its Increase.

(b) If a CP Conduit Purchaser elects not to fund the full amount of its
Commitment Percentage of the Series 2012-1 Initial Invested Amount or a
requested Increase, such CP Conduit Purchaser shall notify the Administrative
Agent and the Funding Agent with respect to such CP Conduit Purchaser, and each
APA Bank with respect to such CP Conduit Purchaser shall fund its APA Bank
Percentage of the portion of the Commitment Percentage with respect to such
Purchaser Group of the Series 2012-1 Initial Invested Amount or such Increase,
as the case may be, not funded by such CP Conduit Purchaser.

 

31



--------------------------------------------------------------------------------

(c) No Purchaser Group shall be required to make the initial purchase of a
Series 2012-1 Note on the Series 2012-1 Closing Date or to increase its
Purchaser Group Invested Amount on any Increase Date hereunder unless:

(i) such Purchaser Group’s Commitment Percentage of the Series 2012-1 Initial
Invested Amount or such Increase Amount is equal to (A) $1,000,000 or an
integral multiple of $100,000 in excess thereof or (B) if less, the excess of
the Maximum Purchaser Group Invested Amount with respect to such Purchaser Group
over the Purchaser Group Invested Amount with respect to such Purchaser Group;

(ii) after giving effect to the initial purchase of the Series 2012-1 Notes or
such Increase, as the case may be, (A) the Purchaser Group Invested Amount with
respect to such Purchaser Group would not exceed the Maximum Purchaser Group
Invested Amount with respect to such Purchaser Group and (B) the Series 2012-1
Invested Amount would not exceed the Series 2012-1 Maximum Invested Amount;

(iii) after giving effect to the initial purchase of the Series 2012-1 Notes or
such Increase, as the case may be, no Series 2012-1 Enhancement Deficiency would
occur and be continuing;

(iv) no Amortization Event with respect to the Series 2012-1 Notes or Potential
Amortization Event with respect to the Series 2012-1 Notes would occur and be
continuing prior to or after giving effect to the issuance of the Series 2012-1
Notes or such Increase, as the case may be;

(v) the Series 2012-1 Revolving Period has not ended; and

(vi) all of the representations and warranties made by each of CPF, the Lessee,
the Guarantor and the Administrator in the Base Indenture, this Series
Supplement and the Series 2012-1 Related Documents to which each is a party are
true and correct in all material respects (other than representations and
warranties expressly subject to materiality, which shall be true and correct) on
and as of the Series 2012-1 Closing Date or such Increase Date, as the case may
be, as if made on and as of such date (except to the extent such representations
and warranties are expressly made as of another date).

CPF’s acceptance of funds in connection with (x) the initial purchase of Series
2012-1 Notes on the Series 2012-1 Closing Date and (y) each Increase occurring
on any Increase Date shall constitute a representation and warranty by CPF to
the Purchaser Groups as of the Series 2012-1 Closing Date or such Increase Date
(except to the extent such representations and warranties are expressly made as
of another date), as the case may be, that all of the conditions contained in
this Section 3.3(c) have been satisfied.

(d) Upon receipt of any notice required by Section 3.3(a) from CPF, the
Administrative Agent shall forward (by telecopy or electronic messaging system)
a copy of such notice to each Non-Conduit Purchaser and the Funding Agent with
respect to each CP Conduit

 

32



--------------------------------------------------------------------------------

Purchaser Group, no later than 5:00 p.m. (New York City time) on the day
received. After receipt by any Funding Agent with respect to a CP Conduit
Purchaser Group of such notice from the Administrative Agent, such Funding Agent
shall, so long as the conditions set forth in Sections 3.3(a) and (c) are
satisfied, promptly provide telephonic notice to the related CP Conduit
Purchaser and the related APA Banks of the Series 2012-1 Closing Date or
Increase Date, as the case may be, and of such CP Conduit Purchaser Group’s
Commitment Percentage of the Series 2012-1 Initial Invested Amount or such
Increase Amount, as the case may be. If such CP Conduit Purchaser elects to fund
all or a portion of its Commitment Percentage of the Series 2012-1 Initial
Invested Amount or Increase Amount, as the case may be, such CP Conduit
Purchaser shall pay in immediately available funds its Commitment Percentage (or
any portion thereof) of the amount of the Series 2012-1 Initial Invested Amount
or such Increase on the Series 2012-1 Closing Date or such Increase Date, as the
case may be, to the Funding Agent with respect to such CP Conduit Purchaser
Group for deposit into the Series 2012-1 Collection Account. If such CP Conduit
Purchaser does not fund the full amount of its Commitment Percentage of the
Series 2012-1 Initial Invested Amount or the Increase Amount, as the case may
be, and the related APA Banks are required to fund the portion thereof not
funded by the CP Conduit Purchaser, each such APA Bank shall pay in immediately
available funds its APA Bank Percentage of such portion on the Series 2012-1
Closing Date or such Increase Date to the Funding Agent with respect to such CP
Conduit Purchaser Group for deposit in the Series 2012-1 Collection Account.
Each Funding Agent shall remit the amounts received by it from its CP Conduit
Purchaser or the related APA Banks pursuant to this Section 3.3(d) to the
Trustee for deposit into the Series 2012-1 Collection Account. So long as the
conditions set forth in Sections 3.3(a) and (c) are satisfied, each Non-Conduit
Purchaser shall pay in immediately available funds the Commitment Percentage of
such Non-Conduit Purchaser of the Series 2012-1 Initial Invested Amount on the
Series 2012-1 Closing Date or the amount of such Increase on the related
Increase Date to the Trustee for deposit into the Series 2012-1 Collection
Account.

Section 3.4 Sales by CP Conduit Purchasers of Series 2012-1 Notes to APA Banks.
Notwithstanding any limitation to the contrary contained herein, each CP Conduit
Purchaser may, in its own discretion, at any time, sell or assign all or any
portion of its interest in its Series 2012-1 Note to any Conduit Assignee or to
the APA Banks with respect to such CP Conduit Purchaser pursuant to, and subject
to the terms and conditions of the Asset Purchase Agreement with respect to such
CP Conduit Purchaser or otherwise.

Section 3.5 Procedure for Decreasing the Series 2012-1 Invested Amount. On any
Business Day prior to the occurrence of an Amortization Event with respect to
the Series 2012-1 Notes, upon the written request of CPF or the Administrator on
behalf of CPF, the Series 2012-1 Invested Amount may be reduced (a “Decrease”)
by the Trustee’s withdrawing from the Series 2012-1 Principal Subaccount,
depositing into the Series 2012-1 Distribution Account and distributing to the
Administrative Agent funds on deposit in the Series 2012-1 Principal Subaccount
on such day in accordance with Section 5.5(b) in an amount not to exceed the
amount of such funds on deposit on such day; provided that (i) CPF shall have
given the Administrative Agent (with a copy to the Trustee) irrevocable written
notice (effective upon receipt) of the amount of such Decrease prior to 9:30
a.m. (New York City time) on the second

 

33



--------------------------------------------------------------------------------

Business Day prior to such Decrease and (ii) any such Decrease shall be in an
amount equal to $5,000,000 and integral multiples of $250,000 in excess thereof
(or, if such Decrease will be used to reduce the Series 2012-1 Invested Amount
to zero, such Decrease may be in such amount as is necessary to reduce the
Series 2012-1 Invested Amounts to zero). Upon each Decrease, the Administrative
Agent shall indicate in its records such Decrease and the Purchaser Group
Invested Amount outstanding with respect to each Purchaser Group after giving
effect to such Decrease. Upon receipt of any notice required by Section 3.5 from
CPF, the Administrative Agent shall forward (by telecopy or electronic messaging
system) a copy of such notice to the Funding Agent with respect to each
Purchaser Group, no later than 1:00 p.m. (New York City time) on the day
received.

Section 3.6 Interest; Fees.

(a) Interest shall be payable on the Series 2012-1 Notes on each Distribution
Date pursuant to Section 5.3.

(b) On any Business Day, CPF may, subject to Sections 3.6(c) and 8.4, elect to
allocate all or any portion of the Available APA Bank Funding Amount with
respect to any CP Conduit Purchaser Group to one or more Eurodollar Tranches
with Eurodollar Periods commencing on such Business Day by giving the
Administrative Agent and the Funding Agent with respect to such CP Conduit
Purchaser Group irrevocable written or telephonic (confirmed in writing) notice
thereof, which notice must be received by such Funding Agent prior to 1:00 p.m.
(New York City time) three Business Days prior to such Business Day. Such notice
shall specify (i) the applicable Business Day, (ii) the Eurodollar Period for
each Eurodollar Tranche to which a portion of the Available APA Bank Funding
Amount with respect to such CP Conduit Purchaser Group is to be allocated and
(iii) the portion of such Available APA Bank Funding Amount being allocated to
each such Eurodollar Tranche. Upon receipt of any such notice, the Funding Agent
with respect to a CP Conduit Purchaser Group shall notify the CP Conduit
Purchaser and the APA Bank with respect to such CP Conduit Purchaser Group of
the contents of such notice promptly upon receipt thereof.

(c) Notwithstanding anything to the contrary contained in this Section 3.6,
(A) the portion of the Available APA Bank Funding Amount with respect to any CP
Conduit Purchaser Group allocable to each Eurodollar Tranche must be in an
amount equal to $100,000 or an integral multiple of $100,000 in excess thereof,
(B) no more than 7 Eurodollar Tranches with respect to such CP Conduit Purchaser
Group shall be outstanding at any one time, and (C) after the occurrence and
during the continuance of any Amortization Event or Potential Amortization Event
with respect to the Series 2012-1 Notes, CPF may not elect to allocate any
portion of the Available APA Bank Funding Amount with respect to any CP Conduit
Purchaser Group to a Eurodollar Tranche.

(d) CPF shall pay with funds available pursuant to Section 5.3(a) to the
Administrative Agent, for the account of each Purchaser Group, on each
Distribution Date, a commitment fee with respect to the Series 2012-1 Interest
Period ending on the day preceding such Distribution Date (the “Commitment Fee”)
during the Series 2012-1 Revolving Period

 

34



--------------------------------------------------------------------------------

equal to the Commitment Fee Rate times the Maximum Purchaser Group Invested
Amount with respect to such Purchaser Group during such Series 2012-1 Interest
Period less the average daily Purchaser Group Invested Amount with respect to
such Purchaser Group during such Series 2012-1 Interest Period. The Commitment
Fees shall be due and payable monthly in arrears on each Distribution Date and
on the date the Series 2012-1 Revolving Period terminates.

(e) Calculations of per annum rates under this Series Supplement shall be made
on the basis of a 360- (or 365-/366- in the case of interest on the Floating
Tranche based on the Prime Rate) day year. Each determination of the Adjusted
LIBO Rate by the Administrative Agent shall be conclusive and binding upon each
of the parties hereto in the absence of manifest error.

(f) On any date prior to the occurrence of an Amortization Event on which 50% or
more of the Series 2012-1 Invested Amount as of such date is funded by one or
more APA Banks, each Non-Conduit Purchaser may elect, in its sole discretion, by
delivering written notice to CPF, the Administrator and the Administrative Agent
(a “Pricing Increase Notice”), to have the Monthly Funding Costs with respect to
such Non-Conduit Purchaser calculated for each day of a Series 2012-1 Interest
Period that more than 50% of the Series 2012-1 Invested Amount is funded by one
or more APA Banks at a rate per annum equal to the sum of (A) the Adjusted LIBO
Rate with respect to such day and (B) the Applicable Margin with respect to any
Eurodollar Tranche on such day (rather than the Adjusted LIBO Rate with respect
to such day and the Program Fee Rate on such day). At any time following
delivery of a Pricing Increase Notice by a Non-Conduit Purchaser, such
Non-Conduit Purchaser may, in its sole discretion, rescind such election by
delivering written notice thereof to CPF, the Administrator and the
Administrative Agent.

Section 3.7 Indemnification by CPF.

(a) CPF agrees to indemnify and hold harmless the Trustee, the Administrative
Agent, each Funding Agent, each CP Conduit Purchaser, each APA Bank, each
Non-Conduit Purchaser and each of their respective officers, directors, agents
and employees (each, a “Company Indemnified Person”) from and against any loss,
liability, expense, damage or injury suffered or sustained by (a “Claim”) such
Company Indemnified Person by reason of (i) any acts, omissions or alleged acts
or omissions arising out of, or relating to, activities of CPF pursuant to the
Indenture or the other Series 2012-1 Related Documents to which it is a party,
(ii) a breach of any representation or warranty made or deemed made by CPF (or
any of its officers) in the Indenture or other Series 2012-1 Related Document or
(iii) a failure by CPF to comply with any applicable law or regulation or to
perform its covenants, agreements, duties or obligations required to be
performed or observed by it in accordance with the provisions of the Indenture
or the other Series 2012-1 Related Documents, including, but not limited to, any
judgment, award, settlement, reasonable attorneys’ fees and other reasonable
costs or expenses incurred in connection with the defense of any actual or
threatened action, proceeding or claim, except to the extent such loss,
liability, expense, damage or injury resulted from the negligence, bad faith or
willful misconduct of such Company Indemnified Person or its officers,
directors, agents, principals, employees or employers or includes any Excluded
Taxes, Indemnified Taxes

 

35



--------------------------------------------------------------------------------

or Other Taxes (in the cases of Indemnified Taxes or Other Taxes, to the extent
governed by Section 8.2); provided that any payments made by CPF pursuant to
this Section 3.7 shall be made solely from funds available pursuant to
Section 5.3(e), shall be non-recourse other than with respect to such funds, and
shall not constitute a claim against CPF to the extent that such funds are
insufficient to make such payment. The indemnification provided for in this
Section 3.7(a) shall survive the termination of the Base Indenture, this Series
Supplement or any Applicable Related Document with respect to any Group I Series
of Notes.

(b) CPF hereby agrees to indemnify and hold harmless each Series 2012-1
Noteholder (including its respective directors, officers, employees and agents)
from and against any and all losses, liabilities (including liabilities for
penalties), claims, demands, actions, suits, judgments, reasonable out-of-pocket
costs and expenses arising out of or resulting from the assignments and security
interests granted by this Indenture, whether arising by virtue of any act or
omission on the part of CPF or otherwise, including, without limitation, the
reasonable out-of-pocket costs, expenses, and disbursements (including
reasonable attorneys’ fees and expenses) incurred by such Series 2012-1
Noteholder in enforcing this Indenture or preserving any of its rights to, or
realizing upon, any of the Collateral or Group I Collateral; provided, however,
the foregoing indemnification shall not extend to any action by any Series
2012-1 Noteholder which constitutes gross negligence or willful misconduct by
such Series 2012-1 Noteholder. The indemnification provided for in this
Section 3.7(b) shall survive the termination of the Base Indenture or this
Series Supplement.

Section 3.8 Funding Agents.

(a) The Funding Agent with respect to each CP Conduit Purchaser Group is hereby
authorized to record on each Business Day the CP Funded Amount with respect to
such CP Conduit Purchaser Group and the aggregate amount of Discount accruing
with respect thereto on such Business Day and the APA Bank Funded Amount with
respect to such CP Conduit Purchaser Group and the amount of interest accruing
with respect thereto on such Business Day and, based on such recordations, to
determine the Monthly Funding Costs with respect to each Series 2012-1 Interest
Period and such CP Conduit Purchaser Group. Any such recordation by a Funding
Agent, absent manifest error, shall constitute prima facie evidence of the
accuracy of the information so recorded. Furthermore, the Funding Agent with
respect to each CP Conduit Purchaser Group will maintain records sufficient to
identify the percentage interest of the related CP Conduit Purchaser and each
APA Bank with respect to such CP Conduit Purchaser Group holding an interest in
the Series 2012-1 Note registered in the name of such Funding Agent and any
amounts owing thereunder.

(b) Upon receipt of funds from the Administrative Agent on each Distribution
Date and the date of any Decrease, each Funding Agent shall pay such funds to
the related CP Conduit Purchaser and/or the related APA Bank owed such funds in
accordance with the recordations maintained by it in accordance with
Section 3.8(a) with respect to such CP Conduit Purchaser. If a Funding Agent
shall have paid to any CP Conduit Purchaser or APA Bank any funds that (i) must
be returned for any reason (including bankruptcy) or (ii) exceeds that which
such CP Conduit Purchaser or APA Bank was entitled to receive, such amount shall
be promptly repaid to such Funding Agent by such CP Conduit Purchaser or APA
Bank.

 

36



--------------------------------------------------------------------------------

Section 3.9 Partial Termination.

(a) If any APA Bank that is part of a Purchaser Group has not extended its
Commitment on or before the 30th day prior to a Series 2012-1 Commitment
Termination Date, the Administrative Agent may, but shall not be obligated to,
offer any other APA Bank the right to increase its Commitment by the amount of
the Commitment of such non-extending APA Bank. In the event that any APA Bank
agrees to such an increase, the non-extending APA Bank and related CP Conduit
Purchaser and the APA Bank assuming such non-extending APA Bank’s Commitment and
its related CP Conduit Purchaser shall execute a Purchaser Group Supplement in
accordance with Section 12.1(e).

Section 3.10 Optional Termination.

On any Business Day, CPF shall have the right to deliver an irrevocable written
notice (an “Optional Termination Notice”) to the Administrative Agent, the
Trustee, the Administrator and the Rating Agencies in which CPF declares that
the Commitments shall terminate on the date (the “Optional Termination Date”)
set forth in such notice (which date, in any event, shall be a Distribution Date
not less than twenty Business Days from the date on which such notice is
delivered). Upon receipt of any Optional Termination Notice from CPF, the
Administrative Agent shall promptly notify each Non-Conduit Purchaser and the
Funding Agent with respect to each CP Conduit Purchaser Group thereof. From and
after the Optional Termination Date, the Series 2012-1 Rapid Amortization Period
shall commence for all purposes under this Supplement, the Base Indenture and
the Series 2012-1 Related Documents.

ARTICLE IV

SECURITY

Section 4.1 Grant of Security Interest.

(a) To secure the Note Obligations with respect to the Series 2012-1 Notes and
any other Group I Series of Notes and to secure compliance with the provisions
of the Base Indenture and this Series Supplement and the Series Supplement for
any other Group I Series of Notes, CPF hereby pledges, assigns, conveys,
delivers, transfers and sets over to the Trustee, to the extent set forth in
this Series Supplement and the Series Supplement for each other Group I Series
of Notes, for the benefit of the Noteholders of each Group I Series of Notes
(collectively, the “Group I Secured Parties”), and hereby grants to the Trustee,
for the benefit of such Group I Secured Parties, a security interest in, all of
CPF’s right, title and interest in and to all of the following assets, property,
and interests of CPF, whether now owned or at any time hereafter acquired or
created (collectively, the “Group I Collateral”):

(i) the Group I CPF Lease, any Sublease related to such Group I CPF Lease and
any other agreements related to the Group I CPF Trucks to which CPF

 

37



--------------------------------------------------------------------------------

is a party or in which CPF otherwise has an interest (collectively, the “Group I
CPF Agreements”), including, without limitation, all monies due and to become
due to CPF under or in connection with such Group I CPF Agreements, whether
payable as rent, fees, expenses, costs, indemnities, insurance recoveries,
damages for the breach of such Group I CPF Agreements or otherwise, all security
for amounts payable thereunder and all rights, remedies, powers, privileges and
claims of CPF against any other party under or with respect to such Group I CPF
Agreements (whether arising pursuant to the terms of such Group I CPF Agreements
or otherwise available to CPF at law or in equity), the right to enforce the
Group I CPF Agreements and to give or withhold any and all consents, requests,
notices, directions, approvals, extensions or waivers under or with respect to
the Group I CPF Agreements or the obligations of any party thereunder;

(ii) the Group I Administration Agreement, including, without limitation, all
rights, remedies, powers, privileges and claims of CPF against any other party
under or with respect to the Group I Administration Agreement (whether arising
pursuant to the terms of the Group I Administration Agreement or otherwise
available to CPF at law or in equity), and the right to enforce the Group I
Administration Agreement and to give or withhold any and all consents, requests,
notices, directions, approvals, extensions or waivers under or with respect to
the Group I Administration Agreement or the obligations of any party thereunder;

(iii) any Group I Nominee Agreement, including, without limitation, all rights,
remedies, powers, privileges and claims of CPF against any other party under or
with respect to such Group I Nominee Agreement (whether arising pursuant to the
terms of the Group I Nominee Agreement or otherwise available to CPF at law or
in equity), and the right to enforce such Group I Nominee Agreement and to give
or withhold any and all consents, requests, notices, directions, approvals,
extensions or waivers under or with respect to such Group I Nominee Agreement or
the obligations of any party thereunder;

(iv) all Group I CPF Trucks and all Certificates of Title with respect thereto;

(v) all sale or other proceeds from the disposition of Group I CPF Trucks,
including all monies due in respect of Group I CPF Trucks, whether payable as
the purchase price of Group I CPF Trucks or as related fees, expenses, costs,
indemnities, insurance recoveries or otherwise;

(vi) all payments under insurance policies (whether or not the Trustee is named
as the loss payee thereof) or any warranty payable by reason of loss or damage
to, or otherwise with respect to, any Group I CPF Trucks;

(vii) (v) the Group I Collection Account and all accounts designated in this
Series Supplement or the Series Supplement for any other Group I Series of Notes
or otherwise as a sub-account or an administrative subaccount thereof

 

38



--------------------------------------------------------------------------------

(other than the Series 2012-1 Collection Account, the Series 2012-1 Principal
Subaccount, the Series 2012-1 Accrued Interest Account and any other such
sub-account or administrative subaccount established solely for the benefit of a
particular Group I Series of Notes, and not for the benefit of any other Group I
Series of Notes, as set forth in this Series Supplement, any such other Series
Supplement or any other document or agreement pursuant to which such sub-account
or administrative subaccount is established), (w) all funds on deposit therein
from time to time, (x) all certificates and instruments, if any, representing or
evidencing any or all of such accounts or the funds on deposit therein from time
to time, (y) all Investment Property credited to any such account at any time
and from time to time or acquired at any time and from time to time with the
funds on deposit in any or all such accounts (including income thereon) and
(z) all Permitted Investments made at any time and from time to time with the
funds on deposit in any or all such accounts (including income thereon);

(viii) all additional property relating to the Group I Series of Notes that may
from time to time hereafter (pursuant to the terms of this Series Supplement,
the Series Supplement for any other Group I Series of Notes or otherwise) be
subjected to the grant and pledge hereof by CPF or by anyone on its behalf; and

(ix) to the extent not otherwise included, all Proceeds, products, offspring,
rents or profits of any and all of the foregoing, including cash, and all
collateral security and guarantees given by any Person with respect to any of
the foregoing.

(b) The foregoing grant is made in trust to secure the Note Obligations for the
Series 2012-1 Notes and any other Group I Series of Notes and to secure
compliance with the provisions of this Base Indenture, this Series Supplement
and the Series Supplement for each other Group I Series of Notes, all as
provided in the Base Indenture, this Series Supplement and each such other
Series Supplement. The Trustee, as trustee on behalf of the Group I Secured
Parties, acknowledges such grant, accepts the trusts under the Base Indenture
and this Series Supplement in accordance with the provisions of the Base
Indenture and this Series Supplement and subject to Section 10.1 and 10.2 of the
Base Indenture, agrees to perform its duties required in the Base Indenture,
this Series Supplement and each such other Series Supplement to the best of its
abilities to the end that the interests of the Group I Secured Parties may be
adequately and effectively protected. The Group I Collateral shall secure each
Group I Series of Notes equally and ratably without prejudice, priority (except,
with respect to any other Group I Series of Notes, as otherwise stated in the
Series Supplement for such Group I Series of Notes) or distinction.

 

39



--------------------------------------------------------------------------------

ARTICLE V

SERIES 2012-1 ALLOCATIONS

With respect to the Series 2012-1 Notes, the following shall apply:

Section 5.1 Establishment of Group I Collection Account, Series 2012-1
Collection Account, Series 2012-1 Principal Subaccount and Series 2012-1 Accrued
Interest Account.

(a) All Collections allocable to the Series 2012-1 Notes shall be allocated to
the Collection Account, for further credit to the Group I Collection Account.

(b) Pursuant to the Base Indenture, the Trustee has created a Group Collection
Account for the benefit of the Noteholders of the Group I Series of Notes (such
account, the “Group I Collection Account”). In addition, the Trustee shall
create three administrative subaccounts within the Group I Collection Account
for the benefit of the Series 2012-1 Noteholders: the Series 2012-1 Collection
Account (such sub-account, the “Series 2012-1 Collection Account”), the Series
2012-1 Principal Subaccount (such sub-account, the “Series 2012-1 Principal
Subaccount”) and the Series 2012-1 Accrued Interest Account (such sub-account,
the “Series 2012-1 Accrued Interest Account”).

Section 5.2 Allocations with Respect to the Series 2012-1 Notes.

(a) The net proceeds from the initial sale of the Series 2012-1 Notes and any
Increase will be deposited into the Collection Account, for further credit to
the Group I Collection Account. On each Business Day on which Collections are
deposited into the Group I Collection Account (each such date, a “Series 2012-1
Deposit Date”), the Administrator shall direct the Trustee in writing pursuant
to the Group I Administration Agreement to allocate all amounts deposited into
the Group I Collection Account prior to 11:00 a.m. (New York City time) on such
Series 2012-1 Deposit Date as set forth below:

(i) allocate to the Series 2012-1 Collection Account an amount equal to the sum
of (A) the Series 2012-1 Invested Percentage (as of such day) of the aggregate
amount of Interest Collections deposited to the Group I Collection Account on
such day and (B) any amounts received by the Trustee on such day in respect of
the Series 2012-1 Interest Rate Hedges. All such amounts allocated to the Series
2012-1 Collection Account shall be further allocated to the Series 2012-1
Accrued Interest Account; and

(ii) allocate to the Series 2012-1 Principal Subaccount the sum of (A) the
Series 2012-1 Invested Percentage (as of such day) of the aggregate amount of
Principal Collections deposited to the Group I Collection Account on such day
and (B) the proceeds from the issuance of the Series 2012-1 Notes and from any
Increase; provided that if on any Determination Date (A) the Administrator
determines that the amount anticipated to be available from Interest Collections
allocable to the Series 2012-1 Notes, Series 2012-1 Interest Rate Hedge Proceeds
and other amounts available pursuant to Section 5.3 to pay Series 2012-1 Monthly
Interest and any unpaid Series 2012-1 Shortfall with respect to the Series
2012-1 Interest Period ending on the day preceding the next succeeding

 

40



--------------------------------------------------------------------------------

Distribution Date and Series 2012-1 Interest Rate Hedge Payments due on such
Distribution Date, if any, will be less than the sum of such Series 2012-1
Monthly Interest, such Series 2012-1 Shortfall and such Series 2012-1 Interest
Rate Hedge Payments, if any, and (B) the Series 2012-1 Enhancement Amount is
greater than zero, the Administrator shall direct the Trustee in writing to
reallocate a portion of the Principal Collections allocated to the Series 2012-1
Notes in an amount equal to the lesser of such insufficiency and the Series
2012-1 Enhancement Amount to the Series 2012-1 Accrued Interest Account to be
treated as Interest Collections allocable to the Series 2012-1 Notes on such
Distribution Date.

(b) Series 2012-1 Principal Subaccount. If on any Business Day the Series 2012-1
Available Reserve Account Amount is less than the Series 2012-1 Required Reserve
Account Amount prior to the occurrence of an Amortization Event with respect to
the Series 2012-1 Notes, the Administrator shall instruct the Trustee in writing
to withdraw funds in an amount equal to such insufficiency from the Series
2012-1 Principal Subaccount and deposit such amount into the Series 2012-1
Reserve Account.

(i) Series 2012-1 Revolving Period. On any Business Day during the Series 2012-1
Revolving Period, upon the written request of CPF, or the Administrator on
behalf of CPF, the Trustee shall withdraw funds from the Series 2012-1 Principal
Subaccount and pay such funds to CPF, provided that no Borrowing Base
Deficiency, Series 2012-1 Enhancement Deficiency or Series 2012-1 Principal
Deficit Amount would result therefrom or exist immediately thereafter as
certified to the Trustee in writing by the Administrator; provided, however,
that on each Business Day following the occurrence of a Series 2012-1 Partial
Commitment Termination and prior to the occurrence of the Series 2012-1
Commitment Termination Date or an Amortization Event with respect to the Series
2012-1 Notes, prior to such withdrawal of funds from the Series 2012-1 Principal
Subaccount to pay CPF, the Administrator shall direct the Trustee to, and the
Trustee shall, as so directed by the Administrator, withdraw the Series 2012-1
Partial Commitment Termination Percentage of funds on deposit in the Series
2012-1 Principal Subaccount, deposit such amounts in the Series 2012-1
Distribution Account and use such amounts to make payments to the Series 2012-1
Terminating Purchasers on the immediately succeeding Distribution Date in
respect of the Series 2012-1 Notes held by such Series 2012-1 Terminating
Purchasers until the principal amount of such Series 2012-1 Notes is reduced to
zero in accordance with Section 5.5(e).

(ii) Series 2012-1 Controlled Amortization Period. Commencing on the Series
2012-1 Commitment Termination Date, on any Business Day during the Related Month
with respect to any Distribution Date during the Series 2012-1 Controlled
Amortization Period, upon the written request of CPF, or the Administrator on
behalf of CPF, the Trustee shall withdraw from the Series 2012-1 Principal
Subaccount an amount equal to the excess, if any, of the amount allocated to the
Series 2012-1 Principal Subaccount over the Series 2012-1 Controlled
Amortization Amount with respect to the Series 2012-1 Notes for such
Distribution Date and pay such funds to CPF, provided that no Borrowing Base
Deficiency, Series 2012-1 Enhancement Deficiency or Series 2012-1 Principal
Deficit Amount would result therefrom or exist immediately thereafter as
certified to the Trustee in writing by the Administrator. Amounts allocated to
the Series

 

41



--------------------------------------------------------------------------------

2012-1 Principal Subaccount during each Related Month with respect to each
Distribution Date during the Series 2012-1 Controlled Amortization Period and
not applied to make a voluntary Decrease in the Series 2012-1 Invested Amount
pursuant to Section 3.5 or paid to CPF pursuant to this Section 5.2(b)(ii) (or,
if all or a portion of the Related Month with respect to such Distribution Date
was during the Series 2012-1 Revolving Period, pursuant to Section 5.2(b)(i))
shall be withdrawn from the Series 2012-1 Principal Subaccount, deposited in the
Series 2012-1 Distribution Account on the immediately succeeding Distribution
Date and used to make principal payments in respect of the Series 2012-1 Notes
ratably, without preference or priority of any kind, until the Series 2012-1
Invested Amount is reduced to zero in accordance with Section 5.5(e).

(iii) Series 2012-1 Rapid Amortization Period. Amounts allocated to the Series
2012-1 Principal Subaccount during each Related Month with respect to each
Distribution Date during the Series 2012-1 Rapid Amortization Period together
with all other amounts on deposit in the Series 2012-1 Principal Collection
Subaccount on the last day of such Related Month shall be withdrawn from the
Series 2012-1 Principal Subaccount, deposited in the Series 2012-1 Distribution
Account on the immediately succeeding Distribution Date and used to make
principal payments in respect of the Series 2012-1 Notes ratably, without
preference or priority of any kind, until the Series 2012-1 Invested Amount is
reduced to zero in accordance with Section 5.5(e). Notwithstanding anything to
the contrary herein, no funds on deposit in the Series 2012-1 Principal
Subaccount shall be paid or distributed to CPF after the occurrence of an
Amortization Event with respect to the Series 2012-1 Notes until the Series
2012-1 Notes have been paid in full.

(c) Past Due Rental Payments. Notwithstanding Section 5.2(a), if after the
occurrence of a Series 2012-1 Lease Payment Deficit, the Lessee shall make
payments of Monthly Base Rent or other amounts payable by the Lessee under the
Group I CPF Lease on or prior to the fifth Business Day after the occurrence of
such Series 2012-1 Lease Payment Deficit (a “Past Due Rent Payment”), the
Administrator shall direct the Trustee in writing pursuant to the Group I
Administration Agreement to allocate to the Series 2012-1 Collection Account an
amount equal to the Series 2012-1 Invested Percentage as of the date of the
occurrence of such Series 2012-1 Lease Payment Deficit of the Collections
attributable to such Past Due Rent Payment (the “Series 2012-1 Past Due Rent
Payment”). The Administrator shall instruct the Trustee in writing pursuant to
the Group I Administration Agreement to withdraw from the Series 2012-1
Collection Account and apply the Series 2012-1 Past Due Rent Payment in the
following order:

(i) if the occurrence of such Series 2012-1 Lease Payment Deficit resulted in a
withdrawal being made from the Series 2012-1 Reserve Account pursuant to
Section 5.3(d), deposit in the Series 2012-1 Reserve Account an amount equal to
the lesser of (x) the Series 2012-1 Past Due Rent Payment and (y) the excess, if
any, of the Series 2012-1 Required Reserve Account Amount over the Series 2012-1
Available Reserve Account Amount on such day;

 

42



--------------------------------------------------------------------------------

(ii) if the occurrence of the related Series 2012-1 Lease Payment Deficit
resulted in one or more Lease Deficit Disbursements being made under the Series
2012-1 Letters of Credit, pay to each Series 2012-1 Letter of Credit Provider
who made such a Lease Deficit Disbursement for application in accordance with
the provisions of the applicable Series 2012-1 Reimbursement Agreement an amount
equal to the lesser of (x) the unreimbursed amount of such Series 2012-1 Letter
of Credit Provider’s Lease Deficit Disbursement and (y) such Series 2012-1
Letter of Credit Provider’s pro rata share, calculated on the basis of the
unreimbursed amount of each Series 2012-1 Letter of Credit Provider’s Lease
Deficit Disbursement, of the amount of the Series 2012-1 Past Due Rent Payment
remaining after payment pursuant to clause (i) above;

(iii) if the occurrence of such Series 2012-1 Lease Payment Deficit resulted in
a withdrawal being made from the Series 2012-1 Cash Collateral Account, deposit
in the Series 2012-1 Cash Collateral Account an amount equal to the lesser of
(x) the amount of the Series 2012-1 Past Due Rent Payment remaining after any
payment pursuant to clauses (i) and (ii) above and (y) the amount withdrawn from
the Series 2012-1 Cash Collateral Account on account of such Series 2012-1 Lease
Payment Deficit;

(iv) allocate to the Series 2012-1 Accrued Interest Account the amount, if any,
by which the Series 2012-1 Lease Interest Payment Deficit, if any, relating to
such Series 2012-1 Lease Payment Deficit exceeds the amount of the Series 2012-1
Past Due Rent Payment applied pursuant to clauses (i), (ii) and (iii) above; and

(v) treat the remaining amount of the Series 2012-1 Past Due Rent Payment as
Principal Collections allocated to the Series 2012-1 Notes in accordance with
Section 5.2(a)(ii).

Section 5.3 Payments to Noteholders. The Funding Agent with respect to each CP
Conduit Purchaser Group and each Non-Conduit Purchaser shall provide written
notice to the Administrative Agent (x) no later than two Business Days prior to
each Determination Date, setting forth the Monthly Funding Costs with respect to
its Related Purchaser Group with respect to the portion of the current Series
2012-1 Interest Period ending on such Business Day and a reasonable estimation
of the Monthly Funding Costs with respect to such Purchaser Group for the
remainder of such Series 2012-1 Interest Period and (y) within three Business
Days after the end of each calendar month, setting forth the Monthly Funding
Costs (calculated as if such calendar month were a Series 2012-1 Interest
Period) with respect to such Purchaser Group for such calendar month. The
Administrative Agent shall, within two Business Days following its receipt of
such information from each Funding Agent and each Non-Conduit Purchaser, compile
the information provided in such written notice provided pursuant to clause
(x) or (y) above, as applicable, into one written notice for all Purchaser
Groups and forward such notice to the Administrator. On each Determination Date,
the Administrator shall determine the Series 2012-1 Note Rate for the current
Series 2012-1 Interest Period. If the actual amount of the Monthly Funding Costs
with

 

43



--------------------------------------------------------------------------------

respect to any Purchaser Group for a Series 2012-1 Interest Period is less than
or greater than the amount thereof estimated by the Funding Agent or Non-Conduit
Purchaser with respect to its Related Purchaser Group on a Determination Date,
such Funding Agent or Non-Conduit Purchaser shall notify the Administrator and
the Administrative Agent thereof on the next succeeding Determination Date and
the Administrator shall reduce or increase the Monthly Funding Costs with
respect to such Purchaser Group for the next succeeding Series 2012-1 Interest
Period by the amount of such excess or deficiency, as applicable. The
Administrator shall determine the Series 2012-1 Note Rate for the last Series
2012-1 Interest Period on the Determination Date immediately preceding the final
Distribution Date based on the information provided by the Funding Agents and
the Non-Conduit Purchasers. If a Funding Agent or a Non-Conduit Purchaser
determines that the actual Monthly Funding Costs with respect to its Related
Purchaser Group for the last Series 2012-1 Interest Period will be more or less
than the estimate thereof provided to the Administrator and informs the
Administrator of such variance prior to the Distribution Date for such Series
2012-1 Interest Period, the Administrator shall recalculate the Series 2012-1
Note Rate for such Series 2012-1 Interest Period. On each Determination Date, as
provided below, the Administrator shall instruct the Paying Agent in writing
pursuant to the Group I Administration Agreement to withdraw, and on the
following Distribution Date the Paying Agent, acting in accordance with such
instructions, shall withdraw the amounts required to be withdrawn from the Group
I Collection Account pursuant to Section 5.3(a) below in respect of all funds
available from Series 2012-1 Interest Rate Hedge Proceeds and Interest
Collections processed since the preceding Distribution Date and allocated to the
holders of the Series 2012-1 Notes.

(a) Note Interest with respect to the Series 2012-1 Notes. On each Determination
Date, the Administrator shall instruct the Trustee and the Paying Agent in
writing pursuant to the Group I Administration Agreement as to the amount to be
withdrawn and paid pursuant to Section 5.4 from the Series 2012-1 Accrued
Interest Account to the extent funds are anticipated to be available from
Interest Collections allocable to the Series 2012-1 Notes and the Series 2012-1
Interest Rate Hedge Proceeds processed from, but not including, the preceding
Distribution Date through the succeeding Distribution Date in respect of
(w) first, an amount equal to the Series 2012-1 Monthly Interest for the Series
2012-1 Interest Period ending on the day preceding the related Distribution
Date, (x) second, an amount equal to the Series 2012-1 Interest Rate Hedge
Payments payable on such date, if any, (y) third, an amount equal to the accrued
and unpaid Commitment Fees for each Purchaser Group for the Series 2012-1
Interest Period ending on the day preceding the related Distribution Date, and
(z) fourth, an amount equal to the amount of any unpaid Series 2012-1 Shortfall
as of the preceding Distribution Date (together with any accrued interest on
such Series 2012-1 Shortfall). On the following Distribution Date, the Trustee
shall withdraw the amounts described in the first sentence of this
Section 5.3(a) from the Series 2012-1 Accrued Interest Account and deposit such
amounts in the Series 2012-1 Distribution Account.

(b) Withdrawals from Series 2012-1 Reserve Account. If the Administrator
determines on any Distribution Date that the amounts available from the Series
2012-1 Accrued Interest Account are insufficient to pay the sum of (a) the
amounts described in clauses (w), (x), (y) and (z) of Section 5.3(a) above on
such Distribution Date and (b) during the Series 2012-1 Rapid Amortization
Period, the Series 2012-1 Trustee Fees, the

 

44



--------------------------------------------------------------------------------

Series 2012-1 Disposition Agent Fees and the Series 2012-1 Back-up
Administration Fees for such Distribution Date, the Administrator shall instruct
the Trustee in writing to withdraw from the Series 2012-1 Reserve Account and
deposit in the Series 2012-1 Distribution Account on such Distribution Date an
amount equal to the lesser of the Series 2012-1 Available Reserve Account Amount
and such insufficiency. The Trustee shall withdraw such amount from the Series
2012-1 Reserve Account and deposit such amount in the Series 2012-1 Distribution
Account.

(c) Lease Payment Deficit Notice. On or before 10:00 a.m. (New York City time)
on each Distribution Date, the Administrator shall notify the Trustee of the
amount of any Series 2012-1 Lease Payment Deficit, such notification to be in
the form of Exhibit C to this Series Supplement (each a “Lease Payment Deficit
Notice”).

(d) Draws on Series 2012-1 Letters of Credit For Series 2012-1 Lease Interest
Payment Deficits. If the Administrator determines on any Distribution Date that
there exists a Series 2012-1 Lease Interest Payment Deficit, the Administrator
shall instruct the Trustee in writing to draw on the Series 2012-1 Letters of
Credit, if any, and, the Trustee shall, by 12:00 noon (New York City time) on
such Distribution Date draw an amount (identified by the Administrator) equal to
the least of (i) such Series 2012-1 Lease Interest Payment Deficit, (ii) the
excess, if any, of the sum of (A) the amounts described in clauses (w), (x), (y)
and (z) of Section 5.3(a) above on such Distribution Date and (B) during the
Series 2012-1 Rapid Amortization Period, the Series 2012-1 Trustee Fees, the
Series 2012-1 Disposition Agent Fees and the Series 2012-1 Back-up
Administration Fees for such Distribution Date over the amounts available from
the Series 2012-1 Accrued Interest Account plus the amount withdrawn from the
Series 2012-1 Reserve Account pursuant to Section 5.3(b) on such Distribution
Date and (iii) the Series 2012-1 Letter of Credit Liquidity Amount, on the
Series 2012-1 Letters of Credit by presenting to each Series 2012-1 Letter of
Credit Provider a Certificate of Lease Deficit Demand and shall cause the Lease
Deficit Disbursements to be deposited in the Series 2012-1 Distribution Account
on such Distribution Date for distribution in accordance with Section 5.4;
provided, however, that if the Series 2012-1 Cash Collateral Account has been
established and funded, the Trustee shall withdraw from the Series 2012-1 Cash
Collateral Account and deposit in the Series 2012-1 Distribution Account an
amount equal to the lesser of (x) the Series 2012-1 Cash Collateral Percentage
on such Distribution Date of the least of the amounts described in clauses (i),
(ii) and (iii) above and (y) the Series 2012-1 Available Cash Collateral Account
Amount on such Distribution Date and draw an amount equal to the remainder of
such amount on the Series 2012-1 Letters of Credit.

(e) Balance. On or prior to the second Business Day preceding each Distribution
Date, the Administrator shall instruct the Trustee and the Paying Agent in
writing pursuant to the Group I Administration Agreement to pay the balance
(after making the payments required in Section 5.3(a)), if any, of the amounts
available from the Series 2012-1 Accrued Interest Account as follows:

(i) first, to the Administrator, an amount equal to the Series 2012-1 Invested
Percentage as of the beginning of such Series 2012-1 Interest Period of the
Monthly Administration Fee payable by CPF (as specified in Section 5 of the
Group I Administration Agreement) for such Series 2012-1 Interest Period;

 

45



--------------------------------------------------------------------------------

(ii) second, during the Series 2012-1 Rapid Amortization Period, to the Group I
Disposition Agent and/or the Group I Back-up Administrator, any Series 2012-1
Disposition Agent Fees and/or Series 2012-1 Back-up Administration Fees
remaining unpaid after application of the Monthly Administration Fee pursuant to
the Group I Back-up Administration Agreement;

(iii) third, to the Trustee, an amount equal to the Series 2012-1 Percentage as
of the beginning of such Series 2012-1 Interest Period of the Trustee’s fees for
such Series 2012-1 Interest Period;

(iv) fourth, to the Series 2012-1 Distribution Account to pay any Article VIII
Costs;

(v) fifth, to pay any Carrying Charges (other than Carrying Charges provided for
above) to the Persons to whom such amounts are owed, an amount equal to the
Series 2012-1 Percentage as of the beginning of such Series 2012-1 Interest
Period of such Carrying Charges (other than Carrying Charges provided for above)
for such Series 2012-1 Interest Period; and

(vi) sixth, the balance, if any, shall be treated as Principal Collections
allocable to the Series 2012-1 Notes.

(f) Shortfalls. If the amounts described in Section 5.3 are insufficient to pay
the Series 2012-1 Monthly Interest and the Commitment Fees of the Purchaser
Groups on any Distribution Date, payments of interest to the Series 2012-1
Noteholders and payments of Commitment Fees to the Purchaser Groups will be
reduced on a pro rata basis by the amount of such deficiency. The aggregate
amount, if any, of such deficiency on any Distribution Date shall be referred to
as the “Series 2012-1 Shortfall.” Interest shall accrue on the Series 2012-1
Shortfall at the Alternate Base Rate plus 2% per annum.

Section 5.4 Payment of Note Interest and Commitment Fees.

On each Distribution Date, subject to Section 9.8 of the Base Indenture, the
Paying Agent shall, in accordance with Section 6.1 of the Base Indenture, pay to
the Administrative Agent for the accounts of the Purchaser Groups from the
Series 2012-1 Distribution Account the amounts deposited in the Series 2012-1
Distribution Account pursuant to Section 5.3. Upon the receipt of funds from the
Paying Agent on each Distribution Date on account of Series 2012-1 Monthly
Interest, the Administrative Agent shall pay to each Non-Conduit Purchaser and
each Funding Agent with respect to a CP Conduit Purchaser Group an amount equal
to the Monthly Funding Costs with respect to its Related Purchaser Group with
respect to the Series 2012-1 Interest Period ending on the day preceding such
Distribution Date plus the amount of any unpaid Series 2012-1 Shortfalls
relating to unpaid Series 2012-1 Monthly Interest payable to such Purchaser
Group as of the preceding Distribution Date, together with any interest thereon
at the Alternate

 

46



--------------------------------------------------------------------------------

Base Rate plus 2% per annum. If the amount paid to the Administrative Agent on
any Distribution Date pursuant to this Section 5.4 on account of Series 2012-1
Monthly Interest for the Series 2012-1 Interest Period ending on the day
preceding such Distribution Date is less than such Series 2012-1 Monthly
Interest, the Administrative Agent shall pay the amount available to the
Non-Conduit Purchasers and the Funding Agents, on behalf of the CP Conduit
Purchaser Groups, on a rata basis, based on the Monthly Funding Costs with
respect to each Related Purchaser Group with respect to such Series 2012-1
Interest Period. Upon the receipt of funds from the Paying Agent on each
Distribution Date on account of Commitment Fees, the Administrative Agent shall
pay to each Non-Conduit Purchaser and each Funding Agent with respect to a CP
Conduit Purchaser Group an amount equal to the Commitment Fee payable to its
Related Purchaser Group with respect to the Series 2012-1 Interest Period ending
on the day preceding such Distribution Date plus the amount of any unpaid Series
2012-1 Shortfalls relating to unpaid Commitment Fees payable to such Purchaser
Group as of the preceding Distribution Date, together with any interest thereon
at the Alternate Base Rate plus 2% per annum. If the amount paid to the
Administrative Agent on any Distribution Date pursuant to this Section 5.4 on
account of Commitment Fees is less than the Commitment Fees payable on such
Distribution Date, the Administrative Agent shall pay the amount available to
the Non-Conduit Purchasers and the Funding Agents, on behalf of the CP Conduit
Purchaser Groups, on a pro rata basis, based on the Commitment Fee payable to
each Purchaser Group on such Distribution Date. Upon the receipt of funds from
the Trustee or the Paying Agent on any Distribution Date on account of Article
VIII Costs, the Administrative Agent shall pay such amounts to the Non-Conduit
Purchasers owed such amounts and/or to the Funding Agent with respect to the CP
Conduit Purchaser or the APA Bank owed such amounts. If the amounts paid to the
Administrative Agent on any Distribution Date pursuant to Section 5.3(e) on
account of Article VIII Costs are less than the Article VIII Costs due and
payable on such Distribution Date, the Administrative Agent shall pay the
amounts available to the Non-Conduit Purchasers owed such amounts and/or to the
Funding Agents with respect to the CP Conduit Purchasers and APA Banks owed such
amounts, on a pro rata basis, based on the Article VIII Costs owing to such
Non-Conduit Purchasers, CP Conduit Purchasers and APA Banks. Due and unpaid
Article VIII Costs owing to a Purchaser Group shall accrue interest at the
Alternate Base Rate plus 2%; provided that Article VIII Costs shall not be
considered due until the first Distribution Date following five days notice to
CPF and the Administrator of such Article VIII Costs.

Section 5.5 Payment of Note Principal.

(a) Monthly Principal Payments.

(i) On the Determination Date immediately preceding each Distribution Date
during the Series 2012-1 Controlled Amortization Period, the Administrator shall
instruct the Trustee and the Paying Agent in writing pursuant to the Group I
Administration Agreement and in accordance with this Section 5.5 as to (A) the
amount allocated to the Series 2012-1 Notes during the Related Month pursuant to
Section 5.2(a)(ii), less (x) the amount thereof paid to CPF pursuant to
Section 5.2(b)(ii)(and/or, if all or a portion of the Related Month with respect
to such Distribution Date was during the Series 2012-1 Revolving Period,
Section 5.2(b)(i)), (y) the amount thereof applied to make voluntary

 

47



--------------------------------------------------------------------------------

Decreases in the Series 2012-1 Invested Amount pursuant to Section 3.5 and
(z) the amount thereof withdrawn from the Series 2012-1 Principal Subaccount and
deposited into the Series 2012-1 Reserve Account pursuant to Section 5.2(b), in
each case, on or prior to such Determination Date, (B) any amounts to be
withdrawn from the Series 2012-1 Reserve Account and deposited into the Series
2012-1 Distribution Account and (C) any amounts to be drawn on the Series 2012-1
Demand Notes and/or on the Series 2012-1 Letters of Credit (or withdrawn from
the Series 2012-1 Cash Collateral Account) (the amounts described in (A),
(B) and (C) are, collectively, the “Series 2012-1 Controlled Amortization Period
Monthly Payment Amount”).

(ii) On the Determination Date immediately preceding each Distribution Date
during the Series 2012-1 Rapid Amortization Period, the Administrator shall
instruct the Trustee and the Paying Agent in writing pursuant to the Group I
Administration Agreement and in accordance with this Section 5.5 as to (A) the
amount allocated to the Series 2012-1 Notes during Related Month pursuant to
Section 5.2(a)(ii), (B) any amounts to be withdrawn from the Series 2012-1
Reserve Account and deposited into the Series 2012-1 Distribution Account,
(C) any amounts to be drawn on the Series 2012-1 Demand Notes and/or on the
Series 2012-1 Letters of Credit (or withdrawn from the Series 2012-1 Cash
Collateral Account) and (D) any amounts (other than the amounts described in
clause (A) above) to be withdrawn from the Series 2012-1 Principal Subaccount
and deposited into the Series 2012-1 Distribution Account (the amounts described
in (A), (B), (C) and (D) are, collectively, the “Series 2012-1 Rapid
Amortization Period Monthly Payment Amount”).

(iii) On the Distribution Date following each Determination Date, the Trustee
shall withdraw the lesser of (A) the applicable Monthly Principal Payment Amount
and (B) the Series 2012-1 Invested Amount from the Series 2012-1 Principal
Subaccount and deposit such amount in the Series 2012-1 Distribution Account, to
be paid to the holders of the Series 2012-1 Notes.

(b) Decreases. On any Business Day prior to the occurrence of an Amortization
Event with respect to the Series 2012-1 Notes on which a Decrease is to be made
pursuant to Section 3.5, the Trustee shall withdraw from the Series 2012-1
Principal Subaccount in accordance with the written instructions of the
Administrator an amount equal to the lesser of (i) the funds then allocated to
the Series 2012-1 Principal Subaccount and (ii) the amount of such Decrease, and
deposit such amount in the Series 2012-1 Distribution Account, to be paid to the
Administrative Agent. Upon the receipt of funds on account of a Decrease from
the Trustee, the Administrative Agent shall pay to each Funding Agent with
respect to a CP Conduit Purchaser Group and each Non-Conduit Purchaser, its
related Purchaser Group’s Pro Rata Share of the amount of such Decrease. Each CP
Conduit Purchaser Group’s share of the amount of any Decrease on any Business
Day shall be allocated by such CP Conduit Purchaser Group first to reduce the
Available CP Funding Amount with respect to such CP Conduit Purchaser Group and
the Available APA Bank Funding Amount with respect to such CP Conduit Purchaser
Group on such Business Day and then to reduce the portion of the Purchaser Group
Invested Amount with respect to such CP Conduit Purchaser Group allocated to
Eurodollar Tranches in such order as such CP Conduit Purchaser Group may select
in order to minimize costs payable pursuant to Section 8.3.

 

48



--------------------------------------------------------------------------------

(c) Principal Deficit Amount. On each Distribution Date on which the Series
2012-1 Principal Deficit Amount is greater than zero or the Administrator
determines that there exists a Series 2012-1 Lease Principal Payment Deficit,
amounts shall be transferred to the Series 2012-1 Distribution Account as
follows:

(i) Reserve Account Withdrawal. The Administrator shall instruct the Trustee in
writing prior to 12:00 noon (New York City time) on such Distribution Date, in
the case of a Series 2012-1 Lease Principal Payment Deficit or a Series 2012-1
Principal Deficit Amount resulting from a Series 2012-1 Lease Payment Deficit,
or prior to 12:00 noon (New York City time) on the second Business Day prior to
such Distribution Date, in the case of any other Series 2012-1 Principal Deficit
Amount, to withdraw from the Series 2012-1 Reserve Account, an amount equal to
the lesser of (x) the Series 2012-1 Available Reserve Account Amount and (y) the
greater of (1) such Series 2012-1 Principal Deficit Amount and (2) such Series
2012-1 Lease Principal Payment Deficit and deposit it in the Series 2012-1
Distribution Account on such Distribution Date or such second Business Day prior
to such Distribution Date, as applicable.

(ii) Principal Draws on Series 2012-1 Letters of Credit. If the Administrator
determines on any such Distribution Date that there exists a Series 2012-1 Lease
Principal Payment Deficit, the Administrator shall instruct the Trustee in
writing to draw on the Series 2012-1 Letters of Credit, if any, as provided
below. Upon receipt of a notice by the Trustee from the Administrator in respect
of a Series 2012-1 Lease Principal Payment Deficit on or prior to 11:00 a.m.
(New York City time) on a Distribution Date, the Trustee shall, by 12:00 noon
(New York City time) on such Distribution Date draw an amount as set forth in
such notice equal to the lesser of (a) the amount by which the Series 2012-1
Lease Principal Payment Deficit on such Distribution Date exceeds the amount to
be deposited in the Series 2012-1 Distribution Account in accordance with clause
(i) of this Section 5.5(c) on such Distribution Date, and (b) the Series 2012-1
Letter of Credit Liquidity Amount on the Series 2012-1 Letters of Credit by
presenting to each Series 2012-1 Letter of Credit Provider a Certificate of
Lease Deficit Demand and shall cause the Lease Deficit Disbursements to be
deposited in the Series 2012-1 Distribution Account on such Distribution Date;
provided, however, that if the Series 2012-1 Cash Collateral Account has been
established and funded, the Trustee shall withdraw from the Series 2012-1 Cash
Collateral Account and deposit in the Series 2012-1 Distribution Account an
amount equal to the Series 2012-1 Cash Collateral Percentage on such
Distribution Date of the lesser of the amounts described in clauses (a) and
(b) above and draw an amount equal to the remainder of the least of the amounts
described in clauses (a) and (b) above on the Series 2012-1 Letters of Credit.

(iii) Demand Note Draw. If on any related Determination Date, the Administrator
determines that the Series 2012-1 Principal Deficit Amount on the next
succeeding Distribution Date (even assuming that there is no Series 2012-1 Lease
Principal Payment Deficit on such Distribution Date) will be greater than zero
and there are any Series 2012-1 Letters of Credit or amounts on deposit in the
Series 2012-1 Cash Collateral Account on such date, prior to 10:00 a.m. (New
York City time) on the second Business Day prior to such Distribution Date, the
Administrator shall instruct the Trustee

 

49



--------------------------------------------------------------------------------

in writing to make a demand (a “Demand Notice”) substantially in the form
attached hereto as Exhibit D on BRAC demanding payment of an amount equal to the
lesser of (A) the Series 2012-1 Principal Deficit Amount less the amount
deposited or to be deposited in the Series 2012-1 Distribution Account in
accordance with clause (i) of this Section 5.5(c) on such Business Day and (B)
the Series 2012-1 Letter of Credit Amount. The Trustee shall, prior to 12:00
noon (New York City time) on the second Business Day preceding such Distribution
Date, deliver such Demand Notice to BRAC; provided, however, that if an Event of
Bankruptcy (or the occurrence of an event described in clause (a) of the
definition thereof, without the lapse of a period of 60 consecutive days) with
respect to BRAC shall have occurred and be continuing, the Trustee shall not be
required to deliver such Demand Notice to BRAC. The Trustee shall cause the
proceeds of any demand on the Series 2012-1 Demand Note to be deposited into the
Series 2012-1 Distribution Account.

(iv) Letter of Credit Draw. In the event that either (x) on or prior to 10:00
a.m. (New York City time) on the Business Day prior to a Distribution Date, BRAC
shall have failed to pay to the Trustee or deposit in the Series 2012-1
Distribution Account the amount specified in a Demand Notice delivered pursuant
to clause (iii) of this Section 5.5(c) in whole or in part or (y) due to the
occurrence of an Event of Bankruptcy (or the occurrence of an event described in
clause (a) of the definition thereof, without the lapse of a period of 60
consecutive days) with respect to BRAC, the Trustee shall not have delivered
such Demand Notice to BRAC on the second Business Day preceding such
Distribution Date, then, in the case of (x) or (y) the Trustee shall on such
Business Day draw on the Series 2012-1 Letters of Credit an amount equal to the
lesser of (a) Series 2012-1 Letter of Credit Amount, and (b) the aggregate
amount that BRAC failed to pay under the Series 2012-1 Demand Notes (or, the
amount that the Trustee failed to demand for payment thereunder) by presenting
to each Series 2012-1 Letter of Credit Provider a Certificate of Unpaid Demand
Note Demand; provided, however, that if the Series 2012-1 Cash Collateral
Account has been established and funded, the Trustee shall withdraw from the
Series 2012-1 Cash Collateral Account and deposit in the Series 2012-1
Distribution Account an amount equal to the Series 2012-1 Cash Collateral
Percentage on such Business Day of the lesser of the amounts described in
clauses (a) and (b) above and draw an amount equal to the remainder of the
lesser of the amounts described in clauses (a) and (b) above on the Series
2012-1 Letters of Credit. The Trustee shall deposit, or cause the deposit of,
the proceeds of any draw on the Series 2012-1 Letters of Credit and the proceeds
of any withdrawal from the Series 2012-1 Cash Collateral Account into the Series
2012-1 Distribution Account.

(d) Series 2012-1 Termination Date. The entire Series 2012-1 Invested Amount
shall be due and payable on the Series 2012-1 Termination Date. In connection
therewith:

(i) Reserve Account Withdrawal. If, after giving effect to the deposit into the
Series 2012-1 Distribution Account of the amount to be deposited in accordance
with Section 5.5(a), together with any amounts to be deposited therein in
accordance with Section 5.5(c) on the Series 2012-1 Termination Date, the amount
to be deposited in the Series 2012-1 Distribution Account with respect to the
Series 2012-1 Termination Date is

 

50



--------------------------------------------------------------------------------

or will be less than the Series 2012-1 Invested Amount, then, prior to 12:00
noon (New York City time) on the second Business Day prior to the Series 2012-1
Termination Date, the Administrator shall instruct the Trustee in writing to
withdraw from the Series 2012-1 Reserve Account, an amount equal to the lesser
of the Series 2012-1 Available Reserve Account Amount and such insufficiency and
deposit it in the Series 2012-1 Distribution Account on the Series 2012-1
Termination Date.

(ii) Demand Note Draw. If the amount to be deposited in the Series 2012-1
Distribution Account in accordance with Section 5.5(a) together with any amounts
to be deposited therein in accordance with Section 5.5(c) and Section 5.5(d)(i)
on the Series 2012-1 Termination Date is less than the Series 2012-1 Invested
Amount, and there are any Series 2012-1 Letters of Credit or amounts on deposit
in the Series 2012-1 Cash Collateral Account on such date, then, prior to 10:00
a.m. (New York City time) on the second Business Day prior to the Series 2012-1
Termination Date, the Administrator shall instruct the Trustee in writing to
deliver a Demand Notice to BRAC for payment under the Series 2012-1 Demand Notes
in an amount equal to the lesser of (i) such insufficiency and (ii) the Series
2012-1 Letter of Credit Amount. The Trustee shall, prior to 12:00 noon (New York
City time) on the second Business Day preceding the Series 2012-1 Termination
Date, deliver such Demand Notice to ABCR; provided, however, that if an Event of
Bankruptcy (or the occurrence of an event described in clause (a) of the
definition thereof, without the lapse of a period of 60 consecutive days) with
respect to BRAC shall have occurred and be continuing, the Trustee shall not be
required to deliver such Demand Notice to BRAC. The Trustee shall cause the
proceeds of any demand on the Series 2012-1 Demand Notes to be deposited into
the Series 2012-1 Distribution Account.

(iii) Letter of Credit Draw. In the event that either (x) on or prior to 10:00
a.m. (New York City time) on the Business Day immediately preceding any
Distribution Date next succeeding any date on which a Demand Notice has been
transmitted by the Trustee to BRAC pursuant to clause (ii) of this Section
5.5(d) BRAC shall have failed to pay to the Trustee or deposit into the Series
2012-1 Distribution Account the amount specified in such Demand Notice in whole
or in part or (y) due to the occurrence of an Event of Bankruptcy (or the
occurrence of an event described in clause (a) of the definition thereof,
without the lapse of a period of 60 consecutive days) with respect to BRAC, the
Trustee shall not have delivered such Demand Notice to BRAC on the second
Business Day preceding the Series 2012-1 Termination Date, then, in the case of
(x) or (y) the Trustee shall draw on the Series 2012-1 Letters of Credit by
12:00 noon (New York City time) on such Business Day an amount equal to the
least of (a) the amount that BRAC failed to pay under the Series 2012-1 Demand
Notes (or, the amount that the Trustee failed to demand for payment thereunder)
and (b) the Series 2012-1 Letter of Credit Amount on such Business Day, by
presenting to each Series 2012-1 Letter of Credit Provider a Certificate of
Unpaid Demand Note Demand; provided, however, that if the Series 2012-1 Cash
Collateral Account has been established and funded, the Trustee shall withdraw
from the Series 2012-1 Cash Collateral Account and deposit in the Series 2012-1
Distribution Account an amount equal to the Series 2012-1 Cash Collateral
Percentage on such Business Day of the lesser of the amounts described in
clauses (a) and (b) above and draw an amount equal to the remainder of the
lesser of the amounts described in

 

51



--------------------------------------------------------------------------------

clauses (a) and (b) above on the Series 2012-1 Letters of Credit. The Trustee
shall deposit, or cause the deposit of, the proceeds of any draw on the Series
2012-1 Letters of Credit and the proceeds of any withdrawal from the Series
2012-1 Cash Collateral Account into the Series 2012-1 Distribution Account.

(e) Distribution. On each Distribution Date, the Paying Agent shall, in
accordance with Section 6.1 of the Base Indenture, (i) pay to the Administrative
Agent for the accounts of the Purchaser Groups from the Series 2012-1
Distribution Account the amount deposited therein pursuant to Section 5.5(a),
(c) and/or (d) or (ii) pay to the Administrative Agent for the account of the
applicable Purchaser Groups constituting the Series 2012-1 Terminating
Purchasers from the Series 2012-1 Distribution Account the amount deposited
therein pursuant to Section 5.2(b)(i). Upon the receipt of funds from the
Trustee pursuant to Sections 5.5(a), (c), and/or (d) on any Distribution Date,
the Administrative Agent shall pay to each Funding Agent with respect to each CP
Conduit Purchaser Group and each Non-Conduit Purchaser, its Purchaser Group’s
Pro Rata Share of such funds. Upon the receipt of funds from the Trustee
pursuant to Sections 5.2(b)(i) on any Distribution Date, the Administrative
Agent shall pay to each Funding Agent and/or Non-Conduit Purchaser with respect
to a Series 2012-1 Terminating Purchaser, such Series 2012-1 Terminating
Purchasers Pro Rata Share of such funds.

Section 5.6 Administrator’s Failure to Instruct the Trustee to Make a Deposit or
Payment. If the Administrator fails to give notice or instructions to make any
payment from the Group I Collection Account or deposit into the Collection
Account (which amount is to be further credited to the Group I Collection
Account) or the Group I Collection Account required to be given by the
Administrator, at the time specified in the Group I Administration Agreement or
any other Series 2012-1 Related Document (including applicable grace periods),
the Trustee shall make such payment or deposit into or from the Collection
Account or Group I Collection Account, as the case may be, without such notice
or instruction from the Administrator, provided that the Administrator, upon
request of the Trustee, promptly provides the Trustee with all information
necessary to allow the Trustee to make such a payment or deposit. When any
payment or deposit hereunder or under any other Series 2012-1 Related Document
is required to be made by the Trustee or the Paying Agent at or prior to a
specified time, the Administrator shall deliver any applicable written
instructions with respect thereto reasonably in advance of such specified time.

Section 5.7 Series 2012-1 Reserve Account.

(a) Establishment of Series 2012-1 Reserve Account. CPF shall establish and
maintain in the name of the Trustee for the benefit of the Series 2012-1
Noteholders, or cause to be established and maintained, an account (the “Series
2012-1 Reserve Account”), bearing a designation clearly indicating that the
funds deposited therein are held for the benefit of the Series 2012-1
Noteholders. The Series 2012-1 Reserve Account shall be maintained (i) with a
Qualified Institution, or (ii) as a segregated trust account with the corporate
trust department of a depository institution or trust company having corporate
trust powers and acting as trustee for

 

52



--------------------------------------------------------------------------------

funds deposited in the Series 2012-1 Reserve Account; provided that, if at any
time such Qualified Institution is no longer a Qualified Institution or the
credit rating of any securities issued by such depositary institution or trust
company shall be reduced to below “BBB-” by S&P or “Baa2” by Moody’s, then CPF
shall, within 30 days of such reduction, establish a new Series 2012-1 Reserve
Account with a new Qualified Institution. If the Series 2012-1 Reserve Account
is not maintained in accordance with the previous sentence, CPF shall establish
a new Series 2012-1 Reserve Account, within ten (10) Business Days after
obtaining knowledge of such fact, which complies with such sentence, and shall
instruct the Trustee in writing to transfer all cash and investments from the
non-qualifying Series 2012-1 Reserve Account into the new Series 2012-1 Reserve
Account. Initially, the Series 2012-1 Reserve Account shall be established with
The Bank of New York Mellon Trust Company, N.A.; provided that if the Series
2012-1 Reserve Account is established with any other institution, CPF shall
cause such institution to enter into an agreement in form and substance
reasonably satisfactory to the Administrative Agent establishing “control”
within the meaning of Section 8-106 of the New York UCC by the Trustee over the
Series 2012-1 Reserve Account, including agreements by such institution to
(i) to act as the securities intermediary (as defined in Section 8-102(a)(14) of
the New York UCC) with respect to the Series 2012-1 Reserve Account; (ii) that
its jurisdiction as securities intermediary is New York; (iii) that each item of
property (whether investment property, financial asset, security, instrument or
cash) credited to the Series 2012-1 Reserve Account shall be treated as a
financial asset (as defined in Section 8-102(a)(9) of the New York UCC) and
(iv) to comply with any entitlement order (as defined in Section 8-102(a)(8) of
the New York UCC) issued by the Trustee without further consent of CPF.

(b) Administration of the Series 2012-1 Reserve Account. The Administrator may
instruct the institution maintaining the Series 2012-1 Reserve Account to invest
funds on deposit in the Series 2012-1 Reserve Account from time to time in
Permitted Investments; provided, however, that any such investment shall mature
not later than the Business Day prior to the Distribution Date following the
date on which such funds were received, unless any Permitted Investment held in
the Series 2012-1 Reserve Account is held with the Paying Agent, then such
investment may mature on such Distribution Date and such funds shall be
available for withdrawal on or prior to such Distribution Date. All such
Permitted Investments will be credited to the Series 2012-1 Reserve Account and
any such Permitted Investments that constitute (i) physical property (and that
is not either a United States security entitlement or a security entitlement)
shall be physically delivered to the Securities Intermediary; (ii) United States
security entitlements or security entitlements shall be controlled (as defined
in Section 8-106 of the New York UCC) by the Securities Intermediary pending
maturity or disposition, and (iii) uncertificated securities (and not United
States security entitlements) shall be delivered to the Securities Intermediary
by causing the Securities Intermediary to become the registered holder of such
securities. The Trustee shall, at the expense of CPF, take such action as is
required to maintain the Trustee’s security interest in the Permitted
Investments credited to the Series 2012-1 Reserve Account. CPF shall not direct
the Trustee to dispose of (or permit the disposal of) any Permitted Investments
prior to the maturity thereof to the extent such disposal would result in a loss
of the purchase price of such Permitted Investments. In the absence of written
investment instructions hereunder, funds on deposit in the Series 2012-1 Reserve
Account shall remain uninvested.

 

53



--------------------------------------------------------------------------------

(c) Earnings from Series 2012-1 Reserve Account. All interest and earnings (net
of losses and investment expenses) paid on funds on deposit in the Series 2012-1
Reserve Account shall be deemed to be on deposit therein and available for
distribution.

(d) Series 2012-1 Reserve Account Constitutes Additional Collateral for Series
2012-1 Notes. In order to secure and provide for the repayment and payment of
the Note Obligations with respect to the Series 2012-1 Notes, CPF hereby grants
a security interest in and assigns, pledges, grants, transfers and sets over to
the Trustee, for the benefit of the Series 2012-1 Noteholders, all of CPF’s
right, title and interest in and to the following (whether now or hereafter
existing or acquired): (i) the Series 2012-1 Reserve Account, including any
security entitlement thereto; (ii) all funds on deposit therein from time to
time; (iii) all certificates and instruments, if any, representing or evidencing
any or all of the Series 2012-1 Reserve Account or the funds on deposit therein
from time to time; (iv) all investments made at any time and from time to time
with monies in the Series 2012-1 Reserve Account, whether constituting
securities, instruments, general intangibles, investment property, financial
assets or other property; (v) all interest, dividends, cash, instruments and
other property from time to time received, receivable or otherwise distributed
in respect of or in exchange for the Series 2012-1 Reserve Account, the funds on
deposit therein from time to time or the investments made with such funds; and
(vi) all proceeds of any and all of the foregoing, including, without
limitation, cash (the items in the foregoing clauses (i) through (vi) are
referred to, collectively, as the “Series 2012-1 Reserve Account Collateral”).
The Trustee shall possess all right, title and interest in and to all funds on
deposit from time to time in the Series 2012-1 Reserve Account and in all
proceeds thereof, and shall be the only person authorized to originate
entitlement orders in respect of the Series 2012-1 Reserve Account. The Series
2012-1 Reserve Account Collateral shall be under the sole dominion and control
of the Trustee for the benefit of the Series 2012-1 Noteholders. The Securities
Intermediary hereby agrees (i) to act as the securities intermediary (as defined
in Section 8-102(a)(14) of the New York UCC) with respect to the Series 2012-1
Reserve Account; (ii) that its jurisdiction as securities intermediary is New
York; (iii) that each item of property (whether investment property, financial
asset, security, instrument or cash) credited to the Series 2012-1 Reserve
Account shall be treated as a financial asset (as defined in Section 8-102(a)(9)
of the New York UCC) and (iii) to comply with any entitlement order (as defined
in Section 8-102(a)(8) of the New York UCC) issued by the Trustee without
further consent of CPF.

(e) Preference Amount Withdrawals from the Series 2012-1 Reserve Account or the
Series 2012-1 Cash Collateral Account. If a Non-Conduit Purchaser or a member of
a CP Conduit Purchaser Group notifies the Trustee in writing of the existence of
a Preference Amount, then, subject to the satisfaction of the conditions set
forth in the next succeeding sentence, on the Business Day on which those
conditions are first satisfied, the Trustee shall withdraw from either (x) on or
prior to the Series 2012-1 Letter of Credit Termination Date, the Series 2012-1
Reserve Account or (y) after the Series 2012-1 Letter of Credit Termination
Date, the Series 2012-1 Cash Collateral Account and pay to the applicable
Non-Conduit Purchaser or the Funding Agent for such member an amount equal to
such Preference Amount. Prior to any withdrawal from the Series 2012-1 Reserve
Account or the Series 2012-1 Cash Collateral Account pursuant to this
Section 5.7(e), the Trustee shall have received (i) a certified copy of the
order requiring the return of such Preference Amount; (ii) an opinion of counsel
satisfactory to the Trustee that such order is final and not subject to appeal;
and (iii) a release as to any claim against CPF by the Purchaser Group for any
amount paid in respect of such Preference Amount. On the Business

 

54



--------------------------------------------------------------------------------

Day after the Series 2012-1 Letter of Credit Termination Date, the Trustee shall
transfer the amount on deposit in the Series 2012-1 Reserve Account to the
Series 2012-1 Cash Collateral Account.

(f) Series 2012-1 Reserve Account Surplus. In the event that the Series 2012-1
Reserve Account Surplus on any Distribution Date, after giving effect to all
withdrawals from the Series 2012-1 Reserve Account, is greater than zero, the
Trustee, acting in accordance with the written instructions of the Administrator
pursuant to the Group I Administration Agreement, shall withdraw from the Series
2012-1 Reserve Account an amount equal to the Series 2012-1 Reserve Account
Surplus and shall pay such amount to CPF.

(g) Termination of Series 2012-1 Reserve Account. Upon the termination of the
Indenture pursuant to Section 11.1 of the Base Indenture, the Trustee, acting in
accordance with the written instructions of the Administrator, after the prior
payment of all amounts owing to the Series 2012-1 Noteholders and payable from
the Series 2012-1 Reserve Account as provided herein, shall withdraw from the
Series 2012-1 Reserve Account all amounts on deposit therein for payment to CPF.

Section 5.8 Series 2012-1 Letters of Credit and Series 2012-1 Cash Collateral
Account.

(a) Series 2012-1 Letters of Credit and Series 2012-1 Cash Collateral Account
Constitute Additional Collateral for Series 2012-1 Notes. In order to secure and
provide for the repayment and payment of the Note Obligations with respect to
the Series 2012-1 Notes, CPF hereby grants a security interest in and assigns,
pledges, grants, transfers and sets over to the Trustee, for the benefit of the
Series 2012-1 Noteholders, all of CPF’s right, title and interest in and to the
following (whether now or hereafter existing or acquired): (i) each Series
2012-1 Letter of Credit; (ii) the Series 2012-1 Cash Collateral Account,
including any security entitlement thereto; (iii) all funds on deposit in the
Series 2012-1 Cash Collateral Account from time to time; (iv) all certificates
and instruments, if any, representing or evidencing any or all of the Series
2012-1 Cash Collateral Account or the funds on deposit therein from time to
time; (v) all investments made at any time and from time to time with monies in
the Series 2012-1 Cash Collateral Account, whether constituting securities,
instruments, general intangibles, investment property, financial assets or other
property; (vi) all interest, dividends, cash, instruments and other property
from time to time received, receivable or otherwise distributed in respect of or
in exchange for the Series 2012-1 Cash Collateral Account, the funds on deposit
therein from time to time or the investments made with such funds; and (vii) all
proceeds of any and all of the foregoing, including, without limitation, cash
(the items in the foregoing clauses (ii) through (vii) are referred to,
collectively, as the “Series 2012-1 Cash Collateral Account Collateral”). The
Trustee shall, for the benefit of the Series 2012-1 Noteholders, possess all
right, title and interest in all funds on deposit from time to time in the
Series 2012-1 Cash Collateral Account and in all proceeds thereof, and shall be
the only person authorized to originate entitlement orders in respect of the
Series 2012-1 Cash Collateral Account. The Series 2012-1 Cash Collateral Account
shall be under the sole dominion and control of the Trustee for the benefit of
the Series 2012-1 Noteholders. The Securities Intermediary hereby agrees (i) to

 

55



--------------------------------------------------------------------------------

act as the securities intermediary (as defined in Section 8-102(a)(14) of the
New York UCC) with respect to the Series 2012-1 Cash Collateral Account;
(ii) that its jurisdiction as securities intermediary is New York; (iii) that
each item of property (whether investment property, financial asset, security,
instrument or cash) credited to the Series 2012-1 Cash Collateral Account shall
be treated as a financial asset (as defined in Section 8-102(a)(9) of the New
York UCC) and (iv) to comply with any entitlement order (as defined in
Section 8-102(a)(8) of the New York UCC) issued by the Trustee without further
consent of CPF.

(b) Series 2012-1 Letter of Credit Expiration Date. If prior to the date which
is ten (10) days prior to the then scheduled Series 2012-1 Letter of Credit
Expiration Date with respect to any Series 2012-1 Letter of Credit, excluding
the amount available to be drawn under such Series 2012-1 Letter of Credit but
taking into account each substitute Series 2012-1 Letter of Credit which has
been obtained from a Series 2012-1 Eligible Letter of Credit Provider and is in
full force and effect on such date, the Series 2012-1 Enhancement Amount would
be equal to or more than the Series 2012-1 Required Enhancement Amount and the
Series 2012-1 Liquid Enhancement Amount would be equal to or more than the
Series 2012-1 Required Liquid Enhancement Amount, then the Administrator shall
notify the Trustee in writing no later than two Business Days prior to such
Series 2012-1 Letter of Credit Expiration Date of such determination. If prior
to the date which is ten (10) days prior to the then scheduled Series 2012-1
Letter of Credit Expiration Date with respect to any Series 2012-1 Letter of
Credit, excluding the amount available to be drawn under such Series 2012-1
Letter of Credit but taking into account a substitute Series 2012-1 Letter of
Credit which has been obtained from a Series 2012-1 Eligible Letter of Credit
Provider and is in full force and effect on such date, the Series 2012-1
Enhancement Amount would be less than the Series 2012-1 Required Enhancement
Amount or the Series 2012-1 Liquid Enhancement Amount would be less than the
Series 2012-1 Required Liquid Enhancement Amount, then the Administrator shall
notify the Trustee in writing no later than two Business Days prior to such
Series 2012-1 Letter of Credit Expiration Date of (x) the greater of (A) the
excess, if any, of the Series 2012-1 Required Enhancement Amount over the Series
2012-1 Enhancement Amount, excluding the available amount under such expiring
Series 2012-1 Letter of Credit but taking into account any substitute Series
2012-1 Letter of Credit which has been obtained from a Series 2012-1 Eligible
Letter of Credit Provider and is in full force and effect, on such date, and
(B) the excess, if any, of the Series 2012-1 Required Liquid Enhancement Amount
over the Series 2012-1 Liquid Enhancement Amount, excluding the available amount
under such expiring Series 2012-1 Letter of Credit but taking into account any
substitute Series 2012-1 Letter of Credit which has been obtained from a Series
2012-1 Eligible Letter of Credit Provider and is in full force and effect, on
such date, and (y) the amount available to be drawn on such expiring Series
2012-1 Letter of Credit on such date. Upon receipt of such notice by the Trustee
on or prior to 10:00 a.m. (New York City time) on any Business Day, the Trustee
shall, by 12:00 noon (New York City time) on such Business Day (or, in the case
of any notice given to the Trustee after 10:00 a.m. (New York City time), by
12:00 noon (New York City time) on the next following Business Day), draw the
lesser of the amounts set forth in clauses (x) and (y) above on such expiring
Series 2012-1 Letter of Credit by presenting a Certificate of Termination Demand
and shall cause the Termination Disbursement to be deposited in the Series
2012-1 Cash Collateral Account.

If the Trustee does not receive the notice from the Administrator described in
the first paragraph of this Section 5.8(b) on or prior to the date that is two
(2) Business Days prior to

 

56



--------------------------------------------------------------------------------

each Series 2012-1 Letter of Credit Expiration Date, the Trustee shall, by 12:00
noon (New York City time) on such Business Day draw the full amount of such
Series 2012-1 Letter of Credit by presenting a Certificate of Termination Demand
and shall cause the Termination Disbursement to be deposited in the Series
2012-1 Cash Collateral Account.

(c) Series 2012-1 Letter of Credit Providers. The Administrator shall notify the
Trustee in writing within one Business Day of becoming aware that (i) the
long-term senior unsecured debt credit rating of any Series 2012-1 Letter of
Credit Provider has fallen below “A” as determined by Standard & Poor’s or “A2”
as determined by Moody’s or (ii) the short-term senior unsecured debt credit
rating of any Series 2012-1 Letter of Credit Provider has fallen below “A-1” as
determined by Standard & Poor’s or “P-1” as determined by Moody’s. At such time
the Administrator shall also notify the Trustee of (i) the greatest of (A) the
excess, if any, of the Series 2012-1 Required Enhancement Amount over the Series
2012-1 Enhancement Amount, excluding the available amount under the Series
2012-1 Letter of Credit issued by such Series 2012-1 Letter of Credit Provider,
on such date, and (B) the excess, if any, of the Series 2012-1 Required Liquid
Enhancement Amount over the Series 2012-1 Liquid Enhancement Amount, excluding
the available amount under the Series 2012-1 Letter of Credit issued by such
Series 2012-1 Letter of Credit Provider, on such date, and (ii) the amount
available to be drawn on such Series 2012-1 Letter of Credit on such date. Upon
receipt of such notice by the Trustee on or prior to 10:00 a.m. (New York City
time) on any Business Day, the Trustee shall, by 12:00 noon (New York City time)
on such Business Day (or, in the case of any notice given to the Trustee after
10:00 a.m. (New York City time), by 12:00 noon (New York City time) on the next
following Business Day), draw on such Series 2012-1 Letter of Credit in an
amount equal to the lesser of the amounts in clause (i) and clause (ii) of the
immediately preceding sentence on such Business Day by presenting a Certificate
of Termination Demand and shall cause the Termination Disbursement to be
deposited in the Series 2012-1 Cash Collateral Account.

(d) Draws on the Series 2012-1 Letters of Credit. If there is more than one
Series 2012-1 Letter of Credit on the date of any draw on the Series 2012-1
Letters of Credit pursuant to the terms of this Series Supplement, the
Administrator shall instruct the Trustee, in writing, to draw on each Series
2012-1 Letter of Credit in an amount equal to the LOC Pro Rata Share of the
Series 2012-1 Letter of Credit Provider issuing such Series 2012-1 Letter of
Credit of the amount of such draw on the Series 2012-1 Letters of Credit.

(e) Establishment of Series 2012-1 Cash Collateral Account. On or prior to the
Series 2012-1 Closing Date, CPF shall establish and maintain in the name of the
Trustee for the benefit of the Series 2012-1 Noteholders, or cause to be
established and maintained, an account (the “Series 2012-1 Cash Collateral
Account”), bearing a designation clearly indicating that the funds deposited
therein are held for the benefit of the Series 2012-1 Noteholders. The Series
2012-1 Cash Collateral Account shall be maintained (i) with a Qualified
Institution, or (ii) as a segregated trust account with the corporate trust
department of a depository institution or trust company having corporate trust
powers and acting as trustee for funds deposited in the Series 2012-1 Cash
Collateral Account; provided that, if at any time such Qualified Institution is
no longer a Qualified Institution or the credit rating of any securities issued
by such depository institution or trust company shall be reduced to below “BBB-”
by S&P or “Baa3” by Moody’s, then CPF shall, within 30 days of such reduction,
establish a new Series 2012-1 Cash Collateral Account with a new Qualified
Institution or a new segregated trust account with the corporate

 

57



--------------------------------------------------------------------------------

trust department of a depository institution or trust company having corporate
trust powers and acting as trustee for funds deposited in the Series 2012-1 Cash
Collateral Account. If a new Series 2012-1 Cash Collateral Account is
established, CPF shall instruct the Trustee in writing to transfer all cash and
investments from the non-qualifying Series 2012-1 Cash Collateral Account into
the new Series 2012-1 Cash Collateral Account. Initially, the Series 2012-1 Cash
Collateral Account shall be established with The Bank of New York Mellon Trust
Company, N.A.; provided that if the Series 2012-1 Cash Collateral Account is
established with any other institution, CPF shall cause such institution to
enter into an agreement in form and substance reasonably satisfactory to the
Administrative Agent establishing “control” within the meaning of Section 8-106
of the New York UCC by the Trustee over the Series 2012-1 Cash Collateral
Account, including agreements by such institution to (i) to act as the
securities intermediary (as defined in Section 8-102(a)(14) of the New York UCC)
with respect to the Series 2012-1 Cash Collateral Account; (ii) that its
jurisdiction as securities intermediary is New York; (iii) that each item of
property (whether investment property, financial asset, security, instrument or
cash) credited to the Series 2012-1 Cash Collateral Account shall be treated as
a financial asset (as defined in Section 8-102(a)(9) of the New York UCC) and
(iii) to comply with any entitlement order (as defined in Section 8-102(a)(8) of
the New York UCC) issued by the Trustee without further consent of CPF.

(f) Administration of the Series 2012-1 Cash Collateral Account. CPF may
instruct (by standing instructions or otherwise) the institution maintaining the
Series 2012-1 Cash Collateral Account to invest funds on deposit in the Series
2012-1 Cash Collateral Account from time to time in Permitted Investments;
provided, however, that any such investment shall mature not later than the
Business Day prior to the Distribution Date following the date on which such
funds were received, unless any Permitted Investment held in the Series 2012-1
Cash Collateral Account is held with the Paying Agent, in which case such
investment may mature on such Distribution Date so long as such funds shall be
available for withdrawal on or prior to such Distribution Date. All such
Permitted Investments will be credited to the Series 2012-1 Cash Collateral
Account and any such Permitted Investments that constitute (i) physical property
(and that is not either a United States security entitlement or a security
entitlement) shall be physically delivered to the Securities Intermediary;
(ii) United States security entitlements or security entitlements shall be
controlled (as defined in Section 8-106 of the New York UCC) by the Securities
Intermediary pending maturity or disposition, and (iii) uncertificated
securities (and not United States security entitlements) shall be delivered to
the Securities Intermediary by causing the Trustee to become the registered
holder of such securities. The Securities Intermediary shall, at the expense of
CPF, take such action as is required to maintain the Trustee’s security interest
in the Permitted Investments credited to the Series 2012-1 Cash Collateral
Account. CPF shall not direct the Securities Intermediary to dispose of (or
permit the disposal of) any Permitted Investments prior to the maturity thereof
to the extent such disposal would result in a loss of principal of such
Permitted Investment. In the absence of written investment instructions
hereunder, funds on deposit in the Series 2012-1 Cash Collateral Account shall
remain uninvested.

(g) Earnings from Series 2012-1 Cash Collateral Account. All interest and
earnings (net of losses and investment expenses) paid on funds on deposit in the
Series 2012-1 Cash Collateral Account shall be deemed to be on deposit therein
and available for distribution.

 

58



--------------------------------------------------------------------------------

(h) Series 2012-1 Cash Collateral Account Surplus. In the event that the Series
2012-1 Cash Collateral Account Surplus on any Distribution Date (or, after the
Series 2012-1 Letter of Credit Termination Date, on any date) is greater than
zero, the Trustee, acting in accordance with the written instructions of the
Administrator, shall withdraw from the Series 2012-1 Cash Collateral Account an
amount equal to the Series 2012-1 Cash Collateral Account Surplus and shall pay
such amount: first, to the Series 2012-1 Letter of Credit Providers to the
extent of any unreimbursed drawings under the related Series 2012-1
Reimbursement Agreement, for application in accordance with the provisions of
the related Series 2012-1 Reimbursement Agreement, and, second, to CPF any
remaining amount.

(i) Termination of Series 2012-1 Cash Collateral Account. Upon the termination
of this Series Supplement in accordance with its terms, the Trustee, acting in
accordance with the written instructions of the Administrator, after the prior
payment of all amounts owing to the Series 2012-1 Noteholders and payable from
the Series 2012-1 Cash Collateral Account as provided herein, shall withdraw
from the Series 2012-1 Cash Collateral Account all amounts on deposit therein
(to the extent not withdrawn pursuant to Section 5.8(h) above) and shall pay
such amounts: first, to the Series 2012-1 Letter of Credit Providers to the
extent of any unreimbursed drawings under the related Series 2012-1
Reimbursement Agreement, for application in accordance with the provisions of
the related Series 2012-1 Reimbursement Agreement, and, second, to CPF any
remaining amount.

(j) Termination Date Demands on the Series 2012-1 Letters of Credit. Prior to
10:00 a.m. (New York City time) on the Business Day immediately succeeding the
Series 2012-1 Letter of Credit Termination Date, the Administrator shall
determine the Series 2012-1 Demand Note Payment Amount as of the Series 2012-1
Letter of Credit Termination Date. If the Series 2012-1 Demand Note Payment
Amount is greater than zero, then the Administrator shall instruct the Trustee
in writing to draw on the Series 2012-1 Letters of Credit prior to 11:00 a.m.
(New York City time) on such Business Day. Upon receipt of any such notice by
the Trustee on or prior to 11:00 a.m. (New York City time) on a Business Day,
the Trustee shall, by 12:00 noon (New York City time) on such Business Day draw
an amount equal to the lesser of (i) the excess of the Series 2012-1 Demand Note
Payment Amount over the Series 2012-1 Available Reserve Account Amount (prior to
giving effect to any transfer to the Series 2012-1 Cash Collateral Account
pursuant to Section 5.7(e) on such date) and (ii) the Series 2012-1 Letter of
Credit Liquidity Amount on the Series 2012-1 Letters of Credit by presenting to
each Series 2012-1 Letter of Credit Provider a Certificate of Termination Date
Demand; provided, however, that if the Series 2012-1 Cash Collateral Account has
been established and funded, the Trustee shall draw an amount equal to the
product of (a) 100% minus the Series 2012-1 Cash Collateral Percentage and
(b) the lesser of the amounts referred to in clause (i) or (ii) on such Business
Day on the Series 2012-1 Letters of Credit as calculated by the Administrator
and provided in writing to the Trustee. The Trustee shall cause the Termination
Date Disbursement to be deposited in the Series 2012-1 Cash Collateral Account.

 

59



--------------------------------------------------------------------------------

Section 5.9 Series 2012-1 Distribution Account.

(a) Establishment of Series 2012-1 Distribution Account. The Trustee shall
establish and maintain in the name of the Trustee for the benefit of the Series
2012-1 Noteholders, or cause to be established and maintained, an account (the
“Series 2012-1 Distribution Account”), bearing a designation clearly indicating
that the funds deposited therein are held for the benefit of the Series 2012-1
Noteholders. The Series 2012-1 Distribution Account shall be maintained (i) with
a Qualified Institution, or (ii) as a segregated trust account with the
corporate trust department of a depository institution or trust company having
corporate trust powers and acting as trustee for funds deposited in the Series
2012-1 Distribution Account; provided that, if at any time such Qualified
Institution is no longer a Qualified Institution or the credit rating of any
securities issued by such depositary institution or trust company shall be
reduced to below “BBB-” by S&P or “Baa3” by Moody’s, then CPF shall, within 30
days of such reduction, establish a new Series 2012-1 Distribution Account with
a new Qualified Institution. If the Series 2012-1 Distribution Account is not
maintained in accordance with the previous sentence, CPF shall establish a new
Series 2012-1 Distribution Account, within ten (10) Business Days after
obtaining knowledge of such fact, which complies with such sentence, and shall
instruct the Trustee in writing to transfer all cash and investments from the
non-qualifying Series 2012-1 Distribution Account into the new Series 2012-1
Distribution Account. Initially, the Series 2012-1 Distribution Account shall be
established with The Bank of New York Mellon Trust Company, N.A.; provided that
if the Series 2012-1 Distribution Account is established with any other
institution, CPF shall cause such institution to enter into an agreement in form
and substance reasonably satisfactory to the Administrative Agent establishing
“control” within the meaning of Section 8-106 of the New York UCC by the Trustee
over the Series 2012-1 Distribution Account, including agreements by such
institution to (i) to act as the securities intermediary (as defined in
Section 8-102(a)(14) of the New York UCC) with respect to the Series 2012-1
Distribution Account; (ii) that its jurisdiction as securities intermediary is
New York; (iii) that each item of property (whether investment property,
financial asset, security, instrument or cash) credited to the Series 2012-1
Cash Collateral Account shall be treated as a financial asset (as defined in
Section 8-102(a)(9) of the New York UCC) and (iv) to comply with any entitlement
order (as defined in Section 8-102(a)(8) of the New York UCC) issued by the
Trustee without further consent of CPF.

(b) Administration of the Series 2012-1 Distribution Account. The Administrator
may instruct the institution maintaining the Series 2012-1 Distribution Account
to invest funds on deposit in the Series 2012-1 Distribution Account from time
to time in Permitted Investments; provided, however, that any such investment
shall mature not later than the Business Day prior to the Distribution Date
following the date on which such funds were received, unless any Permitted
Investment held in the Series 2012-1 Distribution Account is held with the
Paying Agent, then such investment may mature on such Distribution Date and such
funds shall be available for withdrawal on or prior to such Distribution Date.
All such Permitted Investments will be credited to the Series 2012-1
Distribution Account and any such Permitted Investments that constitute
(i) physical property (and that is not either a United States security
entitlement or a security entitlement) shall be physically delivered to the
Securities Intermediary; (ii) United States security entitlements or security
entitlements shall be controlled (as defined in Section 8-106 of the New York
UCC) by the Securities Intermediary pending maturity or disposition, and
(iii) uncertificated securities (and not United States security entitlements)
shall

 

60



--------------------------------------------------------------------------------

be delivered to the Securities Intermediary by causing the Securities
Intermediary to become the registered holder of such securities. The Trustee
shall, at the expense of CPF, take such action as is required to maintain the
Trustee’s security interest in the Permitted Investments credited to the Series
2012-1 Distribution Account. CPF shall not direct the Trustee to dispose of (or
permit the disposal of) any Permitted Investments prior to the maturity thereof
to the extent such disposal would result in a loss of the purchase price of such
Permitted Investments. In the absence of written investment instructions
hereunder, funds on deposit in the Series 2012-1 Distribution Account shall
remain uninvested.

(c) Earnings from Series 2012-1 Distribution Account. All interest and earnings
(net of losses and investment expenses) paid on funds on deposit in the Series
2012-1 Distribution Account shall be deemed to be on deposit and available for
distribution.

(d) Series 2012-1 Distribution Account and Certain Other Accounts Constitute
Additional Collateral for Series 2012-1 Notes. In order to secure and provide
for the repayment and payment of the Note Obligations with respect to the Series
2012-1 Notes, CPF hereby grants a security interest in and assigns, pledges,
grants, transfers and sets over to the Trustee, for the benefit of the Series
2012-1 Noteholders, all of CPF’s right, title and interest in and to the
following (whether now or hereafter existing or acquired): (i) the Series 2012-1
Distribution Account, the Series 2012-1 Collection Account, the Series 2012-1
Principal Subaccount and the Series 2012-1 Accrued Interest Account, including
in each case, any security entitlement thereto; (ii) all funds on deposit in the
foregoing accounts from time to time; (iii) all certificates and instruments, if
any, representing or evidencing any or all of the foregoing accounts or the
funds on deposit therein from time to time; (iv) all investments made at any
time and from time to time with monies in any of the foregoing accounts, whether
constituting securities, instruments, general intangibles, investment property,
financial assets or other property; (v) all interest, dividends, cash,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any of the foregoing
accounts, the funds on deposit therein from time to time or the investments made
with such funds; and (vi) all proceeds of any and all of the foregoing,
including, without limitation, cash (the items in the foregoing clauses
(i) through (vi) are referred to, collectively, as the “Series 2012-1 Other
Account Collateral”). The Trustee shall possess all right, title and interest in
all funds on deposit from time to time in the Series 2012-1 Distribution
Account, the Series 2012-1 Collection Account, the Series 2012-1 Principal
Subaccount and the Series 2012-1 Accrued Interest Account and in and to all
proceeds thereof, and shall be the only person authorized to originate
entitlement orders in respect of the foregoing accounts. The Series 2012-1 Other
Account Collateral shall be under the sole dominion and control of the Trustee
for the benefit of the Series 2012-1 Noteholders. The Securities Intermediary
hereby agrees (i) to act as the securities intermediary (as defined in
Section 8-102(a)(14) of the New York UCC) with respect to the Series 2012-1
Distribution Account, the Series 2012-1 Collection Account, the Series 2012-1
Principal Subaccount and the Series 2012-1 Accrued Interest Account; (ii) that
its jurisdiction as securities intermediary is New York; (iii) that each item of
property (whether investment property, financial asset, security, instrument or
cash) credited to any of the foregoing accounts shall be treated as a financial
asset (as defined in Section 8-102(a)(9) of the New York UCC) and (iii) to
comply with any entitlement order (as defined in Section 8-102(a)(8) of the New
York UCC) issued by the Trustee without further consent of CPF.

 

61



--------------------------------------------------------------------------------

Section 5.10 Series 2012-1 Accounts Permitted Investments. CPF shall not, and
shall not permit, funds on deposit in the Series 2012-1 Accounts to be invested
in:

(a) Permitted Investments that do not mature at least one Business Day before
the next Distribution Date;

(b) demand deposits, time deposits or certificates of deposit with a maturity in
excess of 360 days;

(c) commercial paper which is not rated “P-1” by Moody’s and “A-1+” by S&P;

(d) money market funds or eurodollar time deposits which are not rated “Aaa” and
“P-1” by Moody’s and “AAm” and “A-1+” by S&P;

(e) eurodollar deposits that are not rated “P-1” by Moody’s and “A-1+” by S&P or
that are with financial institutions not organized under the laws of a G-7
nation; or

(f) any investment, instrument or security not otherwise listed in clause
(i) through (vi) of the definition of “Permitted Investments” in the Base
Indenture.

Section 5.11 Series 2012-1 Demand Notes Constitute Additional Collateral for
Series 2012-1 Notes. In order to secure and provide for the repayment and
payment of the obligations with respect to the Series 2012-1 Notes, CPF hereby
grants a security interest in and assigns, pledges, grants, transfers and sets
over to the Trustee, for the benefit of the Series 2012-1 Noteholders, all of
CPF’s right, title and interest in and to the following (whether now or
hereafter existing or acquired): (i) the Series 2012-1 Demand Notes; (ii) all
certificates and instruments, if any, representing or evidencing the Series
2012-1 Demand Notes; and (iii) all proceeds of any and all of the foregoing,
including, without limitation, cash. On the date hereof, CPF shall deliver to
the Trustee, for the benefit of the Series 2012-1 Noteholders, each Series
2012-1 Demand Note, endorsed in blank. The Trustee, for the benefit of the
Series 2012-1 Noteholders, shall be the only Person authorized to make a demand
for payments on the Series 2012-1 Demand Notes.

Section 5.12 Series 2012-1 Interest Rate Hedges.

(a) On the Series 2012-1 Closing Date, CPF shall enter into an interest rate cap
agreement (the “Series 2012-1 Closing Date Hedge”) with a Qualified Interest
Rate Hedge Counterparty, having an aggregate notional amount at least equal to
$70,100,000, a strike rate of 4.00%, a term of at least until the earlier of
(x) May 8, 2012 and (y) the date that the Series 2012-1 Notes are rated by a
Rating Agency and that is otherwise in form and substance acceptable to each
Funding Agent and each Non-Conduit Purchaser. On or prior to the earliest of
(i) the date that is five months after the Series 2012-1 Closing Date, (ii) the
date of the issuance and sale by CPF of rental truck asset backed notes to third
party investors in a capital markets transaction

 

62



--------------------------------------------------------------------------------

and (iii) ten Business Days after the first date on which the LIBO Rate is equal
to or greater than 1.50%, CPF shall enter into one or more interest rate cap
agreements (each such interest rate cap agreement a “Series 2012-1 Permanent
Interest Rate Hedge” and each Series 2012-1 Permanent Interest Rate Hedge and
the Series 2012-1 Closing Date Hedge a “Series 2012-1 Interest Rate Hedge”) with
a Qualified Interest Rate Hedge Counterparty, having an aggregate notional
amount at least equal to the Series 2012-1 Invested Amount on such date, a
strike rate of 3.00%, a term of at least until the Series 2012-1 Termination
Date and that are otherwise in form and substance acceptable to each Funding
Agent and each Non-Conduit Purchaser; provided, however, that any Series 2012-1
Permanent Interest Rate Hedge that complies with each Rating Agency’s then
current published criteria shall be deemed to be in form and substance
acceptable to each Funding Agent and each Non-Conduit Purchaser.

(b) On each Distribution Date subsequent to the date determined in accordance
with Section 5.12(a), the aggregate notional amount of all Series 2012-1
Interest Rate Hedges with Qualified Interest Rate Hedge Counterparties or with
Counterparties who, if they are not Qualified Interest Rate Hedge
Counterparties, shall have complied with their obligations described in
Section 5.12(c), maintained by CPF shall be at least equal to the Series 2012-1
Invested Amount on such Distribution Date, after giving effect to any payments
of principal made pursuant to Section 5.5(e) on such Distribution Date.

(c) If, at any time, an Interest Rate Hedge Counterparty with respect to a
Series 2012-1 Permanent Interest Rate Hedge is not a Qualified Interest Rate
Hedge Counterparty, then CPF shall cause such Interest Rate Hedge Counterparty
within 30 days following such occurrence, at the Interest Rate Hedge
Counterparty’s expense, to do one of the following (the choice of such action to
be determined by the Interest Rate Hedge Counterparty) (i) obtain a replacement
interest rate hedge on the same terms as the Series 2012-1 Permanent Interest
Rate Hedge from a Qualified Interest Rate Hedge Counterparty and simultaneously
with such replacement CPF shall terminate the Series 2012-1 Permanent Interest
Rate Hedge being replaced, (ii) obtain a guaranty from, or contingent agreement
of, another person who qualifies as a Qualified Interest Rate Hedge Counterparty
to honor the Interest Rate Hedge Counterparty’s obligations under the Series
2012-1 Permanent Interest Rate Hedge in form and substance satisfactory to the
Administrative Agent or (iii) post and maintain collateral satisfactory to each
Funding Agent and each Non-Conduit Purchaser; provided that the posting of
collateral as required by each Rating Agency’s published criteria as in effect
the date such Series 2012-1 Permanent Interest Rate Hedge was entered into shall
be deemed to be collateral satisfactory to each Funding Agent and each
Non-Conduit Purchaser; provided, further, that no termination of any Series
2012-1 Permanent Interest Rate Hedge shall occur until CPF has entered into a
replacement Series 2012-1 Permanent Interest Rate Hedge.

(d) To secure payment of all obligations to the Series 2012-1 Noteholders, CPF
grants a security interest in, and assigns, pledges, grants, transfers and sets
over to the Trustee, for the benefit of the Series 2012-1 Noteholders, all of
CPF’s right, title and interest in the Series 2012-1 Interest Rate Hedges and
all proceeds thereof (the “Series 2012-1 Interest Rate Hedge Collateral”). CPF
shall require all Series 2012-1 Interest Rate Hedge Proceeds to be paid to, and
the Trustee shall allocate all Series 2012-1 Interest Rate Hedge Proceeds to,
the Series 2012-1 Accrued Interest Account of the Series 2012-1 Collection
Account.

 

63



--------------------------------------------------------------------------------

ARTICLE VI

AMORTIZATION EVENTS

In addition to the Amortization Events set forth in Section 9.1 of the Base
Indenture, any of the following shall be an Amortization Event with respect to
the Series 2012-1 Notes and collectively shall constitute the Amortization
Events set forth in Section 9.1(1) of the Base Indenture with respect to the
Series 2012-1 Notes (without notice or other action on the part of the Trustee
or any holders of the Series 2012-1 Notes):

(a) a Series 2012-1 Enhancement Deficiency shall exist and continue to exist for
at least two (2) Business Days; provided, however, that such event or condition
shall not be an Amortization Event if during such two (2) Business Day period
such Series 2012-1 Enhancement Deficiency shall have been cured in accordance
with the terms and conditions of the Indenture and the Series 2012-1 Related
Documents;

(b) a Series 2012-1 Liquid Enhancement Deficiency shall exist and continue to
exist for at least two (2) Business Days; provided, however, that such event or
condition shall not be an Amortization Event if during such two (2) Business Day
period such insufficiency shall have been cured in accordance with the terms and
conditions of the Indenture and the Series 2012-1 Related Documents;

(c) the Series 2012-1 Controlled Amortization Amount with respect to any
Distribution Date during the Series 2012-1 Controlled Amortization Period is not
paid on such Distribution Date and, other than with respect to the final
Distribution Date during the Series 2012-1 Controlled Amortization Period, such
failure continues for a period of three (3) Business Days;

(d) the Collection Account, the Group I Collection Account, the Series 2012-1
Collection Account, the Series 2012-1 Principal Subaccount, the Series 2012-1
Accrued Interest Account, the Series 2012-1 Distribution Account or the Series
2012-1 Reserve Account shall be subject to an injunction, estoppel or other stay
or a Lien (other than Liens permitted under the Series 2012-1 Related
Documents);

(e) the Series 2012-1 Invested Amount shall not have been reduced to zero on or
prior to the Series 2012-1 Termination Date;

(f) any Series 2012-1 Letter of Credit shall not be in full force and effect for
at least two (2) Business Days and either (x) a Series 2012-1 Enhancement
Deficiency would result from excluding such Series 2012-1 Letter of Credit from
the Series 2012-1 Enhancement Amount or (y) a Series 2012-1 Liquid Enhancement
Deficiency would result from excluding such Series 2012-1 Letter of Credit from
the Series 2012-1 Liquid Enhancement Amount;

(g) from and after the funding of the Series 2012-1 Cash Collateral Account, the
Series 2012-1 Cash Collateral Account shall be subject to an injunction,
estoppel or other stay or a Lien (other than Liens permitted under the Series
2012-1 Related Documents) for at least two (2) Business Days and either (x) a
Series 2012-1

 

64



--------------------------------------------------------------------------------

Enhancement Deficiency would result from excluding the Series 2012-1 Available
Cash Collateral Account Amount from the Series 2012-1 Enhancement Amount or
(y) a Series 2012-1 Liquid Enhancement Deficiency would result from excluding
such Series 2012-1 Available Cash Collateral Amount from the Series 2012-1
Liquid Enhancement Amount;

(h) an Event of Bankruptcy shall have occurred with respect to any Series 2012-1
Letter of Credit Provider or any Series 2012-1 Letter of Credit Provider
repudiates its Series 2012-1 Letter of Credit or refuses to honor a proper draw
thereon and either (x) a Series 2012-1 Enhancement Deficiency would result from
excluding such Series 2012-1 Letter of Credit from the Series 2012-1 Enhancement
Amount or (y) a Series 2012-1 Liquid Enhancement Deficiency would result from
excluding such Series 2012-1 Letter of Credit from the Series 2012-1 Liquid
Enhancement Amount;

(i) a Borrowing Base Deficiency shall occur and continue for at least seven
(7) days;

(j) CPF fails to maintain the Series 2012-1 Interest Rate Hedges in accordance
with Sections 5.12(a) and (b) and the Series 2012-1 Related Documents for at
least two Business Days;

(k) CPF defaults in the payment of any amount payable hereunder when the same
becomes due and payable or fails to make any deposits required hereunder and, in
any such case, such default continues for a period of two (2) Business Days

(l) On or before the 56th day following the Series 2012-1 Closing Date, the
Certificates of Title to all of the Group I CPF Trucks that are Eligible Trucks
subject to the lien of the Indenture on the Series 2012-1 Closing Date, shall
not be in the possession of the Administrator as agent of the Trustee pursuant
to Section 2(b) of the Group I Administration Agreement with the title of CPF
and the lien of the Trustee in each case noted thereon;

(m) CPF fails to deliver the Agreed Upon Procedures Letter pursuant to
Section 9.2(c) to the Administrative Agent within 45 days of the Series 2012-1
Closing Date;

(n) any final and unappealable (or, if capable of appeal, such appeal is not
being diligently pursued or enforcement thereof has not been stayed) judgment or
order for the payment of money in excess of $300,000 (excluding amounts covered
by insurance) is rendered against CPF and such judgment or order continues
unsatisfied and unstayed for a period of thirty (30) days;

(o) a Series 2012-1 Change in Control shall have occurred;

(p) the breach by ABCR or any of its Affiliates of any covenant under the Credit
Agreement or any Replacement Credit Agreement to the extent such covenant
requires compliance by ABCR or its Affiliates with an interest coverage ratio, a
fixed charge coverage ratio, a leverage ratio or a minimum EBITDA level or with
any other financial measure or ratio intended to test the financial or credit
performance of ABCR and its consolidated subsidiaries, whether or not such
breach is waived pursuant to the terms of the Credit Agreement or such
Replacement Credit Agreement; or

 

65



--------------------------------------------------------------------------------

(q) the occurrence and continuation of an “event of default” under the Credit
Agreement or any Replacement Credit Agreement that is not waived pursuant to the
terms of such Credit Agreement or Replacement Credit Agreement.

In the case of an event described in (j), (k), (l), (m), (n), (o), (p) or (q),
an Amortization Event with respect to the Series 2012-1 Notes shall have
occurred with respect to the Series 2012-1 Notes only if the Trustee or the
Series 2012-1 Required Noteholders declare that an Amortization Event has
occurred. In the case of an event described in (a), (b), (c), (d), (e), (f),
(g), (h) or (i), an Amortization Event with respect to the Series 2012-1 Notes
shall have occurred without any notice or other action on the part of the
Trustee or any Series 2012-1 Noteholders, immediately upon the occurrence of
such event.

Upon the occurrence of an Amortization Event with respect to the Series 2012-1
Notes, (i) interest shall accrue at the Alternate Base Rate plus 2% per annum
plus the Program Fee Rate or Applicable Margin, as applicable on all unpaid
principal of the Series 2012-1 Notes, together with all accrued and unpaid
interest thereon and other amounts payable hereunder and (ii) all Collections
shall be allocated and distributed to the Series 2012-1 Noteholders in
accordance with Article V hereof.

ARTICLE VII

CONDITIONS PRECEDENT

Section 7.1 Conditions Precedent to Effectiveness of Series Supplement. This
Series Supplement shall become effective on the date (the “Effective Date”) on
which all of the following conditions precedent have been satisfied:

(a) Documents. The Administrative Agent shall have received copies for each CP
Conduit Purchaser and the Funding Agent and the APA Banks with respect to such
CP Conduit Purchaser and each Non-Conduit Purchaser, each executed and delivered
in form and substance satisfactory to it of (i) the Base Indenture, executed by
a duly authorized officer of each of CPF and the Trustee, (ii) this Series
Supplement, executed by a duly authorized officer of each of CPF, the
Administrator, the Trustee, the Administrative Agent, the Non-Conduit
Purchasers, the Funding Agents, the CP Conduit Purchasers and the APA Banks,
(iii) the Fee Letter, executed by a duly authorized officer of CPF, (iv) the
Up-Front Fee Letter, executed by a duly authorized officer of CPF, (v) the Group
I CPF Lease, executed by a duly authorized officer of each of BTR, the
Guarantor, the Administrator and CPF, (vi) the Group I Administration Agreement,
executed by a duly authorized officer of each of CPF, the Administrator and the
Trustee, (vii) the Collection Account Control Agreement, executed by a duly
authorized officer of each of the parties thereto, (viii) the Group I Back-Up
Administration Agreement, executed by a duly authorized officer of each of the
parties thereto, (ix) the Group I Back-Up Disposition Agent Agreement, executed
by a duly authorized officer of each of

 

66



--------------------------------------------------------------------------------

the parties thereto, and (x) each Series 2012-1 Letter of Credit, if any,
executed by a duly authorized officer of each Series 2012-1 Letter of Credit
Provider and (xi) each Series 2012-1 Interest Rate Hedge, executed by a duly
authorized officer of each Series 2012-1 Interest Rate Hedge Counterparty.

(b) Corporate Documents; Proceedings of CPF, the Administrator, Lessee and the
Guarantor. The Administrative Agent shall have received, with a copy for each
Non-Conduit Purchaser and each CP Conduit Purchaser and the Funding Agent and
the APA Banks with respect to such CP Conduit Purchaser, from CPF, the
Administrator, BTR, and the Guarantor true and complete copies of:

(i) to the extent applicable, the certificate of incorporation or certificate of
formation, including all amendments thereto, of such Person, certified as of a
recent date by the Secretary of State or other appropriate authority of the
state of incorporation or organization, as the case may be, and a certificate of
compliance, of status or of good standing, as and to the extent applicable, of
each such Person as of a recent date, from the Secretary of State or other
appropriate authority of such jurisdiction;

(ii) a certificate of the Secretary or an Assistant Secretary of such Person,
dated on or prior to the Effective Date and certifying (A) that attached thereto
is a true and complete copy of the bylaws, limited liability company agreement
or partnership agreement of such Person, as the case may be, as in effect on the
Series 2012-1 Closing Date and at all times since a date prior to the date of
the resolutions described in clause (B) below, (B) that attached thereto is a
true and complete copy of the resolutions, in form and substance reasonably
satisfactory to each Non-Conduit Purchaser and each Funding Agent, of the Board
of Directors or Managers of such Person or committees thereof authorizing the
execution, delivery and performance of this Series Supplement and the Series
2012-1 Related Documents to which it is a party and the transactions
contemplated thereby, and that such resolutions have not been amended, modified,
revoked or rescinded and are in full force and effect, (C) that the certificate
of incorporation or certificate of formation of such Person has not been amended
since the date of the last amendment thereto shown on the certificate of good
standing (or its equivalent) furnished pursuant to clause (i) above and (D) as
to the incumbency and specimen signature of each officer or authorized signatory
executing this Series Supplement and the Series 2012-1 Related Documents or any
other document delivered in connection herewith or therewith on behalf of such
Person; and

(iii) a certificate of another officer as to the incumbency and specimen
signature of the Secretary or Assistant Secretary executing the certificate
pursuant to clause (ii) above.

(c) Representations and Warranties. All representations and warranties of each
of CPF, the Administrator, BTR, and the Guarantor contained in the Indenture and
each of the Series 2012-1 Related Documents shall be true and correct as of the
Series 2012-1 Closing Date.

 

67



--------------------------------------------------------------------------------

(d) No Amortization Event or Potential Amortization Event. No Amortization Event
or Potential Amortization Event in respect of the Series 2012-1 Notes or any
other Series of Notes shall exist and, after giving effect to the issuance of
the Series 2012-1 Notes, no Amortization Event or Potential Amortization Event
shall exist.

(e) Series 2012-1 Enhancement Deficiency. After giving effect to the issuance of
the Series 2012-1 Notes, no Series 2012-1 Enhancement Deficiency shall exist.

(f) Lien Searches. The Administrative Agent shall have received a written search
report listing all effective financing statements that name CPF or BTR as debtor
or assignor and that are filed in the State of Delaware and in any other
jurisdictions that the Administrative Agent determines are necessary or
appropriate, together with copies of such financing statements, and tax and
judgment lien searches showing no such liens that are not permitted by the Base
Indenture, this Series Supplement or the Series 2012-1 Related Documents.

(g) Legal Opinions. The Administrative Agent shall have received, with a
counterpart addressed to each Non-Conduit Purchaser and each CP Conduit
Purchaser and the Funding Agent, the Program Support Provider and the APA Banks
with respect to such CP Conduit Purchaser and the Trustee, opinions of counsel
required by Section 2.2(b) of the Base Indenture and opinions of counsel with
respect to such other matters as may be reasonably requested by any Funding
Agent, in form and substance reasonably acceptable to the addressees thereof and
their counsel.

(h) Fees and Expenses. Each Non-Conduit Purchaser and each Funding Agent with
respect to a CP Conduit Purchaser shall have received payment of all fees
(including any applicable Up-Front Fee), out-of-pocket expenses and other
amounts due and payable to such Non-Conduit Purchasers or such CP Conduit
Purchaser or the APA Banks with respect to such CP Conduit Purchaser on or
before the Effective Date.

(i) Establishment of Accounts. The Administrative Agent shall have received
written evidence reasonably satisfactory to it that the Collection Account, the
Group I Collection Account (and the Series 2012-1 Collection Account, the Series
2012-1 Reserve Account, Series 2012-1 Principal Subaccount and the Series 2012-1
Accrued Interest Account as administrative subaccounts within the Group I
Collection Account), the Series 2012-1 Cash Collateral Account and the Series
2012-1 Distribution Account shall have been established in accordance with the
terms and provisions of the Indenture.

(j) Opinion. The Administrative Agent shall have received, with a counterpart
addressed to each Non-Conduit Purchaser, CP Conduit Purchaser and the Funding
Agent, the Program Support Provider and the APA Banks with respect such CP
Conduit Purchaser, an opinion of counsel to the Trustee as to the due
authorization, execution and delivery by the Trustee of this Series Supplement
and the due execution, authentication and delivery by the Trustee of the Series
2012-1 Notes.

 

68



--------------------------------------------------------------------------------

(k) Truck Schedules. The Administrative Agent shall have received a copy of the
Eligible Truck Appendix, as amended and/or supplemented as of the date thereof,
at least two Business Days prior to the Series 2012-1 Closing Date.

(l) Commercial Paper Ratings. The Administrative Agent shall have received
confirmation of the ratings of the Commercial Paper of each of the CP Conduit
Purchasers requiring such confirmation after giving effect to their respective
investments in the Series 2012-1 Notes.

(m) Filings. The Administrative Agent shall have received (i) executed originals
of any documents (including, without limitation, financing statements) required
to be filed in each jurisdiction necessary to perfect (A) CPF’s interest in the
Group I CPF Trucks and the related property acquired pursuant to the Group I CPF
Lease and (B) the security interest of the Trustee in the Collateral and the
Group I Collateral (other than copies of all documents filed with the
appropriate office within the State of Oklahoma pursuant to the Oklahoma Vehicle
License and Registration Act, Title 47, Okla. Stat. §§1101 et seq., to obtain
Certificates of Title to all Group I CPF Trucks that are Eligible Trucks
indicating that CPF holds title to such Group I CPF Trucks and noting the lien
of the Trustee thereon) and (ii) evidence reasonably satisfactory to it of each
such filing and reasonably satisfactory evidence of the payment of any necessary
fee or tax relating thereto.

(n) Release of Liens. Each Non-Conduit Purchaser and each Funding Agent shall
have received evidence satisfactory to it of the release of the Group I CPF
Trucks from any existing Liens (other than Permitted Liens).

(o) Proceedings. All corporate and other proceedings and all other documents and
legal matters in connection with the transactions contemplated by the Series
2012-1 Related Documents shall be satisfactory in form and substance to each
Non-Conduit Purchaser and each Funding Agent and its counsel.

ARTICLE VIII

CHANGE IN CIRCUMSTANCES

Section 8.1 Increased Costs.

(a) If any Change in Law (except with respect to Taxes which shall be solely
governed by Section 8.2) shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Affected Party (except any such reserve requirement reflected
in the Adjusted LIBO Rate); or

 

69



--------------------------------------------------------------------------------

(ii) impose on any Affected Party or the London interbank market any other
condition affecting the Indenture or the Series 2012-1 Related Documents or the
funding of Eurodollar Tranches by such Affected Party; and the result of any of
the foregoing shall be to increase the cost to such Affected Party of making,
converting into, continuing or maintaining Eurodollar Tranches (or maintaining
its obligation to do so) or to reduce any amount received or receivable by such
Affected Party hereunder or in connection herewith (whether principal, interest
or otherwise), then CPF shall pay to such Affected Party such additional amount
or amounts as will compensate such Affected Party for such additional costs
incurred or reduction suffered.

(b) If any Affected Party determines that any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Affected Party’s capital or the capital of any corporation controlling such
Affected Party as a consequence of its obligations hereunder to a level below
that which such Affected Party or such corporation could have achieved but for
such Change in Law (taking into consideration such Affected Party’s or such
corporation’s policies with respect to capital adequacy), then from time to
time, CPF shall pay to such Affected Party such additional amount or amounts as
will compensate such Affected Party for any such reduction suffered.

(c) A certificate of an Affected Party setting forth the amount or amounts
necessary to compensate such Affected Party as specified in subsections (a) and
(b) of this Section 8.1 shall be delivered to CPF (with a copy to the
Administrative Agent and the Funding Agent with respect to such Affected Party)
and shall be conclusive absent manifest error. Any payments made by CPF pursuant
to this Section 8.1 shall be made solely from funds available in the Series
2012-1 Distribution Account for the payment of Article VIII Costs, shall be
non-recourse other than with respect to such funds, and shall not constitute a
claim against CPF to the extent that insufficient funds exist to make such
payment. The agreements in this Section shall survive the termination of this
Series Supplement and the Base Indenture and the payment of all amounts payable
hereunder and thereunder.

(d) Failure or delay on the part of an Affected Party to demand compensation
pursuant to this Section 8.1 shall not constitute a waiver of such Affected
Party’s right to demand such compensation; provided that CPF shall not be
required to compensate any Affected Party pursuant to this Section 8.1 for any
increased costs or reductions incurred more than 270 days prior to the date that
such Affected Party notifies CPF of the Change in Law giving rise to such
increased costs or reductions and of such Affected Party’s intention to claim
compensation therefor; provided, further, that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 270 day period
referred to above shall be extended to include the period of retroactive effect
thereof.

 

70



--------------------------------------------------------------------------------

Section 8.2 Taxes.

(a) Any and all payments by or on account of any obligation of CPF hereunder
shall be made free and clear of and without deduction for any Indemnified Taxes
or Other Taxes; provided that if CPF shall be required to deduct any Indemnified
Taxes or Other Taxes from such payments, then (i) subject to Section 8.2(c)
below, the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 8.2) the recipient receives an amount equal to the sum that
it would have received had no such deductions been made, (ii) CPF shall make
such deductions and (iii) CPF shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

(b) In addition, CPF shall pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable law.

(c) CPF shall indemnify the Administrative Agent, each Non-Conduit Purchaser,
each Funding Agent, each Program Support Provider and each member of each CP
Conduit Purchaser Group within the later of 10 days after written demand
therefor and the Distribution Date next following such demand for the full
amount of any Indemnified Taxes or Other Taxes paid by the Administrative Agent,
such Non-Conduit Purchaser, such Funding Agent, such Program Support Provider or
such member of such CP Conduit Purchaser Group on or with respect to any payment
by or on account of any obligation of CPF hereunder or under the Indenture
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 8.2) and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority; provided that no
Person shall be indemnified pursuant to this Section 8.2(c) or entitled to
receive additional amounts under the proviso of Section 8.2(a) to the extent
that the reason for such indemnification results from the failure by such Person
to comply with the provisions of Section 8.2(e) or (g). A certificate as to the
amount of such payment or liability delivered to CPF by the Administrative
Agent, any Non-Conduit Purchaser, any Funding Agent, any Program Support
Provider or any member of any CP Conduit Purchaser Group shall be conclusive
absent manifest error. Any payments made by CPF pursuant to this Section 8.2
shall be made solely from funds available in the Series 2012-1 Distribution
Account for the payment of Article VIII Costs, shall be non-recourse other than
with respect to such funds, and shall not constitute a claim against CPF to the
extent that insufficient funds exist to make such payment. The agreements in
this Section shall survive the termination of this Series Supplement and the
Base Indenture and the payment of all amounts payable hereunder and thereunder.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by CPF to a Governmental Authority, CPF shall deliver to the Administrative
Agent the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.

(e) (i) The Administrative Agent, each Non-Conduit Purchaser, each Funding
Agent, each member of each CP Conduit Purchaser Group and each Program Support
Provider, if entitled to an exemption from or reduction of an Indemnified Tax or
Other Tax with respect to payments made hereunder or under the Indenture shall
(to the extent legally able to do so) deliver

 

71



--------------------------------------------------------------------------------

to CPF (with a copy to the Administrative Agent) such properly completed and
executed documentation prescribed by applicable law and reasonably requested by
CPF on the later of (i) 30 Business Days after such request is made and the
applicable forms are provided to the Administrative Agent, such Non-Conduit
Purchaser, such Funding Agent, such member of such CP Conduit Purchaser Group or
such Program Support Provider or (ii) 30 Business Days before prescribed by
applicable law as will permit such payments to be made without withholding or
with an exemption from or reduction of Indemnified Taxes or Other Taxes.

(ii) If a payment made to the Administrative Agent, such Non-Conduit Purchaser,
such CP Conduit Purchaser, such APA Bank, such Funding Agent, such Program
Support Provider (each a “recipient”) would be subject to U.S. federal
withholding Tax imposed by FATCA if such recipient were to fail to comply with
the applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable), such recipient shall
deliver to CPF and the Administrative Agent at the time or times prescribed by
law and at such time or times reasonably requested by CPF or the Administrative
Agent such documentation prescribed by applicable law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by CPF or the Administrative Agent as may be necessary for
CPF and the Administrative Agent to comply with their obligations under FATCA
and to determine that such recipient has complied with such recipient’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (ii), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

(f) If the Administrative Agent, any Non-Conduit Purchaser, any Funding Agent,
any Program Support Provider or any member of any CP Conduit Purchaser Group
receives a refund solely in respect of Indemnified Taxes or Other Taxes, it
shall pay over such refund to CPF to the extent that it has already received
indemnity payments or additional amounts pursuant to this Section 8.2 with
respect to such Indemnified Taxes or Other Taxes giving rise to the refund, net
of all out-of-pocket expenses and without interest (other than interest paid by
the relevant Governmental Authority with respect to such refund); provided,
however, that CPF shall, upon request of the Administrative Agent, such
Non-Conduit Purchaser, such Funding Agent, such Program Support Provider or such
member of such CP Conduit Purchaser Group, repay such refund (plus interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Non-Conduit Purchaser, such Funding Agent, such
Program Support Provider or such member of such CP Conduit Purchaser Group if
the Administrative Agent, such Non-Conduit Purchaser, such Funding Agent, such
Program Support Provider or such member of such CP Conduit Purchaser Group is
required to repay such refund to such Governmental Authority. Nothing contained
herein shall require the Administrative Agent, any Non-Conduit Purchaser, any
Funding Agent, any Program Support Provider or any member of any CP Conduit
Purchaser Group to make its tax returns (or any other information relating to
its taxes which it deems confidential) available to CPF or any other Person.

(g) The Administrative Agent, each Non-Conduit Purchaser, each Funding Agent,
each Program Support Provider and each member of each CP Conduit Purchaser Group
(other than any such entity which is a domestic corporation) shall:

(i) upon or prior to becoming a party hereto, deliver to CPF and the
Administrative Agent two (2) duly completed copies of IRS Form W-8BEN, W-8ECI or
W-9, or successor applicable forms or documents, as the case may be,
establishing a complete exemption from withholding of United States federal
income taxes or backup withholding taxes with respect to payments under the
Series 2012-1 Notes and this Series Supplement;

 

72



--------------------------------------------------------------------------------

(ii) deliver to CPF and the Administrative Agent two (2) further copies of any
such form or certification establishing a complete exemption from withholding of
United States federal income taxes or backup withholding taxes with respect to
payments under the Series 2012-1 Notes and this Series Supplement on or before
the date that any such form or certification expires or becomes obsolete and
after the occurrence of any event requiring a change in the most recent form
previously delivered by it to CPF; and

(iii) obtain such extensions of time for filing and completing such forms or
certifications as may reasonably be requested by CPF and the Administrative
Agent;

unless, in any such case, any change in treaty, law or regulation has occurred
after the Series 2012-1 Closing Date (or, if later, the date the Administrative
Agent, such Non-Conduit Purchaser, such Funding Agent, such Program Support
Provider or such member of such CP Conduit Purchaser Group becomes an
indemnified party hereunder) and prior to the date on which any such delivery
would otherwise be required which renders the relevant form inapplicable or
which would prevent the Administrative Agent, such Non-Conduit Purchaser, such
Funding Agent, such Program Support Provider or such member of such CP Conduit
Purchaser Group from duly completing and delivering the relevant form with
respect to it, and the Administrative Agent, such Non-Conduit Purchaser, such
Funding Agent, such Program Support Provider or such member of such CP Conduit
Purchaser Group so advises CPF and the Administrative Agent.

(h) If a beneficial or equity owner of the Administrative Agent, a Non-Conduit
Purchaser, a Funding Agent, a Program Support Provider or a member of a CP
Conduit Purchaser Group (instead of the Administrative Agent, the Non-Conduit
Purchaser, the Funding Agent, the Program Support Provider or the member of the
CP Conduit Purchaser Group itself) is required under United States federal
income tax law or the terms of a relevant treaty to provide IRS Form W-8BEN,
W-8ECI or W-9, or any successor applicable forms or documents, as the case may
be, in order to claim an exemption from withholding of United States federal
income taxes or backup withholding taxes, then each such beneficial owner or
equity owner shall be considered to be the Administrative Agent, a Non-Conduit
Purchaser, a Funding Agent, a Program Support Provider or a member of a CP
Conduit Purchaser Group for purposes of Section 8.2(g).

(i) CPF shall deliver to the Administrative Agent two properly completed and
duly executed copies of U.S. Internal Revenue Service Form W-9. Such forms shall
be delivered on or before the Series 2012-1 Closing Date. In addition, CPF shall
deliver such forms to the Administrative Agent upon request or a reasonable
period of time before the invalidity of any form previously delivered by CPF.

 

73



--------------------------------------------------------------------------------

Section 8.3 Break Funding Payments. CPF agrees to indemnify each Purchaser Group
and to hold each Purchaser Group harmless from any loss or expense which such
Purchaser Group may sustain or incur as a consequence of (a) the failure by CPF
to accept any Increase or the failure of the continuation or conversion of a
Eurodollar Tranche to occur after CPF has given irrevocable notice requesting
the same in accordance with the provisions of this Series Supplement, (b) the
conversion into or continuation of a Eurodollar Tranche that occurs other than
on the last day of the applicable Eurodollar Period, (c) default by CPF in
making any prepayment in connection with a Decrease after CPF has given
irrevocable notice thereof in accordance with the provisions of Section 3.5 or
any Increase not being continued as, or converted into, an Increase under the
Eurodollar Tranche after a request for such an Advance has been made in
accordance with the terms contained herein, or (d) the making of a prepayment of
a Eurodollar Tranche (including, without limitation, any Decrease) prior to the
termination of the Eurodollar Period for such Eurodollar Tranche, as the case
may be, or the making of a Decrease on a date other than as specified in any
notice of a Decrease or in a greater amount than contained in any notice of a
Decrease. Such indemnification shall include an amount determined by the
Non-Conduit Purchaser or the Funding Agent with respect to its Related Purchaser
Group and shall equal (a) in the case of the losses or expenses associated with
a Eurodollar Tranche, either (x) the excess, if any, of (i) such Related
Purchaser Group’s cost of funding the amount so prepaid or not so borrowed,
converted or continued, for the period from the date of such prepayment or of
such failure to borrow, convert or continue to the last day of the Eurodollar
Period (or in the case of a failure to borrow, convert or continue, the
Eurodollar Period that would have commenced on the date of such prepayment or of
such failure), as the case may be, over (ii) the amount of interest earned by
such Related Purchaser Group upon redeployment of an amount of funds equal to
the amount prepaid or not borrowed, converted or continued for a comparable
period or (y) if such Related Purchaser Group is able to terminate the funding
source before its scheduled maturity, any costs associated with such termination
and (b) in the case of the losses or expenses incurred by a Non-Conduit
Purchaser or a CP Conduit Purchaser, the losses and expenses incurred by such
Non-Conduit Purchaser or CP Conduit Purchaser in connection with the liquidation
or reemployment of deposits or other funds acquired by such Non-Conduit
Purchaser or CP Conduit Purchaser as a result of a failure to accept an
Increase, a default in the making of a Decrease or the making of a Decrease in
an amount or on a date not contained in a notice of a Decrease. Notwithstanding
the foregoing, any payments made by CPF pursuant to this subsection shall be
made solely from funds available in the Series 2012-1 Distribution Account for
the payment of Article VIII Costs, shall be non-recourse other than with respect
to such funds, and shall not constitute a claim against CPF to the extent that
such funds are insufficient to make such payment. This covenant shall survive
the termination of this Series Supplement and the Base Indenture and the payment
of all amounts payable hereunder and thereunder. A certificate as to any
additional amounts payable pursuant to the foregoing sentence submitted by any
Non-Conduit Purchaser or any Funding Agent on behalf of its Related Purchaser
Group to CPF shall be conclusive absent manifest error.

Section 8.4 Alternate Rate of Interest. If prior to the commencement of any
Eurodollar Period:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate for such Eurodollar Period, or

 

74



--------------------------------------------------------------------------------

(b) the Administrative Agent is advised by any APA Bank that the Adjusted LIBO
Rate for such Eurodollar Period will not adequately and fairly reflect the cost
to such APA Bank of making or maintaining the Eurodollar Tranches during such
Eurodollar Period,

then the Administrative Agent shall promptly give telecopy or telephonic notice
thereof to CPF and the Trustee, whereupon until the Administrative Agent
notifies CPF and the Trustee that the circumstances giving rise to such notice
no longer exist, the Available APA Bank Funding Amount with respect to any CP
Conduit Purchaser Group (in the case of clause (a) above) or with respect to the
related CP Conduit Purchaser Group (in the case of clause (b) above) shall not
be allocated to any Eurodollar Tranche.

Section 8.5 Mitigation Obligations. If an Affected Party requests compensation
under Section 8.1, or if CPF is required to pay any additional amount to any
Purchaser Group or any Governmental Authority for the account of any Purchaser
Group pursuant to Section 8.2, then, upon written notice from CPF, such Affected
Party or Purchaser Group, as the case may be, shall use commercially reasonable
efforts to designate a different lending office for funding or booking its
obligations hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, which pays a price for such
assignment which is acceptable to such Purchaser Group and its assignee, in the
judgment of such Affected Party or Purchaser Group, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section 8.1
or 8.2, as the case may be, in the future and (ii) would not subject such
Affected Party or Purchaser Group to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Affected Party or Purchaser Group. CPF
hereby agrees to pay all reasonable costs and expenses incurred by such Affected
Party or Purchaser Group in connection with any such designation or assignment.

ARTICLE IX

REPRESENTATIONS AND WARRANTIES, COVENANTS

Section 9.1 Representations and Warranties of CPF and the Administrator.

(a) CPF and the Administrator each hereby represents and warrants to the
Trustee, the Administrative Agent, each Funding Agent, each CP Conduit
Purchaser, each APA Bank and each Non-Conduit Purchaser that:

(i) each and every of their respective representations and warranties contained
in the Series 2012-1 Related Documents is true and correct as of the Series
2012-1 Closing Date and is true and correct in all material respects as of

 

75



--------------------------------------------------------------------------------

each Increase Date; provided, that, with respect to the representation of CPF in
Section 7.14 of the Base Indenture regarding the notation of the Trustee’s Lien
for the benefit of the Secured Parties on the Certificate of Title for any CPF
Truck as of the Series 2012-1 Closing Date and each Increase Date, such
representation shall be deemed to be true and correct with respect to any newly
added Group I CPF Truck as of any such date on or before the fifty-sixth
(56) day following the Vehicle Lease Commencement Date for such Group I CPF
Truck so long as the Titling Procedures and the Titling Certification
Requirements with respect to such newly added Group I CPF Truck have been
satisfied in accordance with the proviso set forth in the definition of
“Eligible Truck”;

(ii) as of the Series 2012-1 Closing Date, they have not engaged, in connection
with the offering of the Series 2012-1 Notes, in any form of general
solicitation or general advertising within the meaning of Rule 502(c) under the
Securities Act; and

(iii) each is solvent and is not the subject of any voluntary or involuntary
case or proceeding seeking liquidation, reorganization or other relief with
respect to itself or its debts under any bankruptcy or insolvency law both
before and after giving effect to the transactions contemplated herein and in
the Series 2012-1 Related Documents.

(b) CPF hereby represents and warrants to the Trustee, the Administrative Agent,
each Funding Agent, each CP Conduit Purchaser, each APA Bank and each
Non-Conduit Purchaser that each of the Series 2012-1 Notes has been duly
authorized and executed by CPF, and when duly authenticated by the Trustee and
delivered to the Funding Agents in accordance with the terms of this Series
Supplement, will constitute legal, valid and binding obligations of CPF
enforceable in accordance with their terms, except as enforceability thereof may
be limited by bankruptcy, insolvency, or other similar laws relating to or
affecting generally the enforcement of creditors’ rights or by general equitable
principles.

(c) CPF hereby represents and warrants to the Trustee, the Administrative Agent,
each Funding Agent, each CP Conduit Purchaser, each APA Bank and each
Non-Conduit Purchaser, as of the Series 2012-1 Closing Date and each Increase
Date, that assuming the accuracy of the representations and warranties of each
Non-Conduit Purchaser, CP Conduit Purchaser and APA Bank in Section 12.2, the
Series 2012-1 Notes are exempt from registration under Section 4(2) of the
Securities Act of 1933, as amended.

(d) CPF hereby represents and warrants to the Trustee, the Administrative Agent,
each Funding Agent, each CP Conduit Purchaser, each APA Bank and each
Non-Conduit Purchaser, as of the Series 2012-1 Closing Date and each Increase
Date, that with respect to each Group I CPF Truck included in the Borrowing
Base, the Titling Procedures have been satisfied for such Group I CPF Truck and
subject to the proviso set forth in the definition of “Eligible Truck”, the
Oklahoma Certificate of Title has been issued for such CPF Truck.

 

76



--------------------------------------------------------------------------------

Section 9.2 Covenants of CPF and the Administrator. CPF and the Administrator
hereby agree, in addition to their obligations hereunder, that:

(a) they shall observe in all material respects each and every of their
respective covenants (both affirmative and negative) contained in the Base
Indenture and all other Series 2012-1 Related Documents to which each is a
party;

(b) they shall afford each Non-Conduit Purchaser, each Funding Agent with
respect to a CP Conduit Purchaser Group, the Trustee or any representatives of
any such Non-Conduit Purchaser, Funding Agent or the Trustee access to all
records relating to the Group I CPF Lease and the Group I CPF Trucks at any
reasonable time during regular business hours, upon reasonable prior notice (and
with one Business Day’s prior notice if an Amortization Event with respect to
the Series 2012-1 Notes shall have been deemed to have occurred or shall have
been declared to have occurred), for purposes of inspection and shall permit
such Non-Conduit Purchaser, such Funding Agent, the Trustee or any
representative of such Non-Conduit Purchaser, such Funding Agent or the Trustee
to visit any of CPF’s or the Administrator’s, as the case may be, offices or
properties during regular business hours and as often as may reasonably be
desired to discuss the business, operations, properties, financial and other
conditions of CPF or the Administrator with their respective officers and
employees and with their independent certified public accountants;

(c) no later than 45 days after the Series 2012-1 Closing Date, they shall
provide to each Non-Conduit Purchaser and each Funding Agent, a report in form
and substance acceptable to the Administrative Agent from a
nationally-recognized auditing firm approved by the Administrative Agent
regarding the performance by such auditing firm of the agreed upon procedures
concerning the Group I CPF Trucks (the “Agreed Upon Procedures Letter”);

(d) no later than 40 days after the Distribution Date in October of each year
(beginning in 2012), unless such requirement is waived by the Administrative
Agent, they shall provide to each Non-Conduit Purchaser and each Funding Agent a
report in form and substance acceptable to the Administrative Agent from a
nationally-recognized auditing firm approved by the Administrative Agent
regarding the performance by such auditing firm of the agreed upon procedures
concerning the Collateral;

(e) they shall furnish to the Paying Agent a Monthly Noteholders Statement
pursuant to Section 4.1(d) of the Base Indenture with respect to the Series
2012-1 Notes in a form acceptable to the Administrative Agent containing the
information set forth on Exhibit I hereto;

(f) they shall promptly provide such additional financial and other information
with respect to the Series 2012-1 Related Documents, CPF, the Administrator, the
Lessee or the Guarantor as the Administrative Agent may from time to time
reasonably request;

 

77



--------------------------------------------------------------------------------

(g) they shall provide to the Administrative Agent simultaneously with delivery
to the Trustee copies of information furnished to the Trustee or CPF pursuant to
the Series 2012-1 Related Documents as such information relates to all Group I
Series of Notes generally or specifically to the Series 2012-1 Notes or the
Series 2012-1 Collateral. The Administrative Agent shall distribute to the
Funding Agents copies of all information delivered to it pursuant to this
Section 9.2(g);

(h) they shall not agree to any amendment to the Base Indenture or any other
Series 2012-1 Related Document, whether or not such amendment otherwise requires
the consent of the Requisite Investors or the Requisite Group Investors with
respect to the Group I Series of Notes, without having received the prior
written consent of the Series 2012-1 Required Noteholders; and

(i) that CPF shall cause the Trustee to hold in the State of New York the Series
2012-1 Demand Note and any other Series 2012-1 Collateral that may be perfected
by possession in the State of New York under the New York UCC.

(j) each of CPF and the Administrator, if requested by any Series 2012-1
Noteholder, shall take all actions reasonably necessary to promptly obtain a
rating on the Series 2012-1 Notes from Moody’s or DBRS, Inc., including without
limitation, entering into an amendment to the Series Supplement to the extent
necessary to obtain such rating.

Section 9.3 Covenants of CPF.

(a) CPF hereby agrees, in addition to its obligations hereunder, that from and
after the date hereof, no additional Series of Notes shall be issued under the
Base Indenture if any Amortization Event with respect to any Series of Notes in
any Group has occurred and is continuing or would result from such issuance.

(b) CPF shall not amend any of its organizational documents, including its
certificate of formation or limited liability company agreement, without the
prior written consent of the Series 2012-1 Required Noteholders.

(c) CPF shall furnish to the Trustee, upon written request received on or before
March 31 of any calendar year commencing in 2013, an Opinion of Counsel either
stating that, in the opinion of such counsel, such action has been taken with
respect to the recording, filing, re-recording and refiling of the Indenture,
any indentures supplemental thereto and any other requisite documents and with
respect to the execution and filing of any financing statements and continuation
statements as are necessary to maintain the perfection of the lien and security
interest created by the Indenture in the Collateral and the Group I Collateral
and reciting the details of such action or stating that in the opinion of such
counsel no such action is necessary to maintain the perfection of such lien and
security interest. Such Opinion of Counsel shall also describe the recording,
filing, re-recording and refiling of the Indenture, any indentures supplemental
hereto and any other

 

78



--------------------------------------------------------------------------------

requisite documents and the execution and filing of any financing statements and
continuation statements that will, in the opinion of such counsel, be required
to maintain the perfection of the lien and security interest of the Indenture in
the Collateral and the Group I Collateral until March 31 in the following
calendar year.

Section 9.4 Covenant and Representation of ABCR.

(a) ABCR agrees, for the benefit of each Series 2012-1 Noteholder that is
required to comply with the requirements of Article 122a of the CRD that it
shall:

 

  (i) Hold and maintain the Retained Interest for so long as the Series 2012-1
Notes are outstanding;

 

  (ii) Not sell the Retained Interest or subject the Retained Interest to any
credit risk mitigation or any short positions or any other hedge, in each case,
in a manner that would be contrary to Article 122a(1) of the CRD;

 

  (iii) In connection with and accompanying each Monthly Noteholders Statement,
confirm to the Trustee that it continues to comply with this subsection (i) and
(ii) of this Section 9.4;

 

  (iv) Promptly provide notice to each such Series 2012-1 Noteholder in the
event that it fails to comply with subsection (i) or (ii) of this Section 9.4;

 

  (v) Notify each Series 2012-1 Noteholder of any material change to the form or
other terms or characteristics of the Retained Interest since the delivery of
the most recent Monthly Noteholders Statement; and

 

  (vi) Provide any and all information requested by any Series 2012-1 Noteholder
that any such Series 2012-1 Noteholder would reasonably require in order for
such Series 2012-1 Noteholder to comply with its obligations under Article 122a
of the CRD; provided that compliance by ABCR with this clause (vi) shall be at
the expense of the requesting Series 2012-1 Noteholder.

(b) ABCR hereby represents and warrants to the Trustee, the Administrative
Agent, each Non-Conduit Purchaser, each Funding Agent, each CP Conduit Purchaser
and each APA Bank, as of the Series 2012-1 Closing Date, as of each Increase
Date and as of the date of delivery of each Monthly Noteholders Statement that
(i) it continues to hold the Retained Interest on such date and (ii) it has not
sold or subjected the Retained Interest to any credit risk mitigation or any
short positions or any other hedge in a manner which would be contrary to
Article 122a(1) of the CRD.

 

79



--------------------------------------------------------------------------------

ARTICLE X

THE ADMINISTRATIVE AGENT

Section 10.1 Appointment. Each of the Non-Conduit Purchasers, the CP Conduit
Purchasers, the APA Banks and the Funding Agents hereby irrevocably designates
and appoints the Administrative Agent as the agent of such Person under this
Series Supplement and irrevocably authorizes the Administrative Agent, in such
capacity, to take such action on its behalf under the provisions of this Series
Supplement and to exercise such powers and perform such duties as are expressly
delegated to the Administrative Agent by the terms of this Series Supplement,
together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Series
Supplement, the Administrative Agent shall not have any duties or
responsibilities except those expressly set forth herein, or any fiduciary
relationship with any Non-Conduit Purchaser, any CP Conduit Purchaser, any APA
Bank or any Funding Agent, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Series Supplement or otherwise exist against the Administrative Agent.

Section 10.2 Delegation of Duties. The Administrative Agent may execute any of
its duties under this Series Supplement by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care.

Section 10.3 Exculpatory Provisions. Neither the Administrative Agent nor any of
its officers, directors, employees, agents, attorneys-in-fact or Affiliates
shall be (i) liable for any action lawfully taken or omitted to be taken by it
or such Person under or in connection with the Base Indenture, this Series
Supplement or any other Series 2012-1 Related Document (except to the extent
that any of the foregoing are found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted from its or such Person’s own
gross negligence or willful misconduct) or (ii) responsible in any manner to any
of the Non-Conduit Purchasers, the CP Conduit Purchasers, the APA Banks or the
Funding Agents for any recitals, statements, representations or warranties made
by CPF, the Lessee, the Guarantor, the Administrator or any officer thereof
contained in this Series Supplement or any other Series 2012-1 Related Document
or in any certificate, report, statement or other document referred to or
provided for in, or received by the Administrative Agent under or in connection
with, this Series Supplement or any other Series 2012-1 Related Document or for
the value, validity, effectiveness, genuineness, enforceability or sufficiency
of this Series Supplement, any other Series 2012-1 Related Document, or for any
failure of any of CPF, the Lessee, the Guarantor or the Administrator to perform
its obligations hereunder or thereunder. The Administrative Agent shall not be
under any obligation to any Non-Conduit Purchaser, any CP Conduit Purchaser, any
APA Bank or any Funding Agent to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this Series
Supplement, any other Series 2012-1 Related Document or to inspect the
properties, books or records of CPF, the Lessee, the Guarantor or the
Administrator.

 

80



--------------------------------------------------------------------------------

Section 10.4 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any writing,
resolution, notice, consent, certificate, affidavit, letter, telecopy, telex or
teletype message, statement, order or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including,
without limitation, counsel to CPF or the Administrator), independent
accountants and other experts selected by the Administrative Agent. The
Administrative Agent may deem and treat the registered holder of any Series
2012-1 Note as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent. The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Series Supplement or any other
Series 2012-1 Related Document unless it shall first receive such advice or
concurrence of the Series 2012-1 Required Noteholders, as it deems appropriate
or it shall first be indemnified to its satisfaction by the Non-Conduit
Purchasers and the Funding Agents against any and all liability and expense
which may be incurred by it by reason of taking or continuing to take any such
action. The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Series Supplement and the other
Series 2012-1 Related Documents in accordance with a request of the Series
2012-1 Required Noteholders (unless, in the case of any action relating to the
giving of consent hereunder, the giving of such consent requires the consent of
all Series 2012-1 Noteholders), and such request and any action taken or failure
to act pursuant thereto shall be binding upon all the Non-Conduit Purchasers,
the CP Conduit Purchasers, the APA Banks and the Funding Agents.

Section 10.5 Notice of Administrator Default or Amortization Event or Potential
Amortization Event. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Amortization Event or Potential
Amortization Event or any Administrator Default unless the Administrative Agent
has received written notice from a Non-Conduit Purchaser, a CP Conduit
Purchaser, an APA Bank, a Funding Agent, CPF or the Administrator referring to
the Indenture or this Series Supplement, describing such Amortization Event or
Potential Amortization Event, or Administrator Default and stating that such
notice is a “notice of an Amortization Event or Potential Amortization Event” or
“notice of an Administrator Default,” as the case may be. In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
notice thereof to the Non-Conduit Purchasers, the Funding Agents, the Trustee,
CPF and the Administrator. The Administrative Agent shall take such action with
respect to such event as shall be reasonably directed by the Series 2012-1
Required Noteholders, provided that unless and until the Administrative Agent
shall have received such directions, the Administrative Agent may (but shall not
be obligated to) take such action, or refrain from taking such action, with
respect to such event as it shall deem advisable in the best interests of the
Purchaser Groups.

 

81



--------------------------------------------------------------------------------

Section 10.6 Non-Reliance on the Administrative Agent and Other Purchaser
Groups. Each of the Non-Conduit Purchasers, the CP Conduit Purchasers, the APA
Banks and the Funding Agents expressly acknowledges that neither the
Administrative Agent nor any of its officers, directors, employees, agents,
attorneys-in-fact or Affiliates has made any representations or warranties to it
and that no act by the Administrative Agent hereinafter taken, including any
review of the affairs of CPF, the Lessee, the Guarantor or the Administrator
shall be deemed to constitute any representation or warranty by the
Administrative Agent to any such Person. Each of the Non-Conduit Purchasers, the
CP Conduit Purchasers, the APA Banks and the Funding Agents represents to the
Administrative Agent that it has, independently and without reliance upon the
Administrative Agent or any other Non-Conduit Purchaser, CP Conduit Purchaser,
APA Bank or Funding Agent and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, operations, property, financial and other condition and
creditworthiness of CPF, the Lessee, the Guarantor and the Administrator and
made its own decision to enter into this Series Supplement. Each of the
Non-Conduit Purchasers, the CP Conduit Purchasers, the APA Banks and the Funding
Agents also represents that it will, independently and without reliance upon the
Administrative Agent or any other Non-Conduit Purchaser, CP Conduit Purchaser,
APA Bank or Funding Agent, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Series
Supplement and the other Series 2012-1 Related Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of CPF,
the Lessee, the Guarantor and the Administrator. Except for notices, reports and
other documents expressly required to be furnished to the Non-Conduit Purchasers
and the Funding Agents by the Administrative Agent hereunder, the Administrative
Agent shall have no duty or responsibility to provide any Non-Conduit Purchaser,
any CP Conduit Purchaser, any APA Bank or any Funding Agent with any credit or
other information concerning the business, operations, property, condition
(financial or otherwise), prospects or creditworthiness of CPF, the Lessee, the
Guarantor or the Administrator which may come into the possession of the
Administrative Agent or any of its officers, directors, employees, agents,
attorneys-in-fact or Affiliates.

Section 10.7 Indemnification. Each Non-Conduit Purchaser and each of the APA
Banks in a Purchaser Group agrees to indemnify the Administrative Agent in its
capacity as such (to the extent not reimbursed by CPF and the Administrator and
without limiting the obligation of CPF and the Administrator to do so), ratably
according to their respective Commitment Percentages in effect on the date on
which indemnification is sought under this Section 10.7 (or if indemnification
is sought after the date upon which the Commitments shall have terminated and
the Purchaser Group Invested Amounts shall have been reduced to zero, ratably in
accordance with their Commitment Percentages immediately prior to such date of
payment) from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind whatsoever which may at any time be imposed on, incurred by or asserted
against the Administrative Agent in any way relating to or arising out of this
Series Supplement, any of the other Series 2012-1 Related Documents or any
documents contemplated

 

82



--------------------------------------------------------------------------------

by or referred to herein or therein or the transactions contemplated hereby or
thereby or any action taken or omitted by the Administrative Agent under or in
connection with any of the foregoing; provided that no Non-Conduit Purchaser,
APA Bank or Funding Agent shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from the
Administrative Agent’s gross negligence or willful misconduct. The agreements in
this Section shall survive the payment of all amounts payable hereunder.

Section 10.8 The Administrative Agent in Its Individual Capacity. The
Administrative Agent and its Affiliates may make loans to, accept deposits from
and generally engage in any kind of business with CPF, the Administrator or any
of their Affiliates as though the Administrative Agent were not the
Administrative Agent hereunder. With respect to any Series 2012-1 Note held by
the Administrative Agent, the Administrative Agent shall have the same rights
and powers under this Series Supplement and the other Series 2012-1 Related
Documents as any Non-Conduit Purchaser, APA Bank or Funding Agent and may
exercise the same as though it were not the Administrative Agent, and the terms
“Non-Conduit Purchaser,” “APA Bank,” and “Funding Agent” shall include the
Administrative Agent in its individual capacity.

Section 10.9 Resignation of Administrative Agent; Successor Administrative
Agent. The Administrative Agent may resign as Administrative Agent at any time
by giving 30 days’ notice to the Non-Conduit Purchasers, the Funding Agents, the
Trustee, CPF and the Administrator. If DBSI shall resign as Administrative Agent
under this Series Supplement, then the Series 2012-1 Required Noteholders shall
appoint a successor administrative agent from among the Non-Conduit Purchasers
and the Funding Agents, which successor administrative agent shall be approved
by CPF and the Administrator (which approval shall not be unreasonably withheld
or delayed) whereupon such successor agent shall succeed to the rights, powers
and duties of the Administrative Agent, and the term “Administrative Agent”
shall mean such successor agent effective upon such appointment and approval,
and the former Administrative Agent’s rights, powers and duties as
Administrative Agent shall be terminated, without any other or further act or
deed on the part of such former Administrative Agent or any of the parties to
this Series Supplement. If no successor administrative agent has accepted
appointment as Administrative Agent by the date which is 10 days following a
retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become effective
and the Administrator shall assume and perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Series 2012-1
Required Noteholders appoint a successor agent as provided for above. After any
retiring Administrative Agent’s resignation as Administrative Agent, the
provisions of Section 3.7 and this Article X shall inure to its benefit as to
any actions taken or omitted to be taken by it while it was Administrative Agent
under this Series Supplement.

 

83



--------------------------------------------------------------------------------

ARTICLE XI

THE FUNDING AGENTS

Section 11.1 Appointment. Each CP Conduit Purchaser and each APA Bank with
respect to such CP Conduit Purchaser hereby irrevocably designates and appoints
the Funding Agent set forth next to such CP Conduit Purchaser’s name on Schedule
I as the agent of such Person under this Series Supplement and irrevocably
authorizes such Funding Agent, in such capacity, to take such action on its
behalf under the provisions of this Series Supplement and to exercise such
powers and perform such duties as are expressly delegated to such Funding Agent
by the terms of this Series Supplement, together with such other powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
elsewhere in this Series Supplement, each Funding Agent shall not have any
duties or responsibilities except those expressly set forth herein, or any
fiduciary relationship with any CP Conduit Purchaser or APA Bank and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Series Supplement or otherwise exist against each Funding
Agent.

Section 11.2 Delegation of Duties. Each Funding Agent may execute any of its
duties under this Series Supplement by or through agents or attorneys-in-fact
and shall be entitled to advice of counsel concerning all matters pertaining to
such duties. Each Funding Agent shall not be responsible to the CP Conduit
Purchaser or any APA Bank in its CP Conduit Purchaser Group for the negligence
or misconduct of any agents or attorneys in-fact selected by it with reasonable
care.

Section 11.3 Exculpatory Provisions. Each Funding Agent and any of its officers,
directors, employees, agents, attorneys-in-fact or Affiliates shall not be
(i) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with the Base Indenture, this Series Supplement or
any other Series 2012-1 Related Document (except to the extent that any of the
foregoing are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from its or such Person’s own gross
negligence or willful misconduct) or (ii) responsible in any manner to any of
the CP Conduit Purchasers and/or APA Banks for any recitals, statements,
representations or warranties made by CPF, the Lessee, the Guarantor, the
Administrator, the Administrative Agent, or any officer thereof contained in
this Series Supplement or any other Series 2012-1 Related Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by such Funding Agent under or in connection with, this Series
Supplement or any other Series 2012-1 Related Document or for the value,
validity, effectiveness, genuineness, enforceability or sufficiency of this
Series Supplement, any other Series 2012-1 Related Document, or for any failure
of any of CPF, the Lessee, the Guarantor, the Administrative Agent, or the
Administrator to perform its obligations hereunder or thereunder. Each Funding
Agent shall not be under any obligation to the CP Conduit Purchaser or any APA
Bank in its CP Conduit Purchaser Group to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Series Supplement, any other Series 2012-1 Related Document or to
inspect the properties, books or records of CPF, the Lessee, the Guarantor, the
Administrative Agent, or the Administrator.

 

84



--------------------------------------------------------------------------------

Section 11.4 Reliance by Each Funding Agent. Each Funding Agent shall be
entitled to rely, and shall be fully protected in relying, upon any writing,
resolution, notice, consent, certificate, affidavit, letter, telecopy, telex or
teletype message, statement, order or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including,
without limitation, counsel to CPF or the Administrator), independent
accountants and other experts selected by such Funding Agent. Each Funding Agent
shall be fully justified in failing or refusing to take any action under this
Series Supplement or any other Series 2012-1 Related Document unless it shall
first receive such advice or concurrence of the Related Purchaser Group, as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Related Purchaser Group against any and all liability and expense which may be
incurred by it by reason of taking or continuing to take any such action.

Section 11.5 Notice of Administrator Default or Amortization Event or Potential
Amortization Event. Each Funding Agent shall not be deemed to have knowledge or
notice of the occurrence of any Amortization Event or Potential Amortization
Event or any Administrator Default unless such Funding Agent has received
written notice from a Non-Conduit Purchaser, a CP Conduit Purchaser, an APA
Bank, CPF, the Administrative Agent or the Administrator referring to the
Indenture or this Series Supplement, describing such Amortization Event or
Potential Amortization Event, or Administrator Default and stating that such
notice is a “notice of an Amortization Event or Potential Amortization Event” or
“notice of an Administrator Default,” as the case may be. In the event that any
Funding Agent receives such a notice, such Funding Agent shall give notice
thereof to the Non-Conduit Purchaser, the CP Conduit Purchaser and APA Banks in
its CP Conduit Purchaser Group. Such Funding Agent shall take such action with
respect to such event as shall be reasonably directed by the CP Conduit
Purchaser and APA Banks in its CP Conduit Purchaser Group, provided that unless
and until such Funding Agent shall have received such directions, such Funding
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such event as it shall deem advisable in the
best interests of the CP Conduit Purchaser and APA Banks in its CP Conduit
Purchaser Group.

Section 11.6 Non-Reliance on Each Funding Agent and Other Purchaser Groups. Each
CP Conduit Purchaser and each of the related APA Banks expressly acknowledge
that neither its Funding Agent nor any of its officers, directors, employees,
agents, attorneys-in-fact or Affiliates has made any representations or
warranties to it and that no act by such Funding Agent hereinafter taken,
including any review of the affairs of CPF, the Lessee, the Guarantor, the
Administrative Agent, or the Administrator shall be deemed to constitute any
representation or warranty by such Funding Agent to any such Person. Each CP
Conduit Purchaser and each of the related APA Banks represents to its Funding
Agent that it has, independently and without reliance upon such Funding Agent
and based on such documents and information as it has

 

85



--------------------------------------------------------------------------------

deemed appropriate, made its own appraisal of and investigation into the
business, operations, property, financial and other condition and
creditworthiness of CPF, the Lessee, the Guarantor, the Administrative Agent,
and the Administrator and made its own decision to enter into this Series
Supplement. Each CP Conduit Purchaser and each of the related APA Banks also
represents that it will, independently and without reliance upon its Funding
Agent and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit analysis, appraisals and decisions
in taking or not taking action under this Series Supplement and the other Series
2012-1 Related Documents, and to make such investigation as it deems necessary
to inform itself as to the business, operations, property, financial and other
conditions and creditworthiness of CPF, the Lessee, the Guarantor, the
Administrative Agent, and the Administrator.

Section 11.7 Indemnification. Each APA Bank in a CP Conduit Purchaser Group
agrees to indemnify its Funding Agent in its capacity as such (to the extent not
reimbursed by CPF and the Administrator and without limiting the obligation of
CPF and the Administrator to do so), ratably according to its respective APA
Bank Percentage in effect on the date on which indemnification is sought under
this Section 11.7 (or if indemnification is sought after the date upon which the
Commitments shall have been terminated, ratably in accordance with its APA Bank
Percentage at the time of termination) from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever which may at any time be
imposed on, incurred by or asserted against such Funding Agent in any way
relating to or arising out of this Series Supplement, any of the other Series
2012-1 Related Documents or any documents contemplated by or referred to herein
or therein or the transactions contemplated hereby or thereby or any action
taken or omitted by such Funding Agent under or in connection with any of the
foregoing; provided that no APA Bank shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements that are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from such related Funding Agent’s gross negligence or willful misconduct. The
agreements in this Section shall survive the payment of all amounts payable
hereunder.

ARTICLE XII

GENERAL

Section 12.1 Successors and Assigns.

(a) This Series Supplement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns, except that (i) CPF
may not assign or transfer any of its rights under this Series Supplement
without the prior written consent of all of the Series 2012-1 Noteholders,
(ii) no Non-Conduit Purchaser may assign or transfer any of its rights under
this Supplement other than pursuant to paragraph (e) or (f) below, (iii) no CP
Conduit Purchaser may assign or transfer any of its rights under this Series
Supplement other

 

86



--------------------------------------------------------------------------------

than in accordance with the Asset Purchase Agreement with respect to such CP
Conduit Purchaser or otherwise to the APA Bank with respect to such CP Conduit
Purchaser or a Program Support Provider with respect to such CP Conduit
Purchaser or pursuant to clause (b) or (e) below of this Section 12.1 and
(iv) no APA Bank may assign or transfer any of its rights or obligations under
this Series Supplement except to a Program Support Provider or pursuant to
clause (c), (d) or (e) below of this Section 12.1. Notwithstanding anything to
the contrary set forth herein or any Series 2012-1 Related Document, any CP
Conduit Purchaser may at any time, without the consent of CPF, transfer and
assign all or a portion of the Purchaser Group Invested Amount with respect to
such CP Conduit Purchaser and all of its rights and obligations under this
Series Supplement and any other Series 2012-1 Related Documents to which it is a
party (or otherwise to which it has rights) to the APA Bank with respect to such
CP Conduit Purchaser.

(b) Without limiting the foregoing, each CP Conduit Purchaser may assign,
without the consent of CPF, all or a portion of the Purchaser Group Invested
Amount with respect to such CP Conduit Purchaser and its rights and obligations
under this Series Supplement and any other Series 2012-1 Related Documents to
which it is a party (or otherwise to which it has rights) to a Conduit Assignee
with respect to such CP Conduit Purchaser. Prior to or concurrently with the
effectiveness of any such assignment (or if impracticable, immediately
thereafter), the assigning CP Conduit Purchaser shall notify the Administrative
Agent, CPF, the Trustee and the Administrator thereof. Upon such assignment by a
CP Conduit Purchaser to a Conduit Assignee, (A) such Conduit Assignee shall be
the owner of the Purchaser Group Invested Amount or such portion thereof with
respect to such CP Conduit Purchaser, (B) the related administrative or managing
agent for such Conduit Assignee shall act as the administrative agent for such
Conduit Assignee hereunder, with all corresponding rights and powers, express or
implied, granted to the Funding Agent hereunder or under the other Series 2012-1
Related Documents, (C) such Conduit Assignee and its liquidity support
provider(s) and credit support provider(s) and other related parties shall have
the benefit of all the rights and protections provided to such CP Conduit
Purchaser herein and in the other Series 2012-1 Related Documents (including,
without limitation, any limitation on recourse against such Conduit Assignee as
provided in this paragraph), (D) such Conduit Assignee shall assume all of such
CP Conduit Purchaser’s obligations, if any, hereunder or under the Base
Indenture or under any other Series 2012-1 Related Document with respect to such
portion of the Purchaser Group Invested Amount and such CP Conduit Purchaser
shall be released from such obligations, (E) all distributions in respect of the
Purchaser Group Invested Amount or such portion thereof with respect to such CP
Conduit Purchaser shall be made to the applicable agent or administrative agent,
as applicable, on behalf of such Conduit Assignee, (F) the definitions of the
terms “Monthly Funding Costs” and “Discount” shall be determined in the manner
set forth in the definition of “Monthly Funding Costs” and “Discount” applicable
to such CP Conduit Purchaser on the basis of the interest rate or discount
applicable to commercial paper issued by such Conduit Assignee (rather than such
CP Conduit Purchaser), (G) the defined terms and other terms and provisions of
this Series Supplement, the Base Indenture and the other Series 2012-1 Related
Documents shall be interpreted in accordance with the foregoing, and (H) if
requested by the Administrative Agent or the agent or administrative agent with
respect to the Conduit Assignee, the parties shall execute and deliver such
further agreements and documents and take such other actions as the
Administrative Agent or such agent or administrative agent may reasonably
request to evidence and give effect to the foregoing. No assignment by any CP
Conduit Purchaser to a Conduit Assignee of the Purchaser Group Invested Amount
with respect to such CP Conduit Purchaser shall in any way diminish the
obligations of the APA Bank with respect to such CP Conduit Purchaser under
Section 3.3 to fund any Increase.

 

87



--------------------------------------------------------------------------------

(c) Any APA Bank may, in the ordinary course of its business and in accordance
with applicable law, at any time sell all or any part of its rights and
obligations under this Series Supplement and the Series 2012-1 Notes, with the
prior written consent of the Administrative Agent and, prior to the occurrence
and continuance of an Amortization Event, CPF and the Administrator (in each
case, which consent shall not be unreasonably withheld), to one or more banks
(an “Acquiring APA Bank”) pursuant to a transfer supplement, substantially in
the form of Exhibit E (the “Transfer Supplement”), executed by such Acquiring
APA Bank, such assigning APA Bank, the Funding Agent with respect to such APA
Bank, the Administrative Agent and, prior to the occurrence and continuance of
an Amortization Event, CPF and the Administrator and delivered to the
Administrative Agent. Notwithstanding the foregoing, no APA Bank shall so sell
its rights hereunder if such Acquiring APA Bank is not an Eligible Assignee.

(d) Any APA Bank may, in the ordinary course of its business and in accordance
with applicable law, at any time sell to one or more financial institutions or
other entities (“APA Bank Participants”) participations in its APA Bank
Percentage of the Maximum Purchaser Group Invested Amount with respect to it and
the other APA Banks included in the related CP Conduit Purchaser Group, its
Series 2012-1 Note and its rights hereunder (the “Sold APA Bank Rights”)
pursuant to documentation in form and substance satisfactory to such APA Bank
and the APA Bank Participant; provided, however, that (i) in the event of any
such sale by an APA Bank to an APA Bank Participant, (A) such APA Bank’s
obligations under this Series Supplement shall remain unchanged, (B) such APA
Bank shall remain solely responsible for the performance thereof and (C) CPF and
the Administrative Agent shall continue to deal solely and directly with such
APA Bank in connection with its rights and obligations under this Series
Supplement and (ii) no APA Bank shall sell any participating interest under
which the APA Bank Participant shall have rights to approve any amendment to, or
any consent or waiver with respect to, this Series Supplement, the Base
Indenture or any Series 2012-1 Related Document, except to the extent that the
approval of such amendment, consent or waiver otherwise would require the
unanimous consent of all APA Banks hereunder. An APA Bank Participant shall have
the right to receive Article VIII Costs but only to the extent that the related
selling APA Bank would have had such right absent the sale of the related
participation and, with respect to amounts due pursuant to Section 8.2, only to
the extent such APA Bank Participant shall have complied with the provisions of
Section 8.2(e) and (g) as if such APA Bank Participant were the Administrative
Agent, a Funding Agent, a Program Support Provider or a member of a CP Conduit
Purchaser Group. Each APA Bank that sells a participation shall, acting solely
for this purpose as an agent of CPF, maintain a register on which it enters the
name and address of each APA Bank Participant and the principal amounts (and
stated interest) of each APA Bank Participant’s interest in the Sold APA Bank
Rights (the “APA Bank Participant Register”); provided that no APA Bank shall
have any obligation to disclose all or any portion of the APA Bank Participant
Register (including the identity of any APA Bank Participant or any information
relating to a APA Bank Participant’s interest in any commitments, loans, letters
of credit or its other obligations hereunder) to any Person except to the extent
that such disclosure is necessary to establish that such commitment, loan,
letter of credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries

 

88



--------------------------------------------------------------------------------

in the APA Bank Participant Register shall be conclusive absent manifest error,
and such APA Bank shall treat each Person whose name is recorded in the APA Bank
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a APA Bank Participant Register.

(e) Any CP Conduit Purchaser and the APA Bank with respect to such CP Conduit
Purchaser may at any time sell all or any part of their respective rights and
obligations, and any Non-Conduit Purchaser may at any time sell all or any part
of its rights and obligations, under this Series Supplement and the Series
2012-1 Notes (including its Commitments), with the prior written consent of the
Administrative Agent and, prior to the occurrence and continuance of an
Amortization Event, CPF and the Administrator (in each case, which consent shall
not be unreasonably withheld), to (x) a multi-seller commercial paper conduit
and one or more banks providing support to such multi-seller commercial paper
conduit or (y) to a financial institution or other entity (an “Acquiring
Purchaser Group”) pursuant to a transfer supplement, substantially in the form
of Exhibit F (the “Purchaser Group Supplement”), executed by such Acquiring
Purchaser Group (including the CP Conduit Purchaser and the APA Banks, if any,
with respect to such Acquiring Purchaser Group), the Funding Agent, if any, with
respect to such Acquiring Purchaser Group, such assigning Purchaser Group
(including the APA Banks, if any, with respect to such assigning Purchaser
Group), the Funding Agent, if any, with respect to such assigning Purchaser
Group and the Administrative Agent and, prior to an Amortization Event, CPF and
the Administrator, and delivered to the Administrative Agent.

(f) Any Non-Conduit Purchaser may, in the ordinary course of its business and in
accordance with applicable law, at any time sell to one or more financial
institutions or other entities (“Non-Conduit Purchaser Participants”)
participations in its Commitment, its Series 2012-1 Note and its rights
hereunder (the “Sold Non-Conduit Purchaser Rights”) pursuant to documentation in
form and substance satisfactory to such Non-Conduit Purchaser and the
Non-Conduit Purchaser Participant; provided, however, that (i) in the event of
any such sale by a Non-Conduit Purchaser to a Non-Conduit Purchaser Participant,
(A) such Non-Conduit Purchaser’s obligations under this Indenture Supplement
shall remain unchanged, (B) such Non-Conduit Purchaser shall remain solely
responsible for the performance thereof and (C) CPF and the Administrative Agent
shall continue to deal solely and directly with such Non-Conduit Purchaser in
connection with its rights and obligations under this Indenture Supplement and
(ii) no Non-Conduit Purchaser shall sell any participating interest under which
the Non-Conduit Purchaser Participant shall have rights to approve any amendment
to, or any consent or waiver with respect to, this Supplement, the Base
Indenture or any Related Document, except to the extent that the approval of
such amendment, consent or waiver otherwise would require the unanimous consent
of all Series 2012-1 Noteholders hereunder. A Non-Conduit Purchaser Participant
shall have the right to receive Article VIII Costs but only to the extent that
the related selling Non-Conduit Purchaser would have had such right absent the
sale of the related participation and, with respect to amounts due pursuant to
Section 8.2, only to the extent such Non-Conduit Purchaser Participant shall
have complied with the provisions of Sections 8.2(e) and (g) as if such
Non-Conduit Purchaser Participant were a Non-Conduit Purchaser or the
Administrative Agent. Each Non-Conduit Purchaser that sells a participation
shall, acting solely for this purpose as an agent of CPF, maintain a register on
which it enters the name and address

 

89



--------------------------------------------------------------------------------

of each Non-Conduit Purchaser Participant and the principal amounts (and stated
interest) of each Non-Conduit Purchaser Participant’s interest in the Sold
Non-Conduit Purchaser Rights (the “Non-Conduit Purchaser Participant Register”);
provided that no Non-Conduit Purchaser shall have any obligation to disclose all
or any portion of the Non-Conduit Purchaser Participant Register (including the
identity of any Non-Conduit Purchaser Participant or any information relating to
a Non-Conduit Purchaser Participant’s interest in any commitments, loans,
letters of credit or its other obligations hereunder) to any Person except to
the extent that such disclosure is necessary to establish that such commitment,
loan, letter of credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Non-Conduit Purchaser Participant Register shall be conclusive absent
manifest error, and such Non-Conduit Purchaser shall treat each Person whose
name is recorded in the Non-Conduit Purchaser Participant Register as the owner
of such participation for all purposes of this Agreement notwithstanding any
notice to the contrary. For the avoidance of doubt, the Administrative Agent (in
its capacity as Administrative Agent) shall have no responsibility for
maintaining a Non-Conduit Purchaser Participant Register.

(g) CPF authorizes each APA Bank and Non-Conduit Purchaser to disclose to any
APA Bank Participant, Acquiring APA Bank, Non-Conduit Purchaser Participant or
Acquiring Purchaser Group (each, a “Transferee”) and any prospective Transferee
any and all financial information in such APA Bank’s possession concerning CPF,
the Collateral, the Administrator and the Series 2012-1 Related Documents which
has been delivered to such APA Bank or Non-Conduit Purchaser by CPF or the
Administrator in connection with such APA Bank’s credit evaluation of CPF, the
Collateral and the Administrator.

(h) Notwithstanding any other provision of this Supplement to the contrary, any
Non-Conduit Purchaser, any APA Bank or any Program Support Provider may at any
time pledge or grant a security interest in all or any portion of its rights
under its Series 2012-1 Note and this Supplement to secure obligations of such
Non-Conduit Purchaser, such APA Bank or such Program Support Provider to a
Federal Reserve Bank, without notice to or consent of the Administrative Agent,
the Issuer or the Administrator; provided that no such pledge or grant of a
security interest shall release a Non-Conduit Purchaser or an APA Bank from any
of its obligations hereunder or substitute any such pledgee or grantee for such
Non-Conduit Purchaser or such APA Bank as a party hereto.

Section 12.2 Securities Law. Each Non-Conduit Purchaser, CP Conduit Purchaser
and APA Bank hereby represents and warrants to CPF that it is an “accredited
investor” as such term is defined in Rule 501(a) of Regulation D under the
Securities Act and has sufficient assets to bear the economic risk of, and
sufficient knowledge and experience in financial and business matters to
evaluate the merits and risks of, its investment in a Series 2012-1 Note. Each
Non-Conduit Purchaser, CP Conduit Purchaser and APA Bank agrees that its Series
2012-1 Note will be acquired for investment only and not with a view to any
public distribution thereof, and that such Non-Conduit Purchaser, CP Conduit
Purchaser and APA Bank will not offer to sell or otherwise dispose of its Series
2012-1 Note (or any interest therein) in violation of any of the registration
requirements of the Securities Act, or any applicable state or other securities
laws. Each Non-Conduit Purchaser, CP Conduit Purchaser and APA Bank acknowledges
that it has no right to require CPF to register its Series

 

90



--------------------------------------------------------------------------------

2012-1 Note under the Securities Act or any other securities law. Each
Non-Conduit Purchaser, CP Conduit Purchaser and APA Bank hereby confirms and
agrees that in connection with any transfer by it of an interest in the Series
2012-1 Note, such Non-Conduit Purchaser, CP Conduit Purchaser or APA Bank has
not engaged and will not engage in a general solicitation or general advertising
including advertisements, articles, notices or other communications published in
any newspaper, magazine or similar media or broadcast over radio or television,
or any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising.

Section 12.3 Adjustments; Set-off.

(a) If any member of a Purchaser Group (a “Benefited Purchaser Group”) shall at
any time receive in respect of its Purchaser Group Invested Amount any
distribution of principal, interest, Commitment Fees or any interest thereon, or
receive any collateral in respect thereof (whether voluntarily or involuntarily,
by set-off or otherwise) in a greater proportion than any such distribution
received by any other Purchaser Group, if any, in respect of such other
Purchaser Group’s Purchaser Group Invested Amount, or interest thereon, the APA
Banks in such Benefited Purchaser Group shall purchase for cash from the other
Purchaser Group such portion of such other Purchaser Group’s interest in the
Series 2012-1 Notes, or shall provide such other Purchaser Group with the
benefits of any such collateral, or the proceeds thereof, as shall be necessary
to cause such Benefited Purchaser Group to share the excess payment or benefits
of such collateral or proceeds ratably with the other Purchaser Group; provided,
however, that if all or any portion of such excess payment or benefits is
thereafter recovered from such Benefited Purchaser Group, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest. CPF agrees that any Purchaser Group so
purchasing a portion of another Purchaser Group’s Purchaser Group Invested
Amount may exercise all rights of payment (including, without limitation, rights
of set-off) with respect to such portion as fully as if such Purchaser Group
were the direct holder of such portion.

(b) In addition to any rights and remedies of the Purchaser Groups provided by
law, each member of a Purchaser Group shall have the right, without prior notice
to CPF, any such notice being expressly waived by CPF to the extent permitted by
applicable law, upon any amount becoming due and payable by CPF hereunder or
under the Series 2012-1 Notes to set-off and appropriate and apply against any
and all deposits (general or special, time or demand, provisional or final), in
any currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Purchaser Group to or for the
credit or the account of CPF. Each Non-Conduit Purchaser, CP Conduit Purchaser
and APA Bank agrees promptly to notify CPF, the Administrator and the
Administrative Agent after any such set-off and application made by such
Non-Conduit Purchaser, CP Conduit Purchaser or APA Bank; provided that the
failure to give such notice shall not affect the validity of such set-off and
application.

 

91



--------------------------------------------------------------------------------

Section 12.4 No Bankruptcy Petition.

(a) Each of the Administrative Agent, the Non-Conduit Purchasers, the CP Conduit
Purchasers, the APA Banks and the Funding Agents hereby covenants and agrees
that, prior to the date which is one year and one day after the later of payment
in full of all Series of Notes, it will not institute against, or join any other
Person in instituting against, CPF any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings, or other similar proceedings under any
federal or state bankruptcy or similar law.

(b) CPF, the Administrator, the Trustee, the Administrative Agent, each
Non-Conduit Purchaser, each Funding Agent and each APA Bank hereby covenants and
agrees that, prior to the date which is one year and one day after the payment
in full of all outstanding Commercial Paper issued by, or for the benefit of, a
CP Conduit Purchaser, it will not institute against, or join any other Person in
instituting against, such CP Conduit Purchaser (or the Person issuing Commercial
Paper for the benefit of such CP Conduit Purchaser) any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings, or other
similar proceedings under any federal or state bankruptcy or similar law.

(c) This covenant shall survive the termination of this Series Supplement and
the Base Indenture and the payment of all amounts payable hereunder and
thereunder.

Section 12.5 Limited Recourse.

(a) Notwithstanding anything to the contrary contained herein, any obligations
of each CP Conduit Purchaser hereunder to any party hereto are solely the
corporate or limited liability company obligations of such CP Conduit Purchaser
and shall be payable at such time as funds are received by or are available to
such CP Conduit Purchaser in excess of funds necessary to pay in full all of its
outstanding Commercial Paper and, to the extent funds are not available to pay
such obligations, the claims relating thereto shall not constitute a claim
against such CP Conduit Purchaser but shall continue to accrue. Each party
hereto agrees that the payment of any claim (as defined in Section 101 of Title
11 of the Bankruptcy Code) of any such party against a CP Conduit Purchaser
shall be subordinated to the payment in full of all of its Commercial Paper.

(b) No recourse under any obligation, covenant or agreement of any CP Conduit
Purchaser contained herein shall be had against any incorporator, stockholder,
member, officer, director, employee or agent of such CP Conduit Purchaser, its
administrative agent, the Funding Agent with respect to such CP Conduit
Purchaser or any of their Affiliates by the enforcement of any assessment or by
any legal or equitable proceeding, by virtue of any statute or otherwise; it
being expressly agreed and understood that this Series Supplement is solely a
corporate or limited liability company obligation of such CP Conduit Purchaser
individually, and that no personal liability whatever shall attach to or be
incurred by any incorporator, stockholder, member, officer, director, employee
or agent of such CP Conduit Purchaser, its administrative agent, the Funding
Agent with respect to such CP Conduit Purchaser or any of its Affiliates (solely
by virtue of such capacity) or any of them under or by reason of any of the
obligations, covenants or agreements of such CP Conduit Purchaser contained in
this Agreement, or implied therefrom, and that any and all personal liability
for breaches by such CP Conduit Purchaser of

 

92



--------------------------------------------------------------------------------

any of such obligations, covenants or agreements, either at common law or at
equity, or by statute, rule or regulation, of every such incorporator,
stockholder, member, officer, director, employee or agent is hereby expressly
waived as a condition of and in consideration for the execution of this Series
Supplement; provided that the foregoing shall not relieve any such Person from
any liability it might otherwise have as a result of fraudulent actions taken or
omissions made by them. The provisions of this Section 12.5 shall survive
termination of this Series Supplement and the Base Indenture.

Section 12.6 Costs and Expenses. CPF agrees to pay on demand (w) all reasonable
out-of-pocket costs and expenses of the Administrative Agent (including, without
limitation, reasonable fees and disbursements of counsel to the Administrative
Agent) and of each Purchaser Group (including in connection with the
preparation, execution and delivery of this Series Supplement the reasonable
fees and disbursements of one counsel, other than counsel to the Administrative
Agent, for all such Purchaser Groups) in connection with (i) the preparation,
execution and delivery of this Series Supplement, the Base Indenture and the
other Series 2012-1 Related Documents and any amendments or waivers of, or
consents under, any such documents and (ii) the enforcement by the
Administrative Agent, any Non-Conduit Purchaser or any Funding Agent of the
obligations and liabilities of CPF, the Lessee, the Guarantor and the
Administrator under the Indenture, this Series Supplement, the other Series
2012-1 Related Documents or any related document and all costs and expenses, if
any (including reasonable counsel fees and expenses), in connection with the
enforcement of this Series Supplement, the Base Indenture and the other Series
2012-1 Related Documents, (x) all reasonable out of pocket costs and expenses of
the Administrative Agent (including, without limitation, reasonable fees and
disbursements of counsel to the Administrative Agent) in connection with the
administration of this Series Supplement, the Base Indenture and the other
Series 2012-1 Related Documents, (y) the rating agency fees and expenses
incurred by each CP Conduit in connection with its investment in the Series
2012-1 Notes and (z) all reasonable out-of-pocket costs and expenses of the
Administrative Agent (including, without limitation, reasonable fees and
disbursements of counsel to the Administrative Agent) and of each Purchaser
Group in connection with obtaining any rating on the Series 2012-1 Notes
pursuant to Section 9.2(j). Any payments made by CPF pursuant to this
Section 12.6 shall be made solely from funds available in the Series 2012-1
Distribution Account for the payment of the Article VIII Costs, shall be
non-recourse other than with respect to such funds, and shall not constitute a
claim against CPF to the extent that insufficient funds exist to make such
payment. The agreements in this Section shall survive the termination of this
Series Supplement and the Base Indenture and the payment of all amounts payable
hereunder and thereunder.

Section 12.7 Exhibits. The following exhibits attached hereto supplement the
exhibits included in the Indenture.

 

Exhibit A:    Form of Variable Funding Note Exhibit B:    Form of Notice of
Increase Exhibit C:    Form of Lease Payment Deficit Notice

 

93



--------------------------------------------------------------------------------

Exhibit D:    Form of Demand Notice Exhibit E:    Form of Transfer Supplement
Exhibit F:    Form of Purchaser Group Supplement Exhibit G:    Form of Series
2012-1 Demand Note Exhibit H:    Form of Series 2012-1 Letter of Credit Exhibit
I:    Form of Monthly Noteholders Statement

Section 12.8 Ratification of Base Indenture. As supplemented by this Series
Supplement, the Base Indenture is in all respects ratified and confirmed and the
Base Indenture as so supplemented by this Series Supplement shall be read,
taken, and construed as one and the same instrument.

Section 12.9 Counterparts. This Series Supplement may be executed in any number
of counterparts, each of which so executed shall be deemed to be an original,
but all of such counterparts shall together constitute but one and the same
instrument.

Section 12.10 Governing Law. This Series Supplement shall be construed in
accordance with the law of the State of New York, and the obligations, rights
and remedies of the parties hereto shall be determined in accordance with such
law.

Section 12.11 Amendments. This Series Supplement may be modified or amended from
time to time in accordance with the terms of the Base Indenture; provided, that
notwithstanding anything to the contrary in the Base Indenture, no amendment or
modification to this Series Supplement shall be effective without the prior
written consent of the Series 2012-1 Required Noteholders; provided, further,
that if, pursuant to the terms of the Base Indenture or this Series Supplement,
the consent of the Required Noteholders is required for an amendment or
modification of this Series Supplement, such requirement shall be satisfied if
such amendment or modification is consented to by the Series 2012-1 Required
Noteholders. Notwithstanding the foregoing (i) so long as no Group I Series of
Notes are rated by a Rating Agency, satisfaction of the Rating Agency Condition
shall not be required in connection with any amendment to this Series Supplement
or any amendment to, or supplementation of, the Eligible Truck Appendix and
(ii) so long as no Amortization Event has occurred and is continuing or would
result after giving effect to such amendment, the Eligible Truck Appendix may be
amended or supplemented without the consent of any Series 2012-1 Noteholder
(including, for the avoidance of doubt, to effect a transfer of Applicable CPF
Trucks from the Group I CPF Lease to the Applicable CPF Lease of another Group);
provided that, with respect to any amendment or supplementation of the Eligible
Truck Appendix to add new Group I CPF Trucks to the Group I CPF Lease, if no
Termination Value Curve Schedule would apply to any such Trucks, the
Administrator and the Administrative Agent shall agree upon a Termination Value
Curve Schedule with respect to any such Trucks prior to such amendment or
supplementation.

 

94



--------------------------------------------------------------------------------

Section 12.12 Discharge of Indenture. Notwithstanding anything to the contrary
contained in the Base Indenture, no discharge of the Indenture pursuant to
Section 10.1(b) of the Base Indenture will be effective as to the Series 2012-1
Notes without the consent of the Series 2012-1 Required Noteholders.

Section 12.13 Series 2012-1 Demand Notes. Other than pursuant to a demand
thereon pursuant to Section 5.5 of this Series Supplement, CPF shall not reduce
the amount of the Series 2012-1 Demand Notes or forgive amounts payable
thereunder so that the outstanding principal amount of the Series 2012-1 Demand
Notes after such reduction or forgiveness is less than the Series 2012-1 Letter
of Credit Liquidity Amount. CPF shall not agree to any amendment of the Series
2012-1 Demand Notes without the prior written consent of the Series 2012-1
Required Noteholders.

Section 12.14 Termination of Series Supplement. This Series Supplement shall
cease to be of further effect when all outstanding Series 2012-1 Notes
theretofore authenticated and issued have been delivered (other than destroyed,
lost, or stolen Series 2012-1 Notes which have been replaced or paid) to the
Trustee for cancellation and CPF has paid all sums payable hereunder and, if the
Series 2012-1 Demand Note Payment Amount on the Series 2012-1 Letter of Credit
Termination Date was greater than zero, the Series 2012-1 Cash Collateral
Account Surplus shall equal zero, the Demand Note Preference Payment Amount
shall have been reduced to zero and all amounts have been withdrawn from the
Series 2012-1 Cash Collateral Account in accordance with Section 5.8(h) of this
Series Supplement.

Section 12.15 Collateral Representations and Warranties of CPF.

(a) CPF owns and has good and marketable title to the Series 2012-1 Collateral,
free and clear of all Liens other than Permitted Liens. This Indenture
constitutes a valid and continuing Lien on the Series 2012-1 Collateral in favor
of the Trustee on behalf of the Secured Parties, which Lien on the Series 2012-1
Collateral has been perfected and is prior to all other Liens (other than
Permitted Liens), enforceable as such as against creditors of and purchasers
from CPF in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws affecting creditors’ rights generally or by
general equitable principles, whether considered in a proceeding at law or in
equity and by an implied covenant of good faith and fair dealing. CPF has
received all consents and approvals required by the terms of the Series 2012-1
Collateral to the pledge of the Series 2012-1 Collateral to the Trustee.

(b) Other than the security interest granted to the Trustee hereunder, CPF has
not pledged, assigned, sold or granted a security interest in the Series 2012-1
Collateral. All action necessary to protect and perfect the Trustee’s security
interest in the Series 2012-1 Collateral has been duly and effectively taken. No
security agreement, financing statement, equivalent security or lien instrument
or continuation statement listing CPF as debtor covering

 

95



--------------------------------------------------------------------------------

all or any part of the Series 2012-1 Collateral is on file or of record in any
jurisdiction, except such as may have been filed, recorded or made by CPF in
favor of the Trustee on behalf of the Secured Parties in connection with this
Indenture, and CPF has not authorized any such filing.

Section 12.16 No Waiver; Cumulative Remedies. No failure to exercise and no
delay in exercising, on the part of the Trustee, the Administrative Agent, any
Non-Conduit Purchaser, any Funding Agent, any CP Conduit Purchaser or any APA
Bank, any right, remedy, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exhaustive of any
rights, remedies, powers and privileges provided by law.

Section 12.17 Waiver of Setoff. Notwithstanding any other provision of this
Series Supplement or any other agreement to the contrary, all payments to the
Administrative Agent, the Non-Conduit Purchasers, the Funding Agents, the CP
Conduit Purchasers and the APA Banks hereunder shall be made without set-off or
counterclaim.

Section 12.18 Notices. All notices, requests, instructions and demands to or
upon any party hereto to be effective shall be given (i) in the case of CPF, the
Administrator and the Trustee, in the manner set forth in Section 13.1 of the
Base Indenture and (ii) in the case of the Administrative Agent, the Non-Conduit
Purchasers, the CP Conduit Purchasers, the APA Banks and the Funding Agents, in
writing, and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when delivered by hand or three days after being
deposited in the mail, postage prepaid, in the case of facsimile or other
electronic notice, when received, or in the case of overnight air courier, one
Business Day after the date such notice is delivered to such overnight courier,
addressed as follows in the case of the Administrative Agent and to the
addresses therefor set forth in Schedule I, in the case of the Non-Conduit
Purchasers, the CP Conduit Purchasers, the APA Banks and the Funding Agents; or
to such other address as may be hereafter notified by the respective parties
hereto:

 

Administrative    Agent:    Deutsche Bank Securities, Inc.    60 Wall Street,
3rd Floor   

New York, New York 10005

Attention: Mary Conners

Fax: 212-797-5150

   With a copy to:    abs.conduits@db.com

 

96



--------------------------------------------------------------------------------

Section 12.19 Collateral Covenants of the Trustee. The Trustee shall hold the
Series 2012-1 Demand Note and any other Series 2012-1 Collateral in the State of
New York pursuant to instructions of CPF in accordance with Section 9.2(i) or as
otherwise directed by the Administrative Agent.

 

97



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Series Supplement
to be duly executed by their respective officers thereunto duly authorized as of
the day and year first above written.

 

CENTRE POINT FUNDING, LLC, as Issuer

By:  

/s/    David B. Wyshner        

  Name:   David B. Wyshner   Title:   Senior Executive Vice President, Chief
Financial Officer and Treasurer

BUDGET TRUCK RENTAL LLC, as Administrator

By:  

/s/    David B. Wyshner        

  Name:   David B. Wyshner   Title:   Senior Executive Vice President, Chief
Financial Officer and Treasurer

AVIS BUDGET CAR RENTAL, LLC, in its individual capacity

By:  

/s/    David B. Wyshner        

  Name:   David B. Wyshner   Title:   Senior Executive Vice President, Chief
Financial Officer and Treasurer

 

98



--------------------------------------------------------------------------------

  DEUTSCHE BANK SECURITIES INC.,   as Administrative Agent By:  

/s/    Jay Steiner        

  Name:   Jay Steiner   Title:   Managing Director By:  

/s/    Robert Sheldon        

  Name:   Robert Sheldon   Title:   Managing Director

DEUTSCHE BANK TRUST COMPANY AMERICAS, as a Non-Conduit Purchaser

By:  

/s/    Jay Steiner        

  Name:   Jay Steiner   Title:   Managing Director By:  

/s/    Robert Sheldon        

  Name:   Robert Sheldon   Title:   Managing Director

 

99



--------------------------------------------------------------------------------

WINDMILL FUNDING CORPORATION, as a CP Conduit Purchaser

By:  

/s/    Jill A. Russo        

  Name:   Jill A. Russo   Title:   Vice President

THE ROYAL BANK OF SCOTLAND PLC, as a Funding Agent

By:   RBS Securities Inc., as agent By:  

/s/    Gregory S. Blanck        

  Name:   Gregory S. Blanck   Title:   Managing Director

THE ROYAL BANK OF SCOTLAND PLC, as an APA Bank

By:   RBS Securities Inc., as agent By:  

/s/    Gregory S. Blanck        

  Name:   Gregory S. Blanck   Title:   Managing Director

 

100



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., not in its individual capacity,
but solely as Trustee, as Series 2012-1 Agent and as Securities Intermediary

By:  

/s/    Sally R. Tokich        

  Name:   Sally R. Tokich   Title:   Senior Associate

 

101



--------------------------------------------------------------------------------

SCHEDULE I TO SERIES 2012-1 SUPPLEMENT

CP Conduit Purchasers

 

CP Conduit

  

APA Banks

  

Funding Agent

   APA Bank
Percentage     Maximum
Purchaser Group
Invested Amount  

Windmill Funding Corporation

  

Royal Bank of Scotland plc

  

Royal Bank of Scotland plc

     100 %    $ 100,000,000   

Non-Conduit Purchasers

 

Non-Conduit Purchaser

   Maximum
Purchaser Group
Invested Amount  

Deutsche Bank Trust Company Americas

   $ 100,000,000   